en 4947201

AGO

308,

2004

Dr. Ricardo Orilz de Zeya!lo;

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTIUNO

NUMERO :
KARDEX : 130041 (CIENTO TREINTA MIL CUARENTIUNO)

CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE Z-33 QUE
: CELEBRAN DE UNA PARTE PERUPETRO S.A. Y DE LA
OTRA PARTE PETRO-TECH PERUANA SOCIEDAD ANONIMA,
CON  INTERVENCION DE PETRO TECH INTERNATIONAL
INC. Y EL BANCO CENTRAL DE RESERVA DEL PERU

Ida III ISI IR RRA O RIIIE lolo
INTRODUCCION :
En la ciudad de Lima al Primer día del mes de Setiembre del año dos
mil cuatro (2004), ante míz Ricardo Ortiz de Zevallos Villarán,
Abogado, Notario Público de esta Capital; identificado con Documento —
Nacional de Identidad número: (08241353) cero ocho millones
doscientos cuarenta y un mil trescientos cincuenta y tres, con
Libreta de Conscripción Militar número: (T-34-A-5913251) T-treinta y
cuatro -= A - cinco millones novecientos trece mil doscientos
cincuenta y unoz y com Registro Unico de Contribuyentes número
(10082413532) Diez mil ochentidos millones cuatrocientos trece mil
quinientos treintidos.
COMPARECEN :
En nombre y representación de PERUPETRO S.A., con Registro Unico de
Contribuyentes Número 20196785044, facultado según poder inscrito en
la Partida 00259837 del Registro de Personas Jurídicas de Lima,
autorizado según Acuerdo de Directorio No. 029-2004 de fecha 19 de

1]

mayo del 2004 y por el Decreto Supremo No. 025-200

4-EM publicado con

fecha 20 de julio del 2004 y que forman parte integrante del cuerpo

de la presente Escritura Pública.
EL_ SEÑOR: ANTONIO RODOLFO STUMPFLE  GUIMARAES,

peruana, de estado civil: casado, de profesión u ocupación:

nacionalidad

1947202

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTIDOS

Ingeniero, debidamente identificado con Documento Nacional de
Identidad Número (08772263) Cero Ocho Millones Setecientos
Setentidos Mil Doscientos Sesentitres.
En nombre y representación de PETRO-TECH PERUANA SOCIEDAD ANONIMA,
con Registro Unico de Contribuyentes Número 20203058781, facultado
según poder inscrito en el asiento [ 00009 de la Partida 00225762
del Registro de Pers icas de Lima y Partida N2 11232909 del
Registro de Mandatos del Registro Público de Hidrocarburos =
EL SEÑOR: ALBERTO VARILLAS CUETO, de nacionalidad peruana, de estado
civil: casado, de profesión Uu ocupación: Abogado, debidamente
identificado con Documento Nacional de Identidad Número (07813924)
Cero Siete Millones Ochocientos Trece Mil Novecientos Veinticuatro.

En nombre y representación de PETRO TECH INTERNATIONAL INC.»
sociedad constituida bajo las leyes de Estados Unidos de América,
facultado según poder inscrito en la Partida 01819941 Rubro A 0003
del Registro de Personas Jurídicas de Lima. = ==
EL SEÑOR: WILLIAM KALLOP, de nacionalidad estadounidense, de estado
civili casado, de profesión u ocupación: Master en Administración»,
debidamente identificado con Pasaporte Número (112067367) Ciento
Doce Millones Sesentisiete Mil Trescientos Sesentisiete. = ==
En nombre y representación del BANCO CENTRAL DE RESERVA DEL PERU,

representado por su Gerente de Operaciones Internacionales, nombrado
según Sesión de Directorio de fecha 21 de Mayo de 1998, Acta No.
3737; y por el Jefe de la Oficina Legal, nombrado según Sesión de
Directorio de fecha 17 de Dctubre del 2002, Acta NO. 3950, ambos
autorizados pór Carta de Gerencia General No. G6-114-2004, que forma
parte integrante del cuerpo de la presente Escritura Pública. =
EL SEÑOR: CARLOS BALLON AVALOS, de nacionalidad peruanas de estado
civil: casado, de profesión u ocupación: Economista, debidamente
identificado con Documento Nacional de Identidad Número (08757380)
Cero Ocho Millones Setecientos Cincuentisiete Mil Trescientos

onas Juri

Ochenta. == ==
EL SEÑOR: MANUEL MONTEAGUDO VALDEZ, de nacionalidad peruana, de
estado civil: casado, de profesión u ocupación: Abogado, debidamente
identificado con Documento Nacional de Identidad Número (102753927)
Diez Millones Doscientos Setenticinco Mil Novecientos Veintisiete, =
LOS — COMPARECIENTES: Son mayores de edad, a quienes he identificado

hábiles para contratar e inteligentes en el idioma castellano con

capacidad, libertad y conocimientu suficiente para contratar; de lo

que doy fe, quienes me entregan una minuta debidamente firmada y

auto ada para que eleve a Escritura Pública, la que archivo en mi

legajo bajo el número de orden correspundiente, cuyo tenor literal

.0.....o.o _.. _e 0. E 060 06 O
BN" 4947203

Dx. Ricardo Ortlz de Zovallp

es como sigu
MINUTA :
Señor Notaric

DOCTOR RICARDO ORTIZ DE ZEVALLOS VILLARAN;
Sírvase usted extender en su Registro de Escrituras Públicas una de

Contrato de Licencia ara la Exploración y Explotación de
Y p

Hidrocarburos en el Lote 2-33 cuya suscripción ha sido aprobada por

Decreto Supremo  N2025-2004-EM, publicado en el diario oficial el 20

de Julio de 2004, que celebran de una parte PERUPETRO S.A., en
adelante denominada "PERUPETRO", con R.U.C.N220196785044, con
domicilio en Av. Luis Aldana 320, San Borja, Lima, debidamente

representada por su Gerente General, señor Antonio Redolfo Stumpfle
iaáraes, identificado con DNI N2 08772263, con domicilio legal en

uis Aldana 320, San Borja, facultado según poderes inscritos en
artida Electrónica N200259837, Rubro CO0028 del Registro de
onas Jurídicas de Lima, cuyo texto deberá usted insertar, y de
otra parte, PETRO-TECH PERUANA S.A., a la que en adelante se le
Énominará "el Contratista”, con RU. E NQ ZOZ2030587B1, con
fomicilio en Av. Los Incas N2460, San Isidro, Lima, inscrita en la
Partida Electrónica N2 00225762, Rubro B 00002 del Registro de
Personas Jurídicas de Lima y en el asiento 1, página 393, Tomo 11
del Libro de Contratistas Petroleros del Registro Público de
Hidrocarburos, debidamente representado por el señor Alberto
Varillas Cueto, identificado con DNI N207813924 y L.M. N28040295907
facultado conforme aparece del Acuerdo de Directorio de fecha 02 de
junio de 2000 inscrito en la Partida Electrónica N2 00225762, Rubro
C 00009 del Registro de Personas Jurídicas de Lima y en el asiento A
0002 de la Partida N2 11232909 del Libro de Contratistas Petroleros
del Registro Público de Hidrocarburos, con domicilio legal Av. Los
Incas N2450, San Isidro, Lima con intervención de PETRO TECH
INTERNATIONAL INC., domiciliada en 115 Menard Road, Houma Louisiana,
Estados Unidos de América, debidamente representa por el señor
William Kallop, identificado con Pasaporte N2112067367, según poder
inscrito en la Partida Electrónica NS 01819941, Rubro A 0003 del
Registro de Personas Jurídicas, y la participación adicional del
Banco Central de Reserva del Perú, representado por sus funcionarios
Carlos Ballón Avalos, Gerente de Operaciones Internacionales, y
Manuel Monteagudo Valdez, Jefe de la Oficina Legal, con domicilio

común en Jr, Miró Duesada 441. Lima, autori

zados conforme a la Carta

de Gerencia General No.56-116-2004 que se ins

rta, en

condiciones que constan de las ulas siguientes:

CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-33 = = ==

1947204

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTICUATRO

PERUPETRO S.A. =
vi

CLAUSULA PRELIMINAR : GENERALIDADES

AUSULA PRIMERA : DEFINICIONES ==
CLAUSULA SEGUNDA z OBJETO DEL CONTRATO ==
CLAUSULA TERCERA z PLAZO, CONDICIONES Y GARANTIA
CLAUSULA CUARTA ; EXPLORACIÓN =
CLAUSULA QUINTA z EXPLOTACION =
CLAUSULA SÉXTA 5 PRESENTACION DE INFORMACION Y ESTUDIOS
CLAUSULA SÉTIMA : COMITÉ DE SUPERVISION ==
CLAUSULA DCTAVA A REGALIA Y VALORIZACION
CLAUSULA NOVENA z TRIBUTOS =

CLAUSULA DÉCIMA : DERECHOS ADUANEROS
CLAUSULA DÉCIMA PRIMERA DERECHOS FINANCIEROS
CLAUSULA DÉCIMA SEGUNDA TRABAJADORES
CLAUSULA DÉCIMA TERCERA PROTECCION AMBIENTAL y RELACIONES
COMUNITARIAS
CLAUSULA DÉCIMA CUARTA
PREVENCION CONTRA PERDIDAS
CLAUSULA DÉCIMA QUINTA
TECNOLOGIA

1]

CONSERVACION DE LOS HIDROCARBUROS Y

CAPACITACION Y TRANSFERENCIA DE

CLAUSULA DÉCIMA SEXTA : CESION =

CLAUSULA DÉCIMA SÉTIMA z CASO FORTUITO O FUERZA MAYOR

CLAUSULA DÉCIMA OCTAVA ; CONTABILIDAD ==:

CLAUSULA DÉCIMA NOVENA : VARIOS

CLAUSULA VIGÉSIMA : NOTIFICACIONES Y COMUNICACIONES =
CLAUSULA VIGÉSIMA PRIMERA: SOMETIMIENTO A LA LEY PERUANA Y
SOLUCION DE CONTROVERSIAS =

CLAUSULA VIGÉSIMA SEGUNDA: TERMINACION ==

ANEXO "A" z DESCRIPCION DEL AREA DE CONTRATO =

ANEXO "B" : MAPA DEL AREA DE CONTRATO =

ANEXO "C-1" a "C-5% x CARTAS FIANZA PARA EL PROGRAMA MINIMO DE
TRABAJO ==

ANEXO "D" z GARANTIA CORPORATIVA
ANEXO "E" : PROCEDIMIENTO CONTABLE
ANEXO "Ex UNIDADES DE TRABA

EQUIVALENCIAS
CONTRATO DE
HIDROCARBURO:

FERUPETRO S.A.
=8N 4947205

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTICINCO

PETRO-TECH PERUANA S.A.
CLAUSULA PRELIMINAR.— GENERALIDADES

Il. Interviene PERUPETRO, en vir

dd de la

Ley Nou. 26221, para celebrar el Contrato

Exploración y Explotación de Hidrocarbur
ll. Los Hidrocarburos "in situ” son de propiedad del Estadu. E
derecho de propiedad sobre los Hidrocarburos extraidos es
transferido por FERUPETRO al Contratista en la Fecha de Suscripción,
conforme lo estipulado en el Contrato y en el artículo 82 de la Ley
No. 24221, =
mL ea ratista se obliga a pagar al Estado, a través de PERUPETRO,
alía en efectivo en las condiciones y oportunidad establecidas

Contrato, =
De acuerdo con lo dispuesto en el artículo 122 de la Ley No.

1, el Contrato se rige por el derecho privado peruano, siéndole
aplicación los alcances del artículo 13572 del Código Civil. =
» Para todos los efectos relativos y derivados del Contrato, las
artes convienen en que los títulos de las cláusulas son
irrelevantes para la interpretación del contenido de las mismas. ===
Ma Cualquier referencia al Contrato comprende a los anexos. En
caso de discrepancia entre los anexos y lo estipulado en el cuerpo
del Contrato, prevalecerá este último,
CLAUSULA PRIMERA.— DEFINICIONES
Las definiciones acordadas por las Parte

HOTARIO DENEHA 4

Dr. Ricardo Orilz de Za;

en la presente cláusula
tienen por finalidad dar el significado requerido a los términos que
se emplean en el Contrato y dicho significado será el único aceptado
para los efectos de su interpretación en la ejecución del mismo, a
menos que las Partes lo acuerden expresamente por escrito de otra
forma»

Los términos definidos y utilizados en el Contrato, sean en singular
o cen plural, se escribirán la primera letra en mayú
los siguientes significados:
1.1 Afiliada
Cualquier entidad, cuyo capital accionario con derecho a voto sea de

ula y tendrán

propiedad, directa o indirectamente, en una proporción igual al
cincuenta por ciento (50%) 0 más de cualquiera de las Partes O

cualquier entidad uu persona que sea propietaria, directa

indirectamente, del cincuenta por ciento (50%) o más del

acciunario con dere a votu Ge una de las Fartes; o cu

entidad cuyo capital uúnario con derecho a votu sea de propiedad,

directa 0 indirectamente, en  —cintuenta por ciento (3 o más Jel

1947206

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTISEIS

mismo accionista O accionistas que posea o. posean, directa 0
indirectamente, el cincuenta por ciento (50%) Y más del capital
accionario con derecho a voto de alguna de las Partes. =
1.2 ña =
Periodo de doce (12) Me

s consecutivos de acuerdo al Calendario

Greguriano, contado desde una fecha especifica.
1.3 Area de Contrato
Es el área descrita en el Anexo "A" y que se muestra en el Anexo
“g", denominada Lote 72-33, ubicado en el zócalo continental frente a

las costas de las Provincias de Lima y Cañete del Departamento de
Lima y Chincha del Departamento de Ica, con una extensión de
ochocientos cuarenta y nueve mil quinientos sesenta y seis punto
s (849,566.557) »
El Area de Contrato quedará redefinida luego de excluir las áreas de
las que haga suelta el Contratista, de acuerdo a los términos del

quinientos cincuentaisiete hectárea

Contrato.
En caso de existir alguna discrepancia entre lo mostrado en el Anexo
»g" y lo descrito en el Anexo "a", prevalecerá el Anexo e
1.4 Barril
Es la unidad de medida de capacidad de los Hidrocarburos Líquidos
Fiscalizados que consiste en cuarenta y dos (42) galones de los

4

Estados Unidos de América, corregidos a una temperatura de sesenta
grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
barro u otros sedimentos (BSéW).
1.5 Btu
Unidad térmica británica. Es la unidad de medida de cantidad de

calor que se requiere para aumentar la temperatura en un grado
Fahrenheit (1%? F) de una (1) libra de agua, equivalente a 1055.056
joules. =

1.6 Caso Fortuito o Fuerza Mayor
Se entiende como tal, entre otros los siguientes: incendios,
temblores» terremotos y maremotos y derrumbes y avalanchas,
inundaciones, huracanes, tempestades, explosiones, actos fortuitos
imprevisibles, conflictos bélicos, guerrillas, actos terroristas,
sabotaje, conmoción civil, bloqueos, demoras incontrolables en el
transporte, huelgas, paros5, imposibilidad de obtener, no obstante

haberlo previsto, facilidades adecuadas para el transporte de

materiales, licencias y permisos, equipo y servicios, o cualqul
e

otra causa, ya sea similar o distinta de adguellas

camente

enumeradas aquí, que est

ra del control razonable y no pudieran

e
ser previstas 0 ques habiendo sido previstas, No pudieran ser

eviladas.

e

oo CO. .e.... . .. o >

E
eBN 4947207

Dr. Ricardo Orilz de J6

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTISIETE

¡

1.7 Comité de Supervisión
Organo conformado por las Parte

s Aa cual  PERUPETRO

verifica y coordina el cumplimiento y del Contrato,

cuya conformación y atribuciones están establecidas en la cláusula

sétima. =
1.8 Comité Técnico de Conciliación =
Organo nu permanente, formado para pronunciarse sobre las
discrepancias que surjan en relación con las Operaciones, el mismo
que se establecerá de acuerdo a lo estipulado en el acápite 21.2 del
Contrato. =
1.9 Eondensados
Son los Hidrocarburos líquidos formados por la condensación de los
arburos separados del Gas Natural, debido a cambios en la

n y temperatura cuando el Gas Natural de los Reservorios es
cido o cuando proviene de una o más etapas de compresión de Gas

ral. Permanece líquido a la temperatura y presión atmosférica.
O Condensados Fiscalizados ==
Jondensados producidos en el Area de Contrato y medidos en un Punto
de Fiscalización de la Producción. =
1.11 Contratista =
PETRO-TECH PERUANA S.A., inscrita en el Registro Público de
Hidrocarburos en el Asiento 1, fojas 393 del Tomo 11 del Libro de
Contratistas de Operaciones.
1.12 Contrato ==
Es el presente acuerdo al que han llegado las Partes, en el cual se
estipulan los términos y condiciones que se encuentran contenidos en

este documento y en los anexos que lo integran, comprende los
acuerdos adicionales a los que lleguen las Partes en virtud de este

documento y las modificaciones que se hagan al mismo conforme a
ley.

1.13 Desarrollo =

Ejecución de cualquier actividad apropiada para la Producción de
Hidrocarburos, tal como la perforación, completación y
profundización de pozos, así como el diseño, construcción e

instalación de equipos, tuberías, tanques de almacenamiento y utros
medios «e instalaciones, incluyendo la utilización de métodos de
Producción artificial y sistemas de recuperación primaria y

ra de ella en cuanto resulte

mejorada, en el Area de Contrato y fu

ESario.

2 la construcción del Sistema de Transporte

instalaciones del Punto de Fiscalización de LÓn y

Ducto Principal y de ser el caso, blantes de destilación
1947208

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTIOCHO

primaria para la manufactura de productos a ser utilizados en las
Operaciones O plantas de procesamiento de Gas Natural.
1.14 Descubrimiento Comercial ==: E

Descubrimiento de reservas de Hidrocarburos que hn opinión del

Contratista permita su explotación comercial, =
1.15 Día =

Periodo de veinticuatro (24) horas que se inicia a las cero horas

(00:00) y termina a las veinticuatro horas (24:00).
1.16 Día Util
Todos los Días de lunes a viernes inclusive, salvo los Días que sean

declarados! total o parcialmente no laborabl en la ciudad d

Lima»
por la autoridad competente
1.17 Dólar ó US$
Unidad monetaria de los Estados Unidos de América,
1.18 Ducto Principal = ==

Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento
conduce los Hidrocarburos producidos del Area de Contrato hasta un
Punto de Fiscalización de la Producción o hasta un punto propiedad
de terceros, o hasta un punto de venta o exportación, sin berjuicios,
de ser el caso, de la aprobación dispuesta en el acápite 2.3,
pudiendo comprender puntos de medición conectados a la tubería,
áreas de almacenamiento y embarque requeridos, tuberias menores,
estaciones de bombeo (0 compresión, Sistema de comunicaciones,
carreteras de acceso y de mantenimiento y cualesquiera otras
instalaciones que sean necesarias y requeridas para el transporte de
Hidrocarburos en forma permanente y oportunas incluyendo el diseño,
construcción, mantenimiento y equipamiento de todo lo antes
mencionado. =

A partir del quinto Año, contado desde la Fecha de Inicio de la
Extracción Comercial, el Ducto Principal tendrá acceso abierto para
el transporte de Hidrocarburos de terceros.
1.19 Exploración
Planeamiento, ejecución y evaluación de todo tipo de estudios
geológicos, geofísicos, geoquiímicos y otros, así como la perforación

de Pozos Exploratorios y demás actividades conexas necesarias para
el descubrimiento de Hidrocarburos, incluyendo la perforación de
Pozos Confirmatorios para la evaluación de los Reservorios
descubiertos,.==
1.20 Explotación
Desarru

lo y/u Produce

1ún.

1.21 Fecha de Inicio de la Extracción Comercial

=BN 4947209

CIENTO DIECISEIS MIL DOSCIENTOS CINCUENTINUEVE

Fecha de la primera medición de Hidrocarburos en un Punto de
Fiscalización de la Producción; que da lugar al pago de la regalia.=

Para de esta definición no se consi

produc Ss par otros fin

qu

las Partes.
1.22 Fecha de Suscripción
El lo. de setiembre de 2004, fecha en que las Partes suscr
Contrato. =
1.23 Fecha Efectiva =
Fecha en la que el Contratista deberá dar inicio a las Operaciones,
que será establecida dentro de los sesenta (60) Días posteriores a
la Fecha de Suscripción. ==
iscalización ==

mes que, conforme a los dispositivos legales y normas técnicas,
iza OSINERG (Organismo Supervisor de la Inversión en Energía)

óntratista. ==
4.25 Gas Natural =
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se
encuentra en estado gaseoso o en disolución con el Petróleo.
Comprende el Gas Natural Asociado y el Gas Natural No Asociado. =
1.26 Gas Matural Asociado ==

Gas Natural producido con los Hidrocarburos Líquidos del Reservorio.
1.27 Gas Natural Fiscalizado =
Gas Natural producido en el Area de Contrato y medido en un Punto de
Fiscalización de la Producción. =
1.28 Gas Natural No Asociado

Aquel cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos».
1.29 Hidrocarburos =

Todo compuesto orgánico, gaseoso, líquido O sólido, que
principalmente de carbono e hidrógeno.
1.30 Hidrocarburos Fiscalizados =

onsiste

Hidrocarburos producidos en el Area de Contrato y medidos en un
Punto de Fiscalización de la Producción.
1.31 Hidrocarburos Líquidos

"

Petróleo, Condensados y en general todos aquellos Hidrocarburos que

bajo condiciones atmosféricas de y pres

encuentran en estado líquido en el lugar de su

aquellos Hidrocarburos que se en

uentran en
temperatura mayor a la temperatura atmosfé
1.32 Hidrocarburos Liquidos Fiscalizados =

4947210 " c

CIENTO DIECISEIS MIL DOSCIENTOS SESENTA (

Hidrocarburos Líquidos producidos en el Area de Contrato y medidos

en un Punto de Fiscalización de la Producción. C
1.33 Ley No. 26221 ==

Ley No. 26221 -— Ley Orgánica de Hidrocarburos, ampliatorias, (
reglamentarias y modificatorias. =

1.34 LEN o Líquidos del Gas Natural = c

Son los Hidrocarburos líquidos obtenidos del Gas Natural compuestos

por mezclas de etano, propano, butano y otros Hidrocarburos más

pesados. =- == €
1.35 LGN Fiscalizados o Líquidos del Gas Natural Fiscalizados

Son los JLíquidos del Gas Natural medidos en un Punto de e
Fiscalización de la Producción. =

1.36 Mes =: e
Feríodo contado a partir de cualquier Día de un mes calendario que
termina el Día anterior al mismo Día del mes calendario siguiente 0,

en caso de no existir éste, el último Día de dicho mes. = Oo
1.37 MPC =

Mil (1000) pies cúbicos estándar (scf). Un (1) scf es el volumen de O
gas necesario para llenar un espacio de un (1) pie cúbico a 14.675

libras por pulgada cuadrada de presión absoluta a una temperatura e
base de sesenta grados Fahrenheit (60 *F). =

1.38 Operaciones == =

Toda actividad de Exploración y Explotación y todas las demás Oo
actividades materia del Contrato o relacionadas con la ejecución del

mismo. = e
1.39 Partes

PERUPETRO y el Contratista. €

1.40 PERUPETRO
PERUPETRO S.A., es la Empresa Estatal de Derecho Pri
Energía y Minas, creada por la Ley No. 26221. = =: =>
1.41 Petróleo =

úl

vado del Sector

Hidrocarburos que a condiciones iniciales de presión y temperatura 7]
de Reservorio se encuentra en estado líquido y que mayormente se
mantiene en estado líquido en condiciones atmosféricas; no incluye e

Condensados, Líquidos de Gas natural o Gas Natural Licuado. =
1.42 Petróleo Fiscalizado

Petróleo producido en el Area de Contrato y med E
Fiscalización de la Producción. =

1.43 Petróleo Pesado = e
Hidrocarburos Líquidos, que por su densidad

para su Explotación el empleo de metodos no €
Para Su transpurte, reguieren prucesos de

G
aw 4947211

CIENTO DIECISEIS MIL DOSCIENTOS SESENTIUNO

a]
F

orocedimientos, excluyendo la mezcla con Petróleo producido en el
mismo Yacimiento, que dé como resultado Petróleo liviano.

1.44 Pozo Confirmatorio
Pozo que se perfora para evaluar los Reservorios de Hidrocarburos

descubiertos.
1.45 Pozo de Desarrollo

Pozo que se perfora
descubiertos .
1.46 Pozo Exploratorio
Pozo que se perfora con el propósito de descubrir un nuevo

j ¿ 5 ps z
Reservorio 0 para determinar la estratigrafía de Un área, así como

los pozos que se perforan en las culminaciones estructurales que se

ran geológicamente separadas de la parte de la misma

tipo de actividades en el Area de Contrato o fuera de ella en
que resulte necesario, cuya finalidad sea la extracción y
nipuleo de Hidrocarburos del Area de Contrato, y que incluye la

P

m,
Aperación y reacondicionamiento de pozos, instalación y operación de
equipos, tuberías, Sistema de Transporte y Almacenamiento, Dueto

E MOTARIO DE

Principal, tratamiento y medición de Hidrocarburos y todo tipo de
métodos de recuperación primaria y mejorada. = ES
1.48 Punto de Fiscalización de la Producción

Lugar o lugares ubicados por el Contratista en el Area de Contrato,
o ubicados por acuerdo de las Partes fuera de ella, donde se
realizarán las mediciones y determinaciones volumétricas»
determinaciones del contenido de agua y sedimentos y  utras
mediciones, a fin de establecer el volumen y calidad de los
Hidrocarburos Fiscalizados, de acuerdo a las respectivas normas API
y ASTM. =
1.49 Reservorio
Estrato O estratos bajo la superficie y que forman parte de un
Yacimiento, que estén produciendo o que se haya probado que sean

'

capaces de producir Hidrocarburos y que tienen un sistema común de
presión en toda su extensión. =
1.50 Sistema de Transporte y Almacenamiento =
Conjunto de tube

compresión, tanques de almacenamiento, instalaciones fluvialesy

5, estaciones de  —bombe0, estaciones de

sistemas de entrega, Caminos, demás instalaciones y toduy utro medio
necesario y Útil para el transporte de lus Hidrocarburos producidus
en el Area de Contrato hasta un Punto de Fiscalización de la

Productiión, hasta el

Lu Principal u has ducto de terceros
4947212

CIENTO DIECISEIS MIL DOSCIENTOS SESENTIDOS . (

incluyendo el diseño, construcción, mantenimiento y equipamiento de

todo lo antes mencionado. == (
1.51 Subcontratista = =

Toda persona natural o jurídica, nacional o extranjera, contratada (
por el Contratista para prestar servicios relaciona

Operaciones. ==

1.52 Supervisión = e
Acciones que PERUPETRO realiza para verificar el cumplimiento de las
obligaciones contractuales del Contratista. e
1.53 Tributos =

Comprende impuestos, contribuciones y tasas, conforme [=
establecido en el Código Tributario.

1.54 Vigencia del Contrato = €
Período comprendido entre la Fecha de Suscripción y el vencimiento

del plazo pertinente establecido en el acápite 3.1 del Contrato.

1.55 Yacimiento == 0
Superficie debajo de la cual existen uno o más Reservorios que estén
produciendo 0 que se haya probado que son capaces de producir e
Hidrocarburos. =

CLAUSULA SEGUNDA.— DBJETO DEL CONTRATO = e
2.1 PERUPETRO autoriza al Contratista la realización de las
Operaciones, de acuerdo con lo establecido en la Ley Nu, 26221, la
legislación pertinente y las estipulaciones del Contrato, con el e
objeto común de descubrir y producir Hidrocarburos en el Area de
Contrato. = €
2.2 El Contratista tendrá el derecho de propiedad sobre los
Hidrocarburos extraidos del Area de Contrato, de conformidad con lo €
establecido en el numeral 11 de la cláusula preliminar. =

2.3 El Contratista ejecutará las Operaciones de acuerdo a los
términos que se estipulan en el Contrato y las llevará a cabu, €
directamente o a través de Subcontratistas. En caso de operaciones

de campo fuera del Area de Contrato se requerirá aprobación de €

PERUPETRO . a
2.4 PERUPETRO ejerce la Supervisión de acuerdo «a ley y du
conformidad con el Contrato.

e
o

OSINERG ejecutará las acciones de Fiscalización de acuerdo a ley. €
2.5 Los representantes de PERUPETRO realizarán la pervisión en
cualquier momento, previa notificación, debiendo i: tificarse y
estar autorizados para tal función por PERUPETRO. Contratista e
proporcionará todas las facilidades, que razonablemente estén a su
ance en sus Operaciunes, a fin de que dichos representantes €
su misión, la que será llevada a cabo de mouu que fu

o
:8N 4947213

CIENTO DIECISEIS MIL DOSCIENTOS SESENTITRES

interfiera con éstas. =
Los gastos y costos correspondientes a los representan
PERUPETRO serán de cuenta y cargo de PERUPETRO.

2.6 El Contratista proporcionará y será responsable de  tude los
recursos técnicos y económico financieros que se requieran para la
ejecución de las Operaciones.
CLAUSULA TERCERA.— PLAZO, CONDICIONES Y GARANTIA

3.1 El plazo para la fase de exploración por Hidrocarburos es de

siete (7) Años, el que se puede extender de acuerdo a ley. Este
plazo se cuenta a partir de la Fecha Efectiva salvo que de
conf

+midad con lo establecido en otras estipulaciones del Contrato,

varíe dicho plazo. = >
O para la fase de explotación de Petróleo, es el que reste
Ás de terminada la fase de exploración hasta completar el plazo
Jeinta (30) Años, contado a partir de la Fecha Efectiva, a menos
de conformidad con lo establecido en otras estipulaciones del
JVtirato, varíe este plazo. = a
plazo para la fase de explotación de Gas Natural No Asociado y de
as Natural No Asociado y Condensados, es el que reste después de
terminada la fase de exploración hasta completar el plazo de
cuarenta (40) Años, contado a partir de la Fecha de Efectiva, a

Dr. Ricardo Ortiz de Zay;
MOTARIO DE

menos que de conformidad con lo establecido en otras estipulaciones
del Contrato, varíe este plazo. =

3.2 La fase de exploración se divide en cinco (5) períodos: =
3.2.1 Un primer período con una duración de veinticuatro (24) Meses
contados a partir de la Fecha Efectiva. =

3.2.2 Un segundo período con una duración de veinticuatro (24)
Meses contados a partir de la terminación del plazo señalado en el
subacápite 3.2.1
3.2.3 Un tercer período con una duración de doce (12) Meses contados
a partir de la terminación del plazo señalado en el subacápite 3.2.2
3.2.4 Un cuarto período con una duración de doce (12) Meses contados
a partir de la terminación del plazo señalado en el subacápite 3.2.3
3.2.3 Un quinto período con una duración de doce (12) Meses contados
a partir de la terminación del plazo señalado en el subacápite 3.2.4
3.3 Durante la fas de exploración el Contratista comunicará a
PERUPETRO con treinta (30) Días de anticipación al vencimiento de un

período en curso, su intención de continuar con el siguiente

períudo. En Contratista no haya cumplid con las

obligaciones de 2rando lo estipulado en el

acápite 3.4, de 3 subacápite 22 y con la

correspondiente ejecución de la =
4947214

CIENTO DIECISEIS MIL DOSCIENTOS SESENTICUATRO

3.4 Si durante los períodos indicados en el acápite 3.2 el
Contratista se viera impedido, por razones técnicas OU económicas
debidamente sustentadas, de concluir los respectivos programas
mínimos de trabajo descritos en el acápite 4.6, podrá extender
dichos períovdos hasta por un máximo de seis (6) Meses, siempre y
la aprobación a PERUPETRO para dicha
extensión con una anticipación no menor de treinta (30) Días al

cuando haya solicitado

vencimiento del período en curso, y que las razones que sustenten la
solicitud hayan sido comprobadas y aprobadas por PERUPETRO. En este
caso, €el Contratista antes del vencimiento del período en curso,
presentara,una nueva fianza O prorrogará la existente, por el nuevo
plazo establecido, conforme a los requisitos estipulados en el
acápite 3.10. En el caso gue las extensiones otorgadas extingan el
plazo del último período de la fase de exploración y el Contratista
decida continuar con los trabajos exploratorios, las obligaciones de
dicho período se cumplirán en una extensión de la fase de
exploración ha ser acordada por las Partes, de acuerdo a ley.
Luego del cumplimiento de la obligación del programa mánimo de
trabajo del período en curso dentro del plazo correspondiente
establecido en el acápite 3.2, de haber hecho uso de la extensión a
que se refiere el párrafo anterior, de ser el caso, y siempre que la
obligación haya sido la perforación de por lo menos un Pozp
Exploratorio, el Contratista podrá solicitar la aprobación de
PERUPETRO de un plazo extraordinario de hasta seis (6) meses para
reevaluar toda la información y resultados obtenidos hasta el
período en curso, con la finalidad de realizar un estudio para poder
tomar la decisión de pasar al siguiente períado.,
Las aprobaciones a que se refiere este acápite, serán otorgadas a
criterio de PERUPETRO.
3.5 La fase de exploración podrá continuar, a elección del
Contratista, después de la Fecha de Inicio de la Extracción
Comercial hasta el vencimiento del plazo de esta fase, que se indica
en el acápite 3.1. En dicho caso es aplicable, el acápite 10.3 hasta

el vencimiento de la fase de exploración; asimismo, el método de
amortización lineal referido en el acápite 9.6 se aplicará desde la
Fecha de Inicio de la Extracción Comercial.
3.6 En caso que el Contratista realice un descubrimiento o
descubrimientos de Hidrocarburos durante cualquier período de la
fase de exploración, que no sea comercial sólo por razones de

transporte, podrá solicitar un período de retención, de hasta cinco

(5) Años, por el Yacimiento o Yacimientos descubiertos, Lon

propósito de hacer factible

transporte de la producción.

8]
=8N 4947215

Dr. Ricardo Ortiz de

CIENTO DIECISEIS MIL DOSCIENTOS SESENTICINCO

El derecho de retención estará sujeto cuando menos a que concurran
los siguientes requisitos

a) Vue el Contratista pueda demostrar a satisfacción de PERUPETRO,
que los volúmenes de Hidrocarburos descubiertos en el Area de

Contrato son insuficientes para justificar económicamente la

construcción del Ducto Principal; =
b) Que el conjunto de descubrimientos en áreas contiguas más las del
Contratista, es insuficiente para justificar económicamente la
construcción de un ducto principalz y, =

c) Que el Contratista demuestre, sobre una base económica, que los
Hidrotarburos descubiertos no pueden ser transportados desde el Area
de Contrato a un lugar para su comercialización, por ningún medio de
t

ispor te. cm

En caso que el Contratista realice un descubrimiento de Gas
tural No Asociado 0 de Gas Natural No Asociado y  Condensados
rante cualquier período de la fase de exploración, podrá solicitar
n período de retención, de hasta diez (10) Años, por el Yacimiento
o Yacimientos descubiertos, con el propósito de desarrollar el
mercado.

3.8 En caso que el Contratista realice un descubrimiento de
Petróleo y un descubrimiento de Gas Natural No Asociado o de Gas
Natural No Asociado y Condensados durante cualquier período de la
fase de exploración, y se presenten los casos descritos en los
acápites 3.6 y 3.7, el Contratista podrá solicitar un período de
retención para Petróleo y otro para Gas Natural No Asociado ou Bas
Natural No Asociado y  Condensados, para los fines indicados en
dichos acápites.

Ú

3.9 El período de retención, al que se refieren los acápites 3.6 y
3.7, extiende el plazo del Contrato por un tiempo igual al del
periodo de retención otorgado por PERUPETRO,. El período de retención
constará por escrito. Para este efecto, el Contratista presentará
una solicitud a PERUPETRO, acompañando documentación de sustento e
incluyendo un cronograma de actividades a realizar.=
Con el inicio del período de retención termina la fase de
exploración. Con la declaración de Descubrimiento Comercial en dicho
periodo, se dará inicio a la fase de explotación. = =>

El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y la duración de los mismos será determinado a

criterio de PERUPETRO, sin que ello afecte o disminuya la vbligación

del cumplimiento del programa n imo de trabajo del

período de la

fase de exploración en cursu.

ta deberá gara

ar el cumplimiento de cada uno de
1947216

CIENTO DIECISEIS MIL DOSCIENTOS SESENTISEIS

los programas minimos de trabajo de Exploración, de acuerdo a lo
previsto por los acápites 3.2 y 4-6, mediante fianza solidaria, sin (
beneficio de excusión, incondicional, irrevocable y de realiza

automáti

a en el Perú, emitida por una entidad del sist
financiero debidamente calificada y domicil
aceptada por PERUPETRO. A soli
sustituirá cualqui

da en el Perú y
itud de PERUPETRO, el Contrat

1

2 fianza entregada debiendo cumplir con presentar
una nueva fianza dentro del plazo de quince (15) Días Utiles

siguientes a la fecha de recepción por el Contratista de la Le
solicitud de PERUPETRO.

El monto de la fianza del programa mínimo de trabajo para cada e

0]

periodo, será el que resulte de multiplicar la equivalencia en
dólares que, para este efecto se establece en el Anexo "F", por el
número de Unidades de Trabajo Exploratorio que corresponde para cada

periodo, según el acápite 4.6
La Fianza que corresponde al programa mínimo de trabajo del primer o
periodo será entregada a PERUPETRO en la Fecha de Suscripción. La

fianza para el programa mínimo de trabajo que corresponde para cada E)
periodo según el acápite 4.6, serán entregadas a PERUPETRO, en cada
caso, antes del inicio de cada período, en caso contrario será de
aplicación el subacápite 22.3.3. =

La fianza para el caso de prórrogas de plazos de los períodos de la
fase de exploración, deberá ser entregada a PERUPETRO por el
Contratista, antes del inicio de la prórroga correspondiente, caso
contrario PERUPETRO no aprobará la prórroga solicitada,
independientemente de lo estipulado en el acápite 3,4 =S

Las fianzas, conforme se indican en los anexos "0-1" a "0-5", se

emitirán para cada programa mínimo de trabajo de cada período de la
fase de exploración. ==
La fianza del programa mínimo de trabajo de cada período se
mantendrá vigente durante un plazo que exceda en treinta (30) Dias

Utiles al plazo de cumplimiento de cada programa mínimo de trabajo. e
En caso que alguna de las fianzas que haya entregado el Contratista
no se mantuviera vigente por el plazo establecido, éste deberá €

cumplir con entregar una nueva fianza O prorrogar la existente,
dentro del plazo de quince (15) Días Utiles siguientes a la

recepción por el Contratista de la notificación de en €
caso contrario será de aplicación el subacápite 22.3.3.

Cumplida la ubligación garantizada por cada  flanza, e
procederá inmediatamente a devolver al fiador a través el
Contratista la fian correspondiente. 0

La ejecución de cualquier f1

za tendra

:aN 4947217

CIENTO DIECISEIS MIL DOSCIENTOS SESENTISIETE

obligación del Contratista de llevar a cabo el programa minimo de
trabajo, sin perjuicio de la aplicación de lo dispuesto en el
subacápite 22.3,1.
3.11 Interviene PETROTECH INTERNATIONAL, —INC., para efecto de
otorgar la garantía corporativa que aparece en el anexo "D", que se
entrega a PERUPETRO en la Fecha de Suscripción.

La garantía corporativa subsistirá mientras sean exigibles las
obligaciones del Contratista. Será de aplicación el subacápite
22.3.5, si producido algún hecho previsto en dicho atápite, el
Contratista no cumple con sustituirla en un plazo máximo de quince
(15) Días Utiles.
CLAUSUYLA CUARTA.-— EXPLORACION

Fecha Efectiva.
El Contratista podrá hacer suelta de la totalidad del Area de
irato sin lugar a sanción alguna, mediante notificación a
BRUPETRO con una anticipación no menor de treinta (30) Días,
Siempre y cuando haya dado cumplimiento al programa mínimo de
trabajo del período de la fase de exploración que se encuentre en
curso. =

En caso que el Contratista hiciera suelta total del Area de
Contrato, la abandonara UU dejara vencer el plazo del período en
curso antes de dar cumplimiento al correspondiente programa mínimo
de trabajo, sin mediar razones técnicas aprobadas por PERUPETRO,
éste ejecutará la fianza, sin perjuicio que aplique lo estipulado en
el subacápite 22.3,.3. =
El Contratista podrá hacer sueltas parciales del Area de Contrato
mediante notificación a PERUPETRO con una anticipación no menor de
treinta (30) Dias, sin lugar a sanción alguna, pero sin que ello
afecte o disminuya su obligación de cumplimiento del programa mínimo
de trabajo del período de la fase de exploración que se encuentre en

CUFSO

Las Partes dejarán constancia mediante acta del Comité de
Supervisión de las áreas de las que haga suelta el Contratista.
El Contratista podrá continuar haciendo uso de la superficie de las
áreas de las que haya hecho suelta en las que hubiera construido
instalaciones que tengan relación con las Operaciones.

4.3 Durante la ejecución del Contrato se efectuarán sueltas de la

manera siguiente: =

a) Por lo menos treinta por ciento

del Area de Contrato

original al tér

inu del tercer per descrito en el subacápite

1947218

CIENTO DIECISEIS MIL DOSCIENTOS SESENTIOCHO
b) Por lo menos veinte por ciento (20%) del Area de Contrato

original al término del cuarto período descrito
2.4.

nel  subacápite

E Al” término de la fase de exploración, el Contratista podrá
mantener el Area de Contrato remanente, que resulte luego de la
suelta estipulada en los literales a) y b) anteriores, siempre que
el Contratista se comprometa a un programa adicional de trabajo, que
comprenda la perforación de un (1) Pozo Exploratorio de por lo menos
dos mil metros (2,000 m) de profundidad vertical (TVD) o penetre 100
m en formaciones del Pre Eoceno, lo que ocurra primero, O ejecute
AUTE cada Año, hasta por un plazo máximo de cuatro años. Para
este efecto, el Contratista antes del inicio de la fase de
exblotación deberá entregar la fianza correspondiente y de ser el
caso, antes del inicio de cada plazo de 1 Año.
d) En caso que el Contratista decida no continuar realizando el

trabajo adicional descrito en el literal €), o en caso de
incumplimiento de dicho compromiso, sin perjuicio de la aplicación
de las estipulaciones contractuales respectivas, O al final del
segundo y. cuarto Año después de la terminación de la fase de
exploración, el Contratista retendrá sólo la superficie bajo la cual
se encuentren los Yacimientos productores, más un área circundante
de cinco (5) kilómetros, hasta el límite del Area de Contrato. ====
4,4 Para los efectos que tratan los acápites 4,2 y 4.3, las Partes
coordinarán oportunamente, a fin que PERUPETRO divida el Area de
Contrato en parcelas rectangulares, hasta donde ha sido posible, de
una extensión de veinte mil hectáreas (20,000.00 ha) y donde no es
posible, con área diferente. No es necesario que las áreas de las
que haga suelta el Contratista sean contiguas.=
4.5 Cualquier área de la que haga suelta el Contratista, incluyendo
los Yacimientos que se encuentren dentro de la misma, revertirá al
Estado sin costo alguno para éste ni para PERUPETRO.

Y

10

4.6 El programa mínimo de trabajo para cada uno de los períodos de
la fase de exploración que el Contratista está obligado a realizar
comprende lo siguientes

Periodo Unidades de Trabajo Exploratorio
(UTE)
300 UTE o, =>
Registrar, procesar e interpretar mil quinient

kilómetros de líneas sísmicas 2D.

130 UTE us

cientu cincuenta (150

de lineas sismicas

a
an 4947219

CIENTO DIECISEIS MIL DOSCIENTOS SESENTINUEVE

3er 302 UTE o Perforar un Pozo Exploratorio ===
4to 302 UTE o Perforar un Pozo Exploratorio meo
Sto 302 UTE o Perforar un Pozo Exploratorio

Para el cumplimiento de las obligaciones descritas en el
acápite, se tendrá en cuenta lo siguiente: =

a) En el caso del registro de líneas sísmicas, los kilómetros
correspondientes serán contados desde el punto de disparo inici
hasta el punto de disparo final de cada línea sísmica.

al

b) Las unidades de trabajo exploratorio a que se refiere el pre

acápite serán cumplidas de conformidad con la tabla de equivalencias
y a

establecida en el Anexo "F".

c) Unicamente las unidades de trabajo exploratorio provenientes del

regixÉro de líneas sísmicas 2D ú 3D, así como de la perforación de
xploratorios, realizados en exceso en cualquier perícdo de la
fe exploración, con relación a lo establecido en el presente
te, serán acreditadas para el cumplimiento de las obligaciones
os períodos siguientes, no siendo necesario entregar la fianza
respondiente para el periodo en el que se acreditan dichas
ufidades de trabajo, siempre que el programa mínimo de trabajo

orrespondiente al periodo en curso se haya ejecutado en forma
completa.

MOYARIO DE Li

En caso de perforación de Pozos Exploratorios, las unidades de
trabajo exploratorio efectivamente realizadas se determinarán de
acuerdo con la tabla de equivalencias establecida en el Anexo "FF",
estableciéndose la diferencia con el número de unidades de trabajo
exploratorio que representa el compromiso de la perforación de
conformidad con el presente acápite, la misma que servirá para ser

Dr. Ricardo Orllz de Zovalld

acreditada para trabajos futuros de ser el caso 0 para ser

completada por otros trabajos exploratorios, según corresponda,.=
d) Antes del inicio de cada periodo de la fase de exploración el
Contratista deberá comunicar a PERUPETRO el programa de las
actividades exploratorias planificadas para cumplir con el número de
unidades de trabajo exploratorio comprometidas para dicho período.»
El Contratista deberá comunicar a PERUPETRO cualquier modificación
del contenido de dicho programa, antes de su ejecución, mediante
un informe técnico de sustento. En el caso que la modificación se
refiere a cambiar la obligación de la perforación de cualguier Pozo
Exploratorio por oulras actividades exploratorias, según la tabla de
equivalencias establecida en el Anexo "F", se requerirá la previa
aprobación de PERUPETRO.

4.7 Los Pozos Exploratorios que corresponden al programa minimo de

trabajo a que se refiere el acápite 4.6, se considerarán per tur audus
1947220

CIENTO DIECISEIS MIL DOSCIENTOS SETENTA

y, en consecuencia, la obligación del Contratista cumplida, cuando
se alcance una profundidad vertical (TVD) mínima de dos mil
cuatrocientos

2,400) metros, medida desde la superficie, o un
100) metros en formaciones del Pr

(
mínimo de cien (

ocurra primero. =

Si antes de iniciar perforación de cualquier Pozo Exploratorio
que corresponde al programa minimo de trabajo, referido en el
acápite 4.6, el Contratista demostrara, a satisfacción de PERUPETRO,
en base de los resultados de las evaluaciones geológicas y
geofísicas, que no se puede cumplir con los objetivos acordados en
el primer” párrafo de este acápite, las Partes podrán acordar un

nuevo objetivo geológico y/o profundidad.

Asimismo, si durante la perforación de cualquiera de los Pozos
Exploratorios que corresponde al programa mínimo de trabajo,
referido en el acápite 4.6 se presentasen problemas insuperables, de
tipo geológico o mecánico, el Contratista podrá solicitar dar por
cumplida la obligación de perforación, mediante un informe técnico
de sustento, sujeto a la aprobación de PERUPETRO.

1]

4.8 En caso que el Contratista decida efectuar una declaración de
Descubrimiento Comercial, deberá notificar dicha declaración a
PERUPETRO y presentar dentro de los ciento ochenta (180) Días
posteriores a dicha declaración, un "Plan Inicial de Desarrollo”
para viabilizar la Explotación del descubrimiento de Hidrocarburos,

que deberá incluir, entre otros, lo siguiente:
a) Características físicas y químicas de los Hidrocarburos
descubiertos y porcentaje de productos asociados e impurezas que
éstos contengan. =

Bb) Perfiles de producción estimados, durante la Vigencia del

Contrato para el o los Yacimientos. ==
0) El número estimado de Pozos de Desarrollo y su capacidad
productiva. =

d) Sistema de Transporte y Almacenamiento y Puntos de Fiscalización
de la Producción proyectados. =
e) Dueto Principal proyectado, de ser el caso.
f) Medidas de seguridad. =

9) Cronograma de todas las actividades a ejecutarse.
h) Estimado en el que tendrá lugar la Fecha de Inicio de

Extracción Comercial.
El "Plan Inicial de Desarrollo” debe incluir las inversiones, yastos
y costos especificos estimados para la Explotación del

Descubrimiento Comercial así como cualquier outra información que el

Contratista considere aproplada.

an

0.000 00. 0n0...L..U.n.r2.2...20

O
BN 4947221

CIENTO DIECISEIS MIL DOSCIENTOS SETENTIUNO

4.7 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan
Inicial de Desarrollo” dentro de los sesenta (60) Días siguientes de
haberlo recibido, pudiendo objetar la Fecha de Inicio de la
Extracción Comercial si la misma no es razonablemente adecuada. En
caso de discrepancia se convocará al Comité Técnico de Conciliación.
4.10 Si el Contratista efectúa una declaración de Descubrimiento
Comercial, estará obligado a iniciar el Desarrollo dentro de los
ciento ochenta (180) Días siguientes al vencimiento del plazo de
sesenta (60) Días indicado en el acápite 4.9 del Contrato. =*
La declaración de Descubrimiento Comercial no implicará la
dismihución o suspensión de las obligaciones del programa mínimo de
trabajo del período en curso.  =

1 Desarrollo de los Hidrocarburos descubiertos, se realizará
erdo a los programas de trabajo presentados por el Contratist
UPETRO, conforme a lo estipulado en el acápite 5.3.
Partes acuerdan que cuando sea apropiado y necesario se podrá

ge ay
a bl
La

star, extender O modificar los plazos para la presentación del
Plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las
propuestas necesarias a PERUPETRO para que se acuerden tales
ajustes, extensiones o modificaciones. = =.

4.12 El vencimiento de la fase de exploración, no afectará los
términos y plazos de los procedimientos antes descritos que
estuvieran en ejecución a la fecha de producido dicho vencimiento. =
4.13 En casos excepcionales, por razones técnicas y económicas, que
hagan inviable el cumplimiento de las obligaciones y/o plazos de
los períodos del programa mínimo de trabajo estipulados en los
acápites 4.6 y 3.2 respectivamente, y a solicitud del Contratista,
mediante la presentación de un informe de sustento, las obligaciones
y/o plazos de los periodos del programa minimo de trabajo podrán ser
sustituidos, siempre que PERUPETRO acepte y apruebe la sustitución
solicitada. En ningún caso, dicha sustitución modificará el
compromiso inicial en Unidades de Trabajo Exploratorio para la fase
de exploración, disminuyendo obligaciones.
Asimismo, cuando los resultados de la exploración justifiquen una
nueva configuración del Area de Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a

FERUPETRO, el Area de Contrato podrá ser nuevamente delimitada,
siempre que se cumpla con lo estipulado en el acápite 4.3, el
Contratista presente propuestas de trabajos para la nueva área y

PERUPETRO acepte y apruebe la nueva delimitación soulicitada. En

mimgún Caso, el tamaño del área de la nueva limitación será mayur
1947222

CIENTO DIECISEIS MIL DOSCIENTOS SETENTIDOS

a la extensión del área original del Contrato. =
Las sustituciones y nuevas delimitaciones aceptadas y aprobadas por
PERUPETRO antes indicadas, podrían originar cambios en los mentos y

plazos de las fianzas eslablecidas; de ser el casos las Partes
calcularán los nuevos montos de las fianzas y el Contratista
cumplirá con entregar una nueva fianza O prorrogar la existente, por
el nuevo plazo establecido, conforme a los requisitos estipulados en
los acápites 3.4 y 3.10, asimismo, Sse calcularán las unidades de
Trabajo Exploratorio para la nueva área incorporada.
CLAUSULA QUINTA.— EXPLOTACION
5.1 La fase de explotación se inicia al Día siguiente de la
terminación de la fase de exploración, siempre y cuando se hublere

1

producido durante la fase de exploración una declaración de
Descubrimiento Comercial. Sin embargo, a opción del Contratista, se
podrá dar inicio anticipado a la fase de explotación y terminará la
fase de exploración en la Fecha de Inicio de la Extracción
Comercial. En caso de período de retención y efectuada la
declaración de Descubrimiento Comercial, se dará inicio a la fase de
explotación. = =
5.2 El Contratista está obligado a que la Fecha de Inicio de la
Extracción Comercial tenga lugar en la fecha que se establezca de
conformidad a los acápites 4.8 y 4.9 =
5.3 Con una anticipación no menor de sesenta (60) Días a la
terminación de cada año calendario a partir de la presentación del
Plan Inicial de Desarrollo, el Contratista presentará a PERUPETRO,
lo siguiente: =

a) Un programa anual de trabajo y el presupuesto detallado de
ingresos, costos, gastos e inversiones correspondiente al siguiente
año calendario. =

b) Un programa anual de trabajo y el presupuesto detallado de
ingresos, costos, gastos e inversiones para la Exploración, tendente
a buscar reservas adicionales, de ser el casos
ec) Un programa de trabajo y su proyección de ingresos, costos,
gastos e inversiones correspondientes para el Desarrollo y/o
Producción para los siguientes cinco (5) años calendario.
5.4 Para ejecutar cada programa de trabajo, el Contratista

utilizará el equipo y/o métodos que sean necesarios y apropiados
para permitir la evaluación y seguimiento de las Operaciones. = =

5.5 El Contratista está obligado a la Explotación y recuperación
económica de las reservas de Hidrocarburos del Area de Contratu, de
conformidad con los programas a que se reflere esta cláusula quinta

Y la llevará a cabo de acuerdo a los principios técnicos y

ao
sn 4947223

CIENTO DIECISEIS MIL DOSCIENTOS SETENTITRES

económicos generalmente aceptados y en uso por la industria
internacional de Hidrocarburos. =

5.6 El Contratista tiene el derecho a utilizar en sus Operaciones
los Hidrocarburos producidos en el Area de Contrato sin costo
alguno, no siendo por lo tanto considerados para efectos de
determinar la regalia. Asimismo, dichos Hidrocarburos pudrán ser
procesados dentro del Area de Contrato para ser utilizados
exclusivamente en las Dperaciones.

5.7 El Contratista tendrá el derecho de recuperar los Hidrocarburos
líquidos de cualquier Gas Natural que haya producido en el Area de
Contrato y de extraerlos en cualquier etapa de manipuleo de dicho
ral. =

idos así separados serán considerados como Condensados para
de determinar la regalía del Contratista, salvo que por
económicas U operativas no sea posible su recolección y
puega mezclarse con el Petróleo y fiscalizarse juntos. =

El Gas Natural que no sea utilizado por el Contratista en las
peraciones de acuerdo al acápite 5.6, podrá ser comercializado,
einyectado al Reservorio o ambos por el Contratista. En la medida
en que el Gas Natural no sea utilizados comercializado 0
reinyectado, el Contratista podrá quemar el gas, previa aprobación
del Ministerio de Energía y Minas. =

Dr. Ricardo Ortlz de Zovallos Villarán

5.7 Cuando un Yacimiento O Yacimientos comercialmente explotables,
se extiendan en forma continua del Area de Contrato a otra uutras
áreas, el Contratista y los contratistas que tengan estas áreas,

deberán ponerse de acuerdo en la realización de un- plan de
Explotación unitario o un plan común de Explotación. De no llegar a
un acuerda, el Ministerio de Energía y Minas dispondrá el

sometimiento de las diferencias al comité técnico de conciliación
referido en el artículo 322 de la Ley Nou. 26221 y su resolución será
de obligatorio cumplimiento. =

Si el área adyacente al Yacimiento comercialmente explotable, nou
está asignada a un contratista o no está en proceso de negociación,
concurso, licitación o en proceso de selección de contratista y no
existe limitación en cuanto a protección ambiental, el Contratista
tendrá la primera opción para la negociación e incorporación de
dicha área adyacente al Area de Contrato, siempre que la solicitud

la efectúe durante la fase de exploración. ====:

5.10 Terminada la perforación de un (1) pozo, el Contratista debe
inforinar a PERUPETRO la oportunidad en que el pozo será probado, de

ser el caso. La prueba del pozo deberá realizarse dentro de los tres

(3) Meses siguientes al término de la perforación.
1947224 So, :

CIENTO DIECISEIS MIL DOSCIENTOS SETENTICUATRO C

35.11 PERUPETRO podrá en todo momento inspeccionar y probar los
equipos e instrumentos de medición utilizados para medir el volumen C

y determinar la calided de los Hidrocarburos Fiscalizados.

Los equipos e instrumentos de medición serán €
calibrados conforme las normas aplicables, Los
PEF ETRO podrán estar presentes en el acto, =

5.12 Antes de la Fecha de Inicio de la Extracción Comercial y para o
la determinación de los volúmenes y calidad de los Hidrocarburos

Fiscalizados, las Partes acordarán los equipos, métodos y (e)

procedimientos de medición correspondiente. =:
5.13 Para Jla producción de Petróleo Pesado en el Area de Contrato, e
se podrá mezclar con Petróleo liviano producido fuera del Area de
Contrato. Dicho Petróleo liviano será medido y fiscalizado por las

Partes en un punto de medición al ingresar al Area de Contrato. e
El - vulumen de dichos Hidrocarburos producidos fuera del Area de
Contrato será descontado del volumen de Hidrocarburos Fiscalizados e
en el Area de Contrato para efectos de la determinación de la
regalía a pagar por el Contratista. Oo
CLAUSULA SEXTA.— PRESENTACION DE INFORMACION Y ESTUDIOS

6.1 El Contratista mantendrá a PERUPETRO oportuna y permanentemente e
informado sobre las Dperaciones y proporcionándole toda la
información en la forma prevista en esta cláusula, en la
reglamentación que le resulte aplicable y en los formatos que o
PERUPETRO establezca. Asimismo, proporcionará información respecto

de otros recursos naturales o restos arqueológicos que encuentre O
descubra en la ejecución de las Operaciones durante la Vigencia del
Contrato. e

La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a la presente cláusula, será la de mejor calidad que naya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos oO sistemas que son de su propiedad
exclusiva, no estará obligado a revelar dichos métodos 0 sistem
cuando proporcione la información.
6.2 El Contratista deberá proporcionar una copia de todos los

estudios relacionados con el desarrollo de los Yacimientos, que

prepare con la información técnica obtenida del Area de Contrato. El a
Contratista proporcionará también cualquier aclaración que le
solicite PERUPETRO en relación con dichos estudios. a o
6.3 El Contratista presentará a PERUPETRO, la información y estudios
que correspondan a las obligaciones del programa mínimo de Etrabaju 8

antes de la fecha de vencimiento de cada uno de los veriudos de la
:8N 4947225

CIENTO DIECISEIS MIL DOSCIENTOS SETENTICINCO

fase de exploración estipulados en el acápite 3.2. =
Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento de cada p

iodo de la fase de ex ración, el

Contratista deberá presentar a PERUPETRO, un informe consolidado de
evaluación que incluya, de ser el caso, estudios y/o interpretación

de los análisis geológicos, geofísicos, geoquímicos, petrofí

us y
de Reservorios con relación a las actividades expluratorias

realizadas en el período vencido, incluyendo las del programa mínimo

de trabajo correspondiente, = =
6.4 El Contratista presentará a PERUPETRO un "Informe Mensual de
Produéción" y un "Informe Mensual de Ingresos y Egresos”. Ambos
informes se presentarán en los formatos que PERUPETRO entregará al
Contratista para tal fin, a más tardar treinta (30) Dí
cagames calendario.

después de

El Contratista deberá entregar copia de toda la información que
forcione al Banco Central de Reserva del Perú, de acuerdo a la
Jusula décimo primera, cuando PERUPETRO lo requiera.
ó6 Dentro de los treinta (30) Días siguientes al término de cada
pes calendario, el Contratista deberá entregar a PERUPETRO la
relación de los contratos suscritos con sus Subcontratistas en dicho
Mes y cuando así lo solicite, entregarle copia de los contratos que
PERUPETRO requiera. = =
6.7 Cualquiera de las Partes puede revelar la información obtenida
de las Operaciones sin aprobación de la otra Parte, en los
siguientes casos: =
a) A una Afiliada;

Dr. Ricardo Ortiz de Zeya

HOTARIO DESNUA]

b) En relación con financiaciones u obtención. de Seguros y
suscribiendo un compromiso de confidencialidad;
Cc) En tanto así se requiera por ley, reglamento OU resolución de
autoridad competente, incluyendo sin limitación, los reglamentos o

resoluciones de autoridades gubernamentales, organismos aseguradores
o bolsa de valores en la que los valores de dicha Parte o de las
Afiliadas de dicha Parte estén registrados, =

d) A consultores, contadores, auditores, financistas, profesionales,
posibles adquirentes 6  cesionarios de las Partes 0 de una
participación en el Contrato , conforme sea necesario con relación a
las Operaciones obteniendo un compromiso de confidencialidad.==

En los casos en que las Partes acuerden comunicar cierta información

de carácter confiden

ú reservada a

reeros, deberán dejar

expresa constanca

del carácter de tal información, a fin yu

que
Dor dichos terceros.
CLAUSULA SÉTIMA.— COMITÉ DE SUPERVISION =-

ésta no sea divulya

1947226 E

CIENTO DIECISEIS MIL DOSCIENTOS SETENTISEIS . (

7.1 El Comité de Supervisión estará integrado de una parte, por
tres (3) miembros del Contratista 0 sus alternos, y de la otra (

parte, por tres (3) miembros de PERUPETRO o sus alternos. Un
representante de PERUPETRO S.A. presidirá el Comité de Supervisión. e
Dicho Comité de Supervisión se instalará y aprobará su
correspondiente reglamento de funcionamiento dentro de los sesenta
(60) Días siguientes a la Fecha Efectiva. = e
7.2 El Comité de Supervisión tendrá las siguientes atribuciones

E

a) El intercambio y discusión entre sus miembros de toda
información relativa a las Operaciones. =
b) Evaluar; la ejecución de los programas mínimos de

Exploración a que se refiere el acápite 4.6,

c) Evaluar los planes y programas de trabajo a que se refieren los
acápites 4.8 y 5.3. y coordinar la ejecución de los mismos. =

d) Verificar y coordinar la ejecución de las Dperaciones, para lo
de

cual los representantes de las Partes acreditados ante el Comite
Supervisión podrán contar con la asesoría necesaria.
e) Verificar y coordinar el cumplimiento de todas las obligaciones
relativas a las Operaciones que se establecen en el Contrato o que
las Partes acuerden por cualquier otro documento. =
f) Las demás atribuciones establecidas en el Contrato o que las
Partes acuerden. ==

7.3 El Comité de Supervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su
reglamento. Se requerirá la asistencia de por lo menos un miembro e
representante de cada Parte para que se considere constituido el

Comité de Supervisión.
Cada una de las Partes se hará cargo de los gastos que implique
mantener a sus respectivos miembros en el Comité de Supervisión.
7.4 En la eventualidad de producirse y mantenerse en el Comité de

Supervisión una discrepancia entre las Partes, cada una de ellas

podrá solicitar las opiniones técnicas 4 legales que estime O
convenientes y las someterá al Comité de Supervisión en reunión

extraordinaria. De no llegarse a un acuerdo en la reunión 6
extraordinaria, el asunto será elevado a las Gerencias Generales de
las Partes para su solución. En caso de subsistir la discrepancia,
se convucará al Comité Técnico de Conciliación.
CLAUSULA OCTAVA.— REGALIA Y VALORIZACION
en efectivo, sobre la base de 60

8.1 El Contratista pagará la rega
los Hidrocarburos Fiscalizados, Yalorizados en uno o más —Puntus de
Fiscalización de la Producción, de conformidad con los acápites 8.3, 8

8.4 y 8.5. En casy de perdida de Hidrocarburos será de aplicación lo
en 4947227

CIENTO DIECISEIS MIL DOSCIENTOS SETENTISIETE

estipulado en el acápite 14.2.

8.2 Para los efectos de esta cláusula, los siguientes términos

tendrán los significados que se indican a continuac

8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado

en Dólares por Barril o Dólares por MMBtu, según sea el que

comprende: =
a) La tarifa pagada a terceros O la Tarifa Estimada, expresada en
Dólares por Barril o Dólares por MMBtu, según sea el caso, por el
transporte y almacenamiento necesario de los Hidrocarburos
Fiscalizados desde un Punto de Fiscalización de la Producción hasta
un pudto de venta o exportación y, ==

b) Gastos de manipuleoa y despacho de los Hidrocarburos Fiscalizados

has la brida fija de conexión al buque 0 hasta las instalaciones

darias para llevar a cabo la venta.
Periodo de Valorización: es cada quincena de un mes
endario, entendiéndose que la primera quincena es el período
Amprendido desde el primero hasta el decimoquinto Día de dicho mes
álendario, y la segunda quincena es el período que falta para la
inalización de dicho mes calendario. >.
Por acuerdo de las Partes, y en tanto las normes legales
correspondientes lo permitan, el Período de Valorización podrá ser

MOTARIO DE

extendido o acortado,. =
8.2.3 Precio de Canasta: €s el precio expresado en Dólares por
Barril, que representa el valor FOB puerto de exportación peruano,
determinado en función de la canasta de precios de los tipos de
Petróleo definida de conformidad con el subacápite 8.4.1 para el
Precio de Canasta para Petróleo, del subacápite 8.4.3 para el Precio
de Canasta para los Líquidos del Gas Natural y del subacápite 8.4.4
para el Precio de Canasta para Condensados. ==
8.2.4 Precio Realizado: es el precio, expresado en Dólares por

MMBtu, efectivamente pagado Uu  pagadero por un comprador al
Contratista por el Gas Natural Fiscalizado producido en el Area de
Contrato y que también debe incluir cualquier otro concepto que se
derive directamente de las respectivas ventas de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural
Fiscalizado producido en el Area de Contrato y que se expresará en

Dólares por MMBtu. =
No se tomarán en consideración para el cálculo del Precio Realizado:
iones de volúmenes de

a) Cualquier pago resultante de las concilia

Gas Natural contenido respectivos contratos de cumpraventa.

b) El  Impuestu General a las Ventas, el Impuesto Selectivo al

Consumo, el Impuestu de Promoción Municipal y/u cualquier otro
1947228

CIENTO DIECISEIS MIL DOSCIENTOS SETENTIOCHO

impuesto al consumo.

8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril u
Dólares por MMBtu, según sea el caso, correspondiente al transporte
desde un Punto de Fiscalización de la Producción hasta el punto de
venta y exportación Y hasta otro ducto de terceros. Dicho costo

deberá tumar en cuenta los conceptos, metodol a y procedimientos

referidos en el "Reglamento de Transporte de Hidrocarburos por

Ductos”", sus modificaciones o el que lo sustituya.

8.2.6 Valor de la Producción Fiscalizada de Petróleo: es el
resultado de multiplicar el Petróleo Fiscalizado de un Período de
Valorización por el Precio de Canasta para Petróleo para dicho
período, precio al cual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el caso. =

8.2.7 Valor de la Producción Fiscalizada del Gas Natural: es el
resultado de multiplicar el Gas Natural Fiscalizado, en términos de
su contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado para dicho período, precio al
cual se le habrá restado el Costo de Transporte y Almacenamiento, de
ser el caso.
8.2.8 Valor de la Producción Fiscalizada de LGN: es el resultado de
multiplicar los Líquidos del Gas Natural Fiscalizados de un Período
de Valorización por el Precio de Canasta para los Líquidos del Gas
Natural Fiscalizados para dicho período, precio al cual se le habrá
restado el Costo de Transporte y Almacenamiento, de ser el caso. =
8.2.9 Valor de la Producción Fiscalizada de Condensados: es el
resultado de multiplicar los Condensados Fiscalizados de un Período
de Valorización por el Precio de Canasta para Condensados para dicho
período, precio al cual se le habrá restado el Cu
Almacenamiento, de ser el caso. =
8.3 El Contratista al momento de efectuar la declaración de
Descubrimiento Comercial de Hidrocarburos optará por la aplicación
de una de las dos metodologías establecidas en los subacápites.8.3.1
y 8.3.2, luego de lo cual, no podrá efectuar cambio de

o de Transporte y

metodología

durante el resto de la Vigencia del Contrato. >
8.3.1 Metodología por Escalas de Producción: Será aplicada de
acuerdo a la Producción Fiscalizada de Hidrocarburos Líquidos y/o
Líquidos del Gas Natur

1. Los niveles de Producción

los porcentajes de Regalía, son los siguientes:

Niveles de Producción Fiscalizada Regalia =
del Lute MBDC en purcentaje %
E] 3 ===

=8Nw 4947229

CIENTO DIECISEIS MIL DOSCIENTOS SETENTINUEVE

> 100
MBDC+ Miles de Barriles por día calendario

Para una Producción Fiscalizada menor a 35 MBDC se

aplica el
porcentaje de regalía de 5% (cinco por ciento). Para una Producción
Fiscalizada mayor a 100 MBDC se aplica el porcentaje de regalía de
20% (veinte por ciento). Para una Producción Fiscalizada

que se
encuentre dentro del rango desde 5 MBDC hasta 100 MBDC, se aplica el
porcentaje de regalía resultante del cálculo efectuado por el método
de interpolación lineal.

Para el caso de Producción Fiscalizada de Gas Natural, los niveles
de Próducción Fiscalizada y los porcentajes de Regalía serán

los
que para los Hidrocarburos Líquidos, para lo cual se
li/gará la siguiente equivalencia: Barriles serán equivalentes al
en de Gas Natural expresado en pies cúbicos estándar divididos

113

Económico (RRE): Será aplicada de

li

Xeardes | (1- Z -100
Xts AE)

Donde:z

RV z Zz Regalía Variable

FRz-14 a Factor Rzr-1 ==

Se aplica cuando E FR t-í£ a 1.15, y en el rango
0% ES Regalía Variable ES 20%

Para resultados negativos se considera 0%, para resultados iguales o
mayores a 20%, se considera 20%,.====

Xey * Ingresos correspondientes al período anual anterior al
momento en el cual se hace el cálculo de la Regalía Variable (Zt).+
Comprenden los conceptos aplicables al Factor TAS =

Yes z Egresos correspondientes al período anual anterior al
momento en el cual se hace el cálculo de la Regalí
Comprenden los conceptos aplicables al Factor Ez

Variable(?7

e

Factor Rey z Es el cociente entre los ingresos y egresos
acumulados la Fecha d Suscripción hasta riodo t-1.
Donde:

Ingresos acumulados:
Acum[PFPX(FCP-CTAP)] + AcumLPFCX(PCE-CTAC)
AcunLPFSX(PRG-CTAG)] + AcumLPFLX(PCUL-CTAL)

mn
+

PFP. = Producción Fiscalizada de Petróleo.
14947230

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTA C
POr. = Precio de Canasta para Petróleo, =
CTAP = Costos de Transporte y Almacenamiento para Petróleo. €
PFE = Producción Fiscalizada de Condensados. =
PEE” = Precio de Canasta para Condensados . (
CTAC = Costo de Transporte y Almacenamiento ra Condensados
PFG = Producción Fiscalizada de Gas Natural.
PRG = Precio Realizado de Gas Natural. = c
CTAG = Costo de Transporte y Almacenamiento para Gas Natural. ==
PFL  = Producción Fiscalizada de Líquidos del Gas Natural. = €
PEL = Precio de Canasta para Líquidos del Gas Natural. =
CTAL = fostos de T ansporte y Almacenamiento para Líquidos del [=
Gas Natural, =
DI = Otros ingreso e
Egresos acumulados; ==
Acum (Inversión + Gastos + Regalía + Otros Egresos) =
El detalle de los ingresos y egresos así como la oportunidad del O
registro de los componentes del factor E s se especifican en el
anexo "E", Procedimiento Contable. = e
El cálculo del porcentaje de la Regalía Variable se efectúa dos
veces al año. Una en el mes de enero, con información de Ingresos y e
Egresos de enero a diciembre del año calendario anterior; y otra en
el mes de julio, con información de julio del año calendario
anterior a junio del año calendario corriente. e
8.4 Para los efectos del Contrato, el valor de cada una de las
clases de Hidrocarburos Fiscalizados será expresado en Dólares por €

Barril o en Dólares por millón de Btu, según sea el caso y será
determinado conforme se indica a continuación: =

8.4.1 Para la determinación del valor y para el cálculo del Precio
de Canasta para Petróleo, se procederá de la siguiente manera:z

a) Con una anticipación no menor de moventa (90) Días a la Fecha de €
Inicio de la Extracción Comercial las Partes determinarán la
de Petróleo que 5e va a producir en el ¿rea de Contrato. = €
b) Dentro de los treinta (30) Días siguientes a la determinación a
que se refiere el literal anterior, las Partes seleccionarán una €
canasta de Petróleo de hasta un máximo de cuatro (4) componentes los
que deberán cumplir lo siguientes
1, Que sean de calidad similar al Petróleo que va a pru en E
el Area de Contrato. =

Que sus cotizaciones aparezcan regularmente en la publicación e
"Platts” u otra fuente reconocida por la industria petrolera y
acordada pour las Partes. E €

7. Que ses competitivo en el mercado y mercadus a lus

een 4947231

S
o
a
a]
-
o

5

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTIUNO

venderse el Petróleo que se va a producir en el Area de Contrato. ==
Cada seis (6) Meses o antes si alguna de las Partes lo solicita, las
Partes deberán revisar la canasta establecida para la valorización

del Petróleo producido en el Area de Contrato, a fin de verificar

que se sigue cumpliendo con las condiciones antes enumeradas. Si se
verifica que alguna de dichas condiciones ya nose cumple, las
Partes deberán modificar la canasta dentro de los treinta (30) Días
siguientes a la fecha en que se inició la revisión de la canasta. Si
vencido este plazo las Partes no hubieran acordado una nueva
canasta, se procederá de conformidad con lo estipulado en el
subacápite 8.4.5 = =

En cuanto a la calidad, si se verifica que la gravedad API (promedio
porfilefado), contenido de azufre, u otro elemento que mida la calidad

Petróleo producido en el Area de Contrato hubiera variado
sigUificativamente con relación a la calidad de los tipos de
Pefróleo que integran la canasta (promedio aritmético simple), las
PÁrtes deberán modificar la composición de la canasta con el objeto
fe que la misma refleje la calidad del Petróleo producido en el Area
de Contrato, = =
c) Una vez efectuada la determinación de la calidad del Petróleo a
que se refiere el párrafo anterior, las Partes suscribirán un
"Acuerdo de Valorización” en el que establecerán los términos y
condiciones adicionales a los que se detallan en este subacápite y
que se requieran para su correcta aplicación, =

En el "Acuerdo de Valorización” se definirán los procedimientos de
ajuste que sea necesario establecer por razón de calidad. Los
ajustes por calidad considerarán premios y/o castigos por
mejoramiento y/o degradación de la calidad del Petróleo producido en
el Area de Contrato con relación a la calidad de los tipos de
Petróleo que integran la canasta, Asimismo, en el "Acuerdo de
Valorización" se establecerá su vigencia y la periodicidad con que
deberá revisarse los métodos y procedimientos que se acuerden, de
manera que en todo momento se garantice una determinación realista
de los precios del Petróleo producido en el Area de Contrato. Si
alguna de las Partes en cualquier momento considera que la
aplicación de los métodos y procedimientos establecidos en el
"Acuerdo de Valorización" no da como resultado una determinación
realista del valor del Petróleo producido en el Area de Contratos,
las Partes podrán acordar la aplicación de utros meéetudus y

procedimientos que efectivamente produzcan dicho resultado.

d) En la eventualidad que en el fuluro el precio de uno u más de lus

a
tipos de Petrúleo que integran la canasta fuera cotizado en moneda
1947232

CIENTO DIECISEIS MIL DOSCIENTOS DCHENTIDOS Ñ C

distinta a Dólares, dichos precios serán convertidos a Dólares sobre
la base de las tasas de cambio vigentes en las fechas de cada una de C
las referidas cotizac

al promedio de las tasas de
cotizadas por el Citibank N.A. de Nueva York, Nueva York. A falta a
de esta institución, ja]

las acordarán otra

adecuadamente. =

e) El Precio de Canasta que se utilizará para calcular la
valorización del Petróleo producido en el Area de Contrato en un
Período de Valorización será determinado de la siguiente maneras Le
í. Se determina el precio promedio de cada uno de los tipos de
Petróleo que integran la canasta, calculando la media aritmélica de e
sus cotizaciones publicadas en el Período de Valorización. Sólo se
considerarán los Días en los que todos los tipos de Petróleo que a)
integran la canasta, han sido cotizados. ==

2. Los precios promedio resultantes de acuerdo a lo antes indicado,

para cada uno de los tipos de Petróleo que integran la canasta, O
serán a su vez promediados para así obtener el Precio de Canasta
correspondiente al valor del Petróleo producido en el Area de [3
Contrato.

8.4.2 El Valor del Gas Natural para el pago de la regalía estará e
representado por el Precio Realizado, €l mismo que deberá reflejar

el precio de venta en el mercado nacional o en un punto de
exportación dentro del territorio nacional, según fuera el caso. El o
valor mínimo a aplicar como Precio Realizado, será de 0.60 US$ /

MMBLU. = ; o
8.4.3 Para el caso de los Líquidos del Gas Natural se procederá de
acuerdo a lo establecido en el  subacápite 8.4.1, en lo que resulte 6

aplicable. Las Partes podrán acordar los ajustes necesarios al
Precio de Canasta determinado para establecer el Precio de Canasta
para los Líquidos del Gas Natural, de tal manera que éste refleje en
mejor forma el valor de los Líquidos del Gas Natural producidos del
Area de Contrato. =

O
8.4.4 Para el caso de Condensados se procederá de acuerdo a lo
establecido en el subacápite 8.4.1, en lo que resulte aplicable. Las e
Partes podrán acordar los ajustes necesarios al Precio de Canasta
determinado para establecer el Precio de Canasta para Condensados,

de tal manera que éste refleje en mejor forma 1 valor de los €
Condensados producidos del Area de Contrato. =

8.4.5 En caso que las Partes no pudieran llegar a cualquiera de los O
acuerdos contemplados en este acápite, procederá la convocatoria del

Comi Técnico de Conciliación. == = e

8.5 Sin perjuicio de lo estipulado en el literal d) del numeral 2.5

an 4947233

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTITRES

del anexo "E", Procedimiento Contablez si en cualquier momento las
Partes establecieran que ha habido un error en el cálculo del factor

Ry y que de dicho error resultara que debe aplicarse un factor Rey
distinto al aplicado oque debió aplicarse en un momento
distinto a aquel en que se aplicó, se procederá a re zar la

correspondiente corrección con efecto al periodo en que se incurrió

en el error, reajustánd

áa partir de ese periodo el porcentaje de
regalía. Todo ajuste producto de un menor pago de la regalía,
devengará intereses a favor de la Parte afectada desde el momento en
que se cometió el error. Las devoluciones que se haga al Contratista
por ur mayor pago de la regalía serán realizadas en las quincenas
siguientes con cargo a los saldos que PERUPETRO tenga que transferir
esoro, en concordancia con el literal 9) del artículo 62 de la
a. 26221 por concepto del Contrato.
El mento de la regalía se calculará para cada Periodo de
orización. El pago respectivo se hará en Dólares a más tardar el
égundo Día Util después de finalizada la quincena correspondiente.
1 volumen de los Hidrocarburos Fiscalizados de cada quincena estará
sustentado por las buletas de fiscalización que PERUPETRO cumplirá
con entregar al Contratista debidamente firmadas en señal de
conformidad. = =>

8.7 Por el Contrato, en el caso que el Contratista no cumpla con
pagar a PERUPETRO, en todo o parte el monto de la regalía dentro del
plazo estipulado en el acápite 8.6, el Contratista pone a
disposición de PERUPETRO los Hidrocarburos de su propiedad extraidos
del Area de Contrato, en la cantidad necesaria que cubra el monto
adeudado y los gastos incurridos y los intereses correspondientes
según el acápite 19.6. = =
CLAUSULA NOVENA — TRIBUTOS
9,1 El Contratista está sujeto al régimen tributario común de la
República del Perú, que incluye al régimen tributario común del
Impuesto a la Renta, así com a las normas especificas que al
respecto se establece en la Ley No. 26221, vigentes en la Fecha de
Suscripción. =
El Estado, a través del Ministerio de Economía y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo cual quedará sujeto, únicamente, al
régimen tributario vigente a la Fecha de Suscripción, de acuerdo a

lo establecido en el "Reglamento de la Garantía de la Estabilidad

Tributaria y de las Normas Tributarias de la Ley Nu. 26221

Ley
Ley

Orgánica de Hidrocarburos”, aprobado pur Decretu Supremo
327595>EP. en la

No.

"Ley que regula los Contratos de Estabilidad con el
4947234

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTICUATRO

Estado al amparo de las Leyes Sectoriales — Ley No. 27343" en lo que
corresponda y en la "Ley de Actualización en Hidrocarburos — Ley No,
ZIZTT"
9.2 La exportación de Hidroc

rburos provenientes del Area de
Contrato que realice el Contratista está exenta de todo Tributo,
incluyendo aquellos que requieren mención expresa.

9.3 El pago por concepto de canon,
renta será de cargo de PERUPETRO.

9,4 El Contratista de conformidad con los dispositivos legales

obrecanon y partic

vigentes, pagará los Tributos aplicables a las importaciones de
bienes e insumos requeridos por el Contratista para llevar a cabo
las Operaciones, de acuerdo a ley.
9.5 De conformidad con lo dispuesto por el artículo 872 del Código
Tributario, el Contratista podrá llevar su contabilidad en Dólares y
por lo tanto, la determinación de la base imponible de los Tributos
que sean de cargo suyo, así como el monto de dichos Tributos y el
pago de los mismos, se efectuará de acuerdo a ley. = =
9.6 Se precisa que el Contratista utilizará el método de
amortización lineal en un período de cinco (5) ejercicios anuales,
contados a partir del ejercicio al que corresponda la Fecha de
Inicio de la Extracción Comercial.

La referida amortización lineal se aplicará a todos los gastos de
Exploración y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la
Fecha de Inicio de la Extracción Comercial. =
Queda estipulado que el plazo de amortización antes referido será
extendido, sin exceder en ningún caso el plazo del Contrato, si por
razones de precios o por cualquier otro factor acordado por las
Partes y luego de aplicar la amortización lineal a que se refiere el
párrafo anterior, los estados financieros del Contratista arrojase

un resultado negativo o una pérdida fiscal, que a criterio del
Contratista se proyecte que no vaa poder ser compensada para
efectos fiscales de acuerdo a las normas tributarias vigentes. La
extensión del plazo de amortización será puesta en conocimiento
previo de la Superintendencia Nacional de Administración Tributarias
CLAUSULA DÉCIMA — DERECHOS ADUANEROS ==:
10.1 El Contratista está autorizado a importar en forma definitiva o

temporal, de conformidad con los dispositivos legales vigentes,
ión de

cualquier bien necesario para la económica y ef lente

ejecu

las Operaciones.

2riodo de

3.2 El Contratista podrá importar temporalmente, pour el p

bienes destinadus a sus actividades com  suspen

Aus, ún de

(ax)
BN 4947235

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTICINCO
los Tributos a la importación, incluyendo aquellos que requieren
mención expresaz y, en caso de requerirse prórroga, la solicitará a
PERUPETRO por períodos de un (1) Año hasta por dos (2) ve

si quien
gestionará ante la Dirección General de Hidrocarburos la Resolución
Directoral correspondiente. Con la documentación señalada, la

Superintendencia Nacional de Administración Tributaria autorizará la
prórroga del régimen de importación temporal. =

El procedimiento, los requisitos y garantías necesarias para la
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en la Ley General de Aduanas y sus normas
modificatorias y reglamentarias. =

10.3 La impor tación de bienes e insumos requeridos por el

Contratista en la fase de exploración, para las actividades de
ración, se encuentra exonerada de todo Tributo, incluyendo
llos que requieren mención expresa, siempre y cuando se
entren contenidos en la lista de bienes sujetos al beneficio, de
uerdo a lo establecido en el artículo 569 de la Ley No. 26221. El
beneficio se aplicará por el plazo que dure dicha fase. =

10.4 Los Tributos que gravan la importación de bienes e insumos
requeridos por el Contratista para las actividades de Explotación y
para las actividades de Exploración en la fase de explotación, serán
de cargo y costo del importador, = =
10.5 PERUPETRO podrá inspeccionar los bienes importados en forma
definitiva o temporal bajo esta cláusula, para las actividades de
Exploración de la fase de exploración, para verificar si dichos
bienes han sido importados exclusivamente para las Operaciones. =
10.6 El Contratista deberá informar periódicamente a PERUPETRO sobre
los bienes e (insumos que hayan sido exonerados de Tributos, de
acuerdo a lo dispuesto en el artículo 562 de la Ley No. 26221. = =
El Contratista no podrá reexportar ni disponer para otros fines los
bienes e insumos señalados en el párrafo anterior, sin autorización
de PERUPETRO. Dbtenida la autorización, el Contratista deberá
aplicar los Tributos que correspondan, conforme a lo dispuesto en el
artículo 572 de la Ley No. 26221, =
CLAUSULA DÉCIMO PRIMERA.— DERECHOS FINANCIEROS:
11.1 Garantía del Estado
Interviene en el Contrato

E Banco Central de Reserva del Perú, de
conformidad con le dispuesto en la Ley N2 26221 y por el Decreto
Legislativo N2 468, para otorgar por el Estado al Contratista las
garantías que se indica en la presente cláusula, de acuerda al

régimen legal vigente en la Fecha de Suscripción.

Las garantías que se otorga en la presente cláusula son de alu

1947236 SA S

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTISEIS (5

también para el caso de una eventual cesión, con sujeción

de Hidrocarburos y al presente Contrato. == a
11.2 Régimen Cambiario = =

El Banco Central de Reserva del Perú, en representación del Estado y E
en cumplimiento de las disposiciones legales vigentes a la Fecha de
Suscripción, garantiza que el Contratista gozará del régimen o

cambiario en vigor en la Fecha de Suscripción y, en consecuencia,
que el Contratista tendrá el derecho a la disponibilidad, libre

tenencia, uso y disposición interna y externa de moneda extranjera,

así como la libre convertibilidad de moneda nacional a moneda
; y 5

extranjeraren el mercado cambiario de oferta y demanda, en los e

términos y condiciones que se indica en la presente cláusula.
En ese sentido, el Banco Central de Reserva del Perú, en
representación del Estado, garantiza al Contratista de acuerdo al
régimen legal vigente en la Fecha de Suscripción: =
a) Libre disposición por el Contratista de hasta el ciento por
ciento (100%) de las divisas generadas por sus exportaciones de los
Hidrocarburos Fiscalizados, las que podrá disponer directamente en
sus cuentas bancarias, en el pais o en el exterior, ==
b) Libre disposición y derecho a convertir libremente a divisas
hasta el ciento por ciento (100%) de la moneda nacional resultante
de sus ventas de Hidrocarburos Fiscalizados al mercado nacional y

derecho a depositar directamente en sus cuentas bancarias, en el
país o en el exterior, tanto las divisas como la moneda nacional. ==
c) Derecho a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, tener el

control y libre uso de tales cuentas y a mantener y disponer
libremente en el exterior de tales fondos de dichas cuentas sin
restricción alguna. =
d) Sin perjuicio de todo lo anterior, el derecho del Contratista a
disponer libremente, distribuir, remesar O retener en el exterior,
sin restricción alguna, sus utilidades netas anuales, determinadas e
con arreglo a ley. =

e

11.3 Disponibilidad y Conversión a Divisas - e
Queda convenido que el Contratista acudirá a las entidades del
sistema financiero establecidas en el país para acceder a la E
conversión a divisas, a que se literal b) del acápite
11.2. = = = E
En caso de que la disponibilidad de divisas a que se refiere el e
párrafo anterior no pueda ser atendida tutal o parcialmente por las
entidades antes mencionadas, el Banco Central de Reserva del Perú 6

garantiza que proporciunará las divisas Mmecesar las. =====

(e)
=8w 4947237

CIENTO DIECISEIS MIL DOSCIENTOS OCHENTISIETE

Para el fin indicado, el Contratista deberá dirigirse por escrito al
Banco Central, remitiéndole fotocopia de comunicaciones recibidas de
no menos de tres (3) entidades del sistema financiero, en las que se

le informe la imposibilidad de atender, en ado o0en parte, sus

requerimientos de divisas.
Las comunicaciones de las entidades del sistema financiera serán
válidas por los dos Dias Utiles ulteriores a la fecha de su emisión,
Antes de las lia.m. del Día Util siguiente al de la presentación de
los documentos precedentemente indicados, el Banco Central
comunicará al Contratista el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que el Contratista haga
entrega el mismo día del contravalor en moneda nacional. ==

pr cualquier circunstancia, la entrega del contravalor no fuese

pur el Contratista en la oportunidad indicada, el Banco
fral de Reserva del Perú, le comunicará al Día Util siguiente,
la misma limitación horaria, el tipo de cambio que regirá para
conversión, de efectuársela ese mismo día. =
Sin perjuicio de lo anterior, en caso de que el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
mencionadas, notificará al Contratista para que acuda al Banco
Central de Reserva del Perú con la moneda nacional correspondiente

MOTARIO DE

Dr. Ricardo Orllz de

para dar cumplimiento a la conversión a divisas. =
11,4 Modificaciones al Régimen Cambiario ==
El Banco Central de Reserva del Perú, en representación del Estado,
garantiza que €el régimen contenido en esta cláusula continuará
siendo de aplicación para el Contratista, durante la Vigencia del
Contrato. =

En caso de que por cualquier circunstancia el tipo de cambio no
fuera determinado por la oferta y demanda, el tipo de cambio

aplicable al Contratista será: =
a) Si se estableciera un tipo de cambio oficial único, de igual
valor para todas las operaciones en moneda extranjera O vinculadas a
ésta, a partir de su fecha d vigencia éste será el utilizado bajo
el Contrato, ==

b) De establecerse un régimen de tipos de
múltiples 0 si se diera diferentes valores aun tipo de cambio

cambio diferenciados»,

único, el tipo de cambio a ser utilizado para tudas las operaciones

del Contratista será el más alto respecto de la moneda extranjera.

11.5 Aplicación de Otras Normas Legales ==

Las garantías que oturga el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato.
1947238 No, E

ESA
$ Na
S£ 2
ESSE
es
CIENTO DIECISEIS MIL DOSCIENTOS OCHENTIOCHO o C

El Contratista tendrá derecho a acogerse total o parcialmente,
cuando resulte pertinente, a nuevos dispositivos legales de cambio 0 15

normas cambiarias que se emitan durante la Vigencia del Contrato,

incluyendo aquéllos que traten aspectos cambiarios no contemplados e
en la presente cláusula, siempre que tengan un carácter general o
sean de aplicación a la actividad de Hidrocarburos. El acogimiento a
los nuevos dispositivos o normas antes indicados no afectará la
vigencia de las garantías a que se refiere la presente cláusula, ni
el ejercicio de aquellas garantías que se refieran a aspectos e
distintos a los contemplados en los nuevos dispositivos o normas a

los que sejhubiere acogido el Contratista.
Queda expresamente convenido que el Contratista podrá, en cualquier
momento, retomar las garantías que escogió nu utilizar
transitoriamente y que retomar tales garantías no crea derechos ni
obligaciones para el Contratista respecto del período en que se
acogió a los nuevos dispositivos oO normas antes señalados.

Asimismo, se precisa que retomar tales garantías, en nada afecta a
éstas o a las demás garantías, ni crea dere
adicionales para el Contratista.
El acogimiento por el Contratista a los

hos u obligaciones

de cambio o normas cambiarias, así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser
comunicadas por escrito al Banco Central de Reserva del Perú y a
PERUPETRO .
Lo establecido en este acápite es sin perjuicio de lo dispuesto en
el primer párrafo del acápite 11.4.
11.6 Información Económica

Oo
nuevos dispositivos legales o
Oo
a

El Contratista remitirá información mensual al Banco Central de
Reserva del Perú relativa a su actividad económica, de conformidad
con el artículo 74 de la Ley Orgánica del Banco, aprobada por
Decreto Ley No. 26123, ==
CLAUSULA DÉCIMA SEGUNDA.— TRABAJADORES =
12.1 Las Partes convienen que al término del quinto Año contado a

partir de la Fecha de Inicio de la Extracción Comercial, el Oo
Contratista habrá sustituido a todo su personal extranjero por
personal peruano de equivalentes calificaciones profesionales. Se

exceptúa de lo anterior a personal extranjero para cargos €
gerenciales y al que sea necesario para la realización de trabajos
técnicamente especializados, en relación con las Operaciones. El e
Contratista conviene en capacitar y entrenar al personal peruano en
la realización de trabajos técnicamente especializados a fin qu 6

P=rsomal peruanu pueda suztituir progresivamente al per sul

=8w 4947239

CIENTO DIECISEIS MIL DOSCIENTOS OCRHENTINUEYVE

extranjero en la realización de dichos trabajos. ==
12.2 Al inicio de las Operaciones y al vencimiento de cada año

calendario, el Contratista entregará a PERUPETRO un  vuuadro
estadistico del personal a su servicio para las Operacione de
acuerdo al formato que PERUPETRO entregue al Contratista.

CLAUSULA DÉCIMA TERCERA. PROTECCION AMBIENTAL Y RELACIONES

COMUNITARIAS
13.1 El Contratista, de acuerdo a ley, cumplirá las normas y

disposiciones del "Reglamento de Medio Ambiente para las Actividades
de Hidrocarburos” aprobado por Decreto Supremo No. 046-93-EM y
modificatorias, del Decreto Legislativo No. 613 "Código del Medio
Ambiente y los Recursos Naturales” y demás disposiciones
entes. Para este efecto, de ser necesario, PERUPETRO

el Contratista y las autoridades

El Contratista en coordinación con PERUPETRO, en las

rtunidades que sean necesarias, difundirá a las autoridades
cales y comunidades nativas del área de influencia directa del
ontratu y, los alcances de las actividades de Expluración y
Explotación que se derivan del Contrato.
CLAUSULA DÉCIMA CUARTA — CONSERVACION DE LOS HIDROCARBUROS Y
PREVENCION CONTRA PERDIDAS 3
14.1 El Contratista debe adoptar toda medida razonable para prevenir
la pérdida o desperdicio de los Hidrocarburos en la superficie o en
el subsuelo de cualquier forma, durante las actividades de
Exploración y Explotación.
14.2 En caso de derrames de Hidrocarburos e, en el
Area de Contrato O fuera de ella, que deban ser informados de
acuerdo a las normas legales vigentes, el Contratista deberá
comunicar inmediatamente este hecho a PERUPETRO, indicándole el
volumen estimado del derrame y las acciones tomadas para subsanar
las causas del mismo. PERUPETRO tiene el derecho de verificar el
volumen del derrame y analizar sus causas. =
En caso de pérdidas en la superficie, en el Area de Contrato o fuera
de ella, antes del Punto de Fiscalización de la Producción, debido a

MOTARIO DE

en la superf

negligencia grave o conducta dolosa del Contratista, el volumen
perdido será valorizado de acuerdo con la cláusula octava e incluido

en el cálculo de la regalia, sin perjuicio de lo estipulado en el

acápite

s del ción de la

En caso de pérdidas an untu de Fiscali

Producción, en situaciones distintas a las descritas en el párrafo

anter lur y que den urigen a una compensaciór Cuntratista pur
4947240 pa

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTA

parte de terceros, el monto de la compensación recibida por los
Hidrocarburos perdidos, multiplicado por el factor que resulte de
dividir el monto de la regalía pagada por los Hidrocarburos
Fiscalizados en el Punto de Fiscalización de la Producción al que
correspondan los Hidrocarburos perdidos en la "Quincena” en que
ocurrió la pérdida, entre el valor de tales Hidrocarburos
Fiscalizados, determinado de acuerdo al acápite 8.2 en la misma
quincena, será el monto que el Contratista deberá pagar por concepto
de regalía por los Hidrocarburos perdidos, a más tardar al segundo
Día útil de recibida dicha compensación, «sin perjuicio de lo
estipuladojen el acápite 13.1.
CLAUSULA DÉCIMA QUINTA.— CAPACITACION Y TRANSFERENCIA DE TECNOLOGIA
15.1 En cumplimiento de lo establecido por el artículo 292 de la Ley
No. 26221, el Contratista se obliga a poner a disposición de
PERUPETRO, en cada año calendario durante la Vigencia del Contrato,
la

siguiente suma

APORTE ANUAL
(en US$)

a) Hasta el año calendario en que tenga
lugar la Fecha de Inicio de la Extracción
Comercial 50,000.0
b) A partir del año calendario siguiente

al de la Fecha de Inicio de la Extracción

Comercial

Barriles por Día =

De O a 30,000 B0,000.0
De 30,001 a 50,000 120,000.0
Más de 50,000 180,000.0
El primer pago se efectuará en la Fecha de Suscripción en un monto
que se determinará multiplicando el aporte anual correspondiente al
literal a), por la fracción que resulte de dividir el número de Días
que falten para completar el año calendario en curso entre
trescientos sesenta y cinco (365)= =

El aporte anual de capacitación en caso del literal b), será el que
corresponda al tramo en que se encuentre la producción diaria
promedio de los Hidrocarburos Fiscalizados en el año calendario

anterior, la cual se obtendrá dividiendo el volumen total de los

Hidrocarburos Fiscalizados n dicho Año entre el  correspondient

número de Dias.

Los pagos a que se refiere el presente acápite, excepto

pago, Serán efectuados durante el Mes de enero de

calendariu.

a
BN 4947241

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTIUNO

Para determinar la equivalencia de Barriles / Día en caso de
producción de Gas Natural, se utilizará la siguiente equivalencia:z
Barriles serán equivalentes al volumen de Gas Natural expresado en
pies cúbicos estándar divididos entre el factor cinco mil
seiscientos veintiséis (5,626).

15.2 El Contratista cumplirá con las obligaciones establecidas en el
acápite 15.1 depositando el aporte en la cuenta que PERUPETRO le
señale, === =

PERUPETRO entregará al Contratista una comunicación manifestando la
conformidad del pago, dentro de los cinco (5) Días Utiles de haber
recibido el apurte. =

15.3 El Contratista y PERUPETRO acordarán la ejecución de programas
de y cuoperación técnica para la investigación y desarrullo de
rias de interés muluo. =
tro de los noventa (90) Días anteriores a la finalización de cada
do calendario, las Partes presentarán al Comité de Supervisión los

proyectos que se implementarán en el año calendario siguiente.
15.4 Los programas de capacitación que el Contratista establezca
para su personal, tanto en el país como en el
puestos en conocimiento de PERUPETRO.
15,5 El Contratista se compromete, durante la fase de explotación y
de ser posible, durante la fase de exploración, a tener un programa
para estudiantes universitarios a fin que realicen prácticas con el
objeto que éstos puedan, de acuerdo con los requerimientos de la
universidad de donde provengan, complementar su formación académica.
Asimismo, el Contratista pondrá dicho programa en conocimiento de
PERUPETRO .
CLAUSULA DÉCIMA SEXTA — CESION
16.1 En caso que el Contratista llegue a un acuerdo para ceder su
posición contractual o asociarse con un tercero en el Contrato,
procederá a notificar a PERUPETRO respecto de dicho acuerdo. A la
notificación deberá acompañarse la solicitud de calificación del
cesionario o del tercero y adjuntarse la información complementaria

extranjero, serán

MOTARIDS

"

que resulte nea

saria para su calificación como empresa petrolera,
conforme a ley. = =

Si PERUPETRO otorga la calificación solicitada, la cesión se llevará
á efecto mediante la modificación del Contrato, realizada conforme a

ley. = = ae a

16.2 El Contratista podrá ceder, previa notificación a PERUFETRO,

conforme a ley tuda o par

participa Cuntrato a una

liada. = = Ss

5
4

El cesiunmaria uturgará tudas las yarantías y asumirá touus lus
4947242

CiENTO DIECISEIS MIL DOSCIENTOS NOVENTIDOS

derechos, responsabilidades y obligaciones del cedente.
CLAUSULA DÉCIMA SÉTIMA — CASO FORTUITO O FUERZA MAYOR
17,1 Ninguna de las Partes es imputable por la inejecución de una

obligación o su cumplimiento parcial, tardío 0 defectuoso, durante
el término en que dicha Parte obligada se vea afectada por causa de
Caso Fortuito o Fuerza Mayor y siempre que acredite que tal causa
impidió su debido cumplimiento. =

17.2 La Parte afectada por el Caso Fortuito 1 Fuerza Mayor
notificará por escrito dentro de los cinco (5) Días siguientes de
producida la causal a la otra Parte respecto de tal evento y
acreditará! la forma en que afecta la ejecución de la correspondiente
obligación. La otra Parte responderá por escrito aceptando 0 no la
causal dentro de los quince (15) Días siguientes de recibida la
notificación antes mencionada. La no respuesta de la Parte
notificada en el plazo s se entenderá como aceptación de la
causal invocada,

ñalado

En el caso de ejecución parcial, tardía OU defectuosa de la
obligación afectada por Caso Fortuito cu Fuerza Mayor, la Parte
obligada a su cumplimiento hará sus mejores esfuerzos para
ejecutarla con arreglo a la común intención de las Partes expresada
en el Contrato, debiendo las Partes continuar con la ejecución de
las obligaciones contractuales no afectadas en cualquier forma por

dicha causa, = =

La Parte afectada por la causa de Caso Fortuito o Fuerza Mayur
deberá reiniciar el cumplimiento de las Obligaciones y condiciones
contractuales dentro de un período de tiempo razonable, luego que
dicha causa O causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro de los cinco (5) Días siguientes de
desaparecida la causa. La Parte no afectada colaborará con la Parte
afectada en este esfuerzo. =

En los casos de huelga, paro u otros similares, una de las Partes no
podrá imponer a la otra una solución contraria a su voluntad. == .=
17.3 El lapso durante el cual los efectos de la causa de Caso
Fortuito o Fuerza Mayor afecten el cumplimiento de las obligaciones
contractuales, será agregado al plazo previsto para el cumplimiento

de «dichas obligaciones, y si fuera el caso, al de la fase
correspondiente del Contrato y al plazo de Vigencia del Contrato.
Si la causa de Caso Fortuito yv Fuerza Mayor afectara la ejecución de

alguno de los programas mínimos de trabajo a que se refiere el
acápite 4.6, la fianza que garantice dicho programa se mantendrá
vigente y sin ser ejecutada durante el lapso en que tal causa afecte

la indicada ejecución Uy durante el lapsu en que PERUPETRO nu se

0 eo 0

(so)
=8w 4947243

MOTARIO DE

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTITRES

pronuncie sobre la causal invocada por el Contratista y, si se
hubiera producido alguna discrepancia respecto a la existencia de
tal causal, mientras no se resuelva la discrepancia, Con tal fin el
Contratista deberá prorrogar 1 sustituir dicha fianza, según sea
necesario. =

simismo, en tanto PERUPETRO no se pronuncie sobre la causal
invocada por el Contratista OU mientras no se resuelva la
discrepancia que pudiere haberse producido sobre su existencia,
quedará en suspenso el cómputo del plazo para la ejecución del
programa mínimo de trabajo respectivo. En caso que PERUPETRO acepte
la existencia de la causal de Caso Fortuito o Fuerza Mayor invocada
popael Contratista, éste reanudará la ejecución del programa mínimo
abajo tan pronto cesen los efectos de la indicada causal.
PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y
pperación de las autoridades correspondientes del Gobierno a fin
e se tomen las medidas necesarias para asegurar una implementación

operación continuada y segura de las actividades previstas bajo el
ontrato. =

Se conviene que cuando cualquiera de las Partes, a su solo criterio,
considere que su personal o el de sus subcontratistas no puedan
actuar dentro del Area de Contrato con la seguridad necesaria en
cuanto a su integridad física, la invocación de esta situación como
causa de Caso Fortuito o Fuerza Mayor no será discutida por la otra
Parte, siempre y cuando se haya dado cumplimiento a lo establ
en los artículos 13142 y 13152 del Código Civil.
17.5 En caso que el Contratista se vea afectado por causa de Caso

ido

Fortuito o Fuerza Mayor que le impida completar la ejecución del
programa mínimo de trabajo del perívdo en curso, vencido €el término
de doce (12) Meses consecutivos contados a partir del momento en que
aquella se produjo, el Contratista podrá resolver el Contrato, para
lo cual deberá comunicar su decisión a  PERUPETRO con una
anticipación no menor de treinta (30) Días a la fecha en la cual
hará suelta del Area de Contrato. =
17.6 Las disposiciones de esta cláusula décimo sétima no son
aplicables a obligaciones de pago de sumas de dinero.
CLAUSULA DÉCIMA DCTAVA — CONTABILIDAD
18.1 El Contratista deberá llevar su contabilidad, de acuerdo con
los principios y las prácticas contables establecidas y aceptadas en

Ir

el Perú. Asimismo, deberá llevar y mantener todos lus libros,

reyistros allados y documentación gue seen necesarios para

contabilizar y controlar las actividades que realiza en el país y en

el extranjero con relación al ubjeto del €:

ntrato, así como para la
1947244

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTICUATRO

e

adecuada sustentación de sus ingresos, inversiones, costos, gastos y
Tributos incurridos en cada ejercicio. Por otro lado, dentro de los €
ciento veinte (120) Días contados a partir de la Fecha de
Suscripción, el Contratista proporcionará a PERUPETRO una copia en 8
idioma castellano del "Manual de Procedimientos Contables” que haya

decidido proponer para registrar sus operaciones. =
El "Manual de Procedimientos Contables" deberá contener entre otros,

lo siguiente:

25)

a) Idioma y moneda en que se llevarán los registros contabl

b) Principios y prácticas contables aplicables, =
e) Estructura y Plan de Cuentas, de conformidad
requerimientos de la Comisión Nacional Supervisora de Empresas y
Valores (CONASEV) .
d) Mecanismos de identificación de las cuentas correspondientes al
Contrato y outros contratos por Hidrocarburos, a las actividades
relacionadas y a las otras actividades.

con los

e) Mecanismos de imputación de los ingresos, inversiones, costos y
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a
las actividades relacionadas y a las otras actividades.
f) Determinación de las cuentas de ingresos y egresos y de los
registros detallados para efectos del cálculo del factor Rz. y , así
como el detalle de los procedimientos descritos en el anexo "E" del
Contrato, de ser el caso, =
18.2 De haberse incluido en el "Manual de Procedimientos Contables"
lo descrito en el literal f) precedente, PERUPETRO, en un lapso no

mayor de treinta (30) Dias de haberlo recibido comunicará al
Contratista su aprobación respecto del procedimiento contable del

e
O
O
LU)
O
O
o
e

factor Roy a que se contrae dicho literal o, en su defecto, las
sugerencias que considere para mejorar y/oa ampliar dicho
procedimiento. De no haber un pronunciamiento por parte de PERUPETRO

dentro del plazo mencionado, el procedimiento a que se refiere el
literal f) del acápite 18.1 será considerado como aprobado para Oo
todos sus efectos.= >

Dentro del mismo término de treinta (30) Días de recibido el "Manual O
de Procedimientos Contables”, PERUPETRO podrá formular sugerencias
y/u observaciones para mejorar, ampliar oO eliminar alguno 6 algunos

de los otros procedimientos contables propuestos en dicho manual, === e
Todo cambio en lo que respecta al procedimiento contable del factor
Roy aprobado, será previamente propuesto a PERUPETRO para su O
aprobación, siguiéndose para tal fin el procedimiento conter er
el primer párrafo del presente acápite. = 6

18.3 Los libros de contabilidad del Contratista,
:=8w 4947245

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTICINE

financieros y la documentación de sustento de los mismos, serán
puestos a disposición de los representantes autorizados de PERUPETRO

para su verificación, en las Oficinas del Contratistas previa

notificación. =
18.4 El Contratista mantendrá los registros de las propiedades
muebles e inmuebles, utilizadas en las Operaciones del Contrato, de
conformidad con las normas de contabilidad vigentes en el Perú y de
acuerdo a las prácticas contables generalmente aceptadas e la
industria petrolera internacional. = =

PERUPETRO podrá solicitar al Contratista información sobr sus
propiédades cada vez que lo considere pertinente. Asimismo,
ETRO podrá sulicitar al Contratista su cronograma de

FERU

tarios físicos de los bienes inherentes a lás Operaciones,
ificándolos según sean de propiedad del Contratista 0 de
ceros, y participar en éstos si lo considera conveniente. =
El Contratista deberá remitir, dentro de los treinta (30) Días

f haber sido emitidos, copia del informe de sus auditores externos
sobre sus estados financieros correspondientes al ejercicio
económico anterior. En el caso que el Contratista tuviese suscrito
con PERUPETRO más de un contrato, o realizara actividades distintas
a las del Contrato, se obliga a llevar cuentas separadas con el
objeto de formular estados financieros para cada contrato y/o
actividad, y por lo tanto, el informe elaborado por sus auditores
externos deberá incluir también estados financieros por cada
contrato y/o actividad.
18.6 El Contratista deberá remitir, dentro de los quince (15) Dias

de haber sido presentada a la Superintendencia Nacional de
Administración Tributaria o la entidad que la sustituya, copia de
toda la documentación adjunta a la declaración jurada del impuesto a
la renta. =
CLAUSULA DÉCIMA NOVENA — VARIOS
19.1 Si en uno o más casos, cualesquiera de las Partes omitiera

invocar o insistir en el cumplimiento de alguna de las
estipulaciones del Contrato o en el ejercicio de cualquiera de los
derechos otorgados bajo el Contrato, ello no será interpretado como
Una renuncia a dicha disposición o derecho.

19,2 En la ejecución de las Operaciones el Contratista cumplirá con
todas las resoluciones que las autoridades competentes dicten en uso

de sus atribuciones leyales.

Asimismo, el Contratista se obliga a cumplir todas las disposiciones

de las autoridades competentes en relación com lus

defensa y seguridad nacional.
1947246 io,

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTISEIS (

19.3 El Contratista tiene el derecho al libre ingreso y salida del
Area de Contrato. =

Il

19.4 En concordancia con la legislación vigente, el Contratista
tendrá el derecho de utilizar, con el propósito de llevar a cabo las (

Operaciones, el agua, madera, yrava y otros materiales de -
construcción ubicados dentro del Área de Contrato, respetando el
derecho de terceros, de ser el caso. = e.
19.5 La licencia de uso de información técnica del Area de Contrato

u otras áreas, que el Contratista desee adquirir, la debe solicitar €
a PERUPETRO, quien la suministrará de acuerdo a la política de
transferentia y uso de información técnica de exploración producción e
de PERUPETRO, para cuyo efecto las Partes suscribirán una
Carta-Convenio". = e

19.6 En el caso que alguna de las Partes no cumpla con pagar en el
plazo acordado, el monto materia del pagu estará afecto a partir del
Día siguiente de la fecha en que debió pagarse, a las tasas de o
interés siguientes: =

a) Para cuentas que sean adas y pagaderas en moneda nacional, e
la tasa aplicable será la tasa activa en moneda nacional (TAMN) para
créditos de hasta trescientos sesenta (360) Días de plazo, publicada

axpr

par la Superintendencia de Banca y Seguros, o la que la sustituya, SS
aplicable al período transcurrido entre la fecha de vencimiento y la
fecha efectiva de pago. ES o
b) Para cuentas que sean expresadas en Dólares, y pagaderas en
moneda nacional o en Dólares, la tasa aplicable será la tasa de e
interés preferencial (U.S. Prime Rate) más tres (3) puntos
porcentuales, publicada por la Reserva Federal de los Estados Unidos €
de Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de esta, las Partes
acordarán otra que la sustituya adecuadamente. = o
19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas
las cuentas entre las Partes que surjan bajo el Contrato 0 de o

cualquier otro acuerdo O transacción entre las Partes. Por acuerdo
escrito entre las Partes se podrá establecer una estipulación O
diferente para el pago de intereses. Las disposiciones aqui

contenidas para la aplicación de intereses no modificarán de ningún .
modo los derechos y recursos legales de las Partes para hacer a
cumplir el pago de los montos adeudados. = =
19.8 En caso de emergencia nacional declarada por ley, en virtud de e
la cual el Estado deba adquirir Hidrocarburos de productores
locales, ésta se efectuará a los precios que resulten de aplicar lus e

mecanismos de val

zación establecidos en la cláusula uvctava y

BN 4947247 SN,

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTISIETE

serán pagados en dólares a los treinta (30) Días siguientes de

efectuada la entrega.
19.9 El Estado, a través del Ministerio de Defensa y del Ministerio
del Interior, brindará al Contratista en las Operaciones y en cuanto
le sea posible, las medidas de seguridad necesarias. =
19.10 El Contratista liberará y en su caso indemnizará a PERUPETRO y

al Estado, según corresponda, de cualquier reclamo, acción legal u
otras cargas o gravámenes de terceros que pudieran resultar como
consecuencia de las Operaciones y relaciones llevadas a cabo al
amparo del Contrato, provenientes de cualquier relación contractual
[2] extra contractual, salvo aquellas que se originen por acciones del
0 PERUPETRO o del Estado. ==
EL Contratista tendrá la libre disponibilidad de los
idrgcarburos que le corresponda conforme al Contrato.
CLAYSULA VIGÉSIMA — NOTIFICACIONES Y COMUNICACIONES
20y/1 Toda notificación O comunicación, relativa al Contrato, será

1

Ssiderada como válidamente cursada si es por escrito y entregada
hn cargo o recibida por intermedio de correo certificado o facsimil
por otros medios que las Partes acuerden, dirigida al destinatario
en un Día Util a las siguientes direcciones: =
PERUPETRO:
PERUPETRO S.A. =
Gerencia General
Av, Luis Aldana N2 320
Lima 41 — Perú =
Fax: 475 7722 / 475 9644
Contratista: ==
PETRO-TECH PERUANA SA
Gerencia General

Av. Los Incas 460
Lima 27 — Perú =
Fax No. 441-4217
Garante Corporativo:
PETROTECH INTERNATIONAL INC.
Presidencia =
115 Menard Road =
Houma, LA 70361,

Estados Unidos de América =

Fax Mo. (985) 851-7452

MOTARIO DÉ

tí

2 Cualquiera de las Part tendrá el derecho de cambiar su
rección u el númera de  facsimil a lus efectos de Las

notificaciones y comunicaciones, mediante comunicación a la utra
1947248 SR, :

Í,
AS
a

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTIOCHO e

Parte, con por lo menos cinco (5) Días Utiles de anticipación a la
fecha efectiva de dicho cambio. =

Lo establecido en el primer párrafo de este acápite es de aplicación

al Garante Corporativo. =
CLAUSULA VIGÉSIMA PRIMERA — SOMETIMIENTO A LA LEY PERUANA Y SOLUCION
DE CONTROVERSIAS = E
21.1 Sometimiento a la Ley Peruana =

El Contrato se ha negociado, redactado y suscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás e
consecuencias que de l se originen se regirán por las normas

legales delderecho interno de la República del Perú.
21.2 Comité Técnico de Conciliación

e

El Comité Técnico de Conciliación será formado dentro de los quince e
(15) Dias Utiles siguientes a su convocatoria por cualquiera de las
Partes y estará compuesto por tres (3) miembros calificados en la

materia de que se trate. Cada una de las Partes seleccionará a un e
(1) miembro y el tercero será determinado por los miembros

designados por las Partes. Si cualquiera de las Partes no designara e
a su miembro representante dentro del plazo estipulado o si los

miembros designados por ellas no pudieran poners e

O

6

de acuerdo para
determinar al tercer miembro dentro del plazo estipulado, 6 si el
Comité Técnico de Conciliación no emitiera opinión dentro del plazo

estipulado, cualquiera de las Partes podrá someter la disc ancia

para que sea resuelta de acuerdo a lo previsto en el acápite 21.3
del Contrato. ==

Las Partes, dentro de los sesenta (60) Días contados a partir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este
comité, =
Las resoluciones del Comité Técnico de Conciliación deberán ser
emitidas dentro de los treinta (30) Días de su instalación y tendrán

carácter obligatorio, en tanto un laudo arbitral, de ser el caso, no
resuelva el diferendo en forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes

a la fecha d la notificación de la resolución

epción dd

referida. =
21.3 Convenio Arbitral
Cualquier litigio, controversia, diferencia o reclamo resultante del
Contrato uv relativo al Cuntratos, tales como su interpretación

cumplimiento, resolución, erminación, eficacia y Validez, que surja e

entre el Cuntratista y PER TRO y que nu pueda ser  resleltu ue

o
BN 4947249

CIENTO DIECISEIS MIL DOSCIENTOS NOVENTINUEVE

mutuo acuerdo entre las Partes deberá ser resuelto por medio de
arbitraj internacional de derecho, de acuerdo € lo dispu
de la Ley No. 26221. =
El arbitraje se llevará a cabo en idioma castellano y de acuerdo a
lo pactado en la presente cláusula. El arbitraje será administrado
por la Cámara de Comercio Internacional, en adelante CCI. En todo lo

to en

el artículo 68

no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con el Reglamento de Arbitraje de la CCI,
Vigente en la Fecha de Suscripción. Supletoriamente a esta cláusula
y al Reglamento referido, serán aplicables las reglas contenidas en
la Léy No. 26572, Ley General de Arbitraje UY cualquiera que la
sustituya. =
Lus

bitros serán tres (3) y su designación se realizará uno por
Parte y el tercero por los árbitros designados por las Partes.
transcurridos treinta (30) Días desde la designación de los
pitros por las Partes, éstos no hubieran designado al tercero,
falquiera de las Partes podrá recurrir a la CCl para que ésta lo
ombre. = =

y

La materia de la controversia quedará determinada por la demanda, su
contestación y, eventualmente, si las hubiera, por la reconvención y
su contestación. A solicitud de cualquiera de las Partes,
transcurridos quince (15) Dias útiles contados a partir de la
notificación correspondiente sin haber sido contestada la demanda O
la reconvención, los árbitros están facultados a precisar la
controversia en caso que una de las Partes se niegue a ello.

MOTARIO

Para la solución de fondo del litigio, controversia, diferencia 0
reclamo sometido a arbitraje, los árbitros aplicarán el derecho
interno de la República del Perú. =

El arbitraje tendrá lugar en la ciudad de Lima, Perú a menos que el
Tribunal Arbitral no pueda reunirse en esta ciudad por motivos
ajenos a la voluntad de sus miembros. En este supuesto, las Partes
acordarán otro lugar para llevar a cabo el arbitraje. Si
transcurridos quince (15) Días a partir de la notificación del
impedimento de los árbitros a las Partes, éstas no hubieran llegado
a un acuerdo sobre el nuevo lugar para el desarrollo del arbitraje,
la "CCI" fijará el lugar.
Si la cuantía del asunto que se su a arbitraje excediera de
Quinientos Mil y 00/100 Dólares (US$ 500,000.00) y una de las Partes
considerara outra ciudad y país como el lugar para llevar a Ccabu el

2 con que lo exprese así y proponga una nueva

ciudad y país como lugar para su realización en el primer escrito

que dirija a la otra Parte notificándule su decisión de recurrir al
1947250 ¿et

004

CIENTO DIECISEIS MIL TRESCIENTOS

arbitraje. Si transcurridos quince (15) Días a pertir de la
notificación anterior las Partes no han llegado a un acuerdo sobre
la CCI fijará

el nuevo lugar para el sarrollo del arbitraje

lugar.

Ena:

En caso de discrepancia sobre la cuantía del asunto, o si la cuantía
no es determinable, corresponderá a la CCI establecer el lugar de
arbitraje teniendo en cuenta lo expuesto en el párrafo precedente. ==
Las Partes renuncian a los recur

s de apelación, casación 0
cualquier otro recurso impugnatorio contra el laudo arbitral. El
recurso de anulación contra el laudo arbitral sólo procederá en los
casos previstos por ley. Las Partes declaran que el laudo arbitral
es firme, de obligatorio y definitivo cumplimiento y de ejecución
inmediata. =

Las Partes se obligan a realizar todos aquellos actos que sean
necesarios para el desarrollo del proceso arbitral hasta su
culminación y ejecución. =

El plazo máximo de duración del proceso arbitral será de ciento
ochenta (180) Días Utiles que comenzarán a computarse a partir de la
fecha “del acto de instalación del tribunal arbitral u otro acto
análogo. En caso de requerirse una extensión del plazo, se aplicará
lo establecido en el Reglamento de Arbitraje de la CCI. == =

En caso que .+el laudo arbitral se emita fuera del Perú, su
reconocimiento y ejecución se regirán por el "Convenio Sobre
Reconocimiento y Ejecución de las Sentencias Arbitrales Extranjeras
hecho en Nueva York el 10 de junio de 1958" (Convención de Nueva
York), o el "Convenio Interamericano sobre Arbitraje Comercial
Internacional hecho en Panamá el 30 de enero de 1975” (Convenio de
Panamá) o las disposiciones contenidas sobre esta materia en la Ley
No. 26572, Ley General de Arbitraje oen la norma que la sustituya,
según lo determine la Parte que pida el reconocimiento y ejecución
del laudo.

Durante el desarrollo del arbitraje las Partes continuarán con la
ejecución de sus obligaciones contractuales, en la medida en que sea
posible, inclusive aquellas materia del arbitraje. Si la materia de
arbitraje fuera el cumplimiento de las obligaciones contractuales
garantizadas con la

fianzas a que se refiere el acápite 3.10, tales
fianzas no podrán ser ejecutadas y deberán ser mantenidas vigentes
por un plazo que exceda en treinta (30) Dias Utiles al plazo de

cumplimiento de la obligación garantizada.
Durante el desarrollo del arbitraje las Partes continuarán con la

ejecución de sus obligaciones contractuales, en la medida en que sea

posible, imclusive aquellas materia del arbitraje.  =

an 4947251
50. 2004

CIENTO DIEC IS MIL TRESCIENTOS UNO

Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
cumplimiento de las obligaciones contractuales garantizadas con las

fianzas aque se refiere el acápite 3,10 quedará en suspenso el

cómputo del plazo respectivo y tales fianzas no podrán ser
ejecutadas, debiendo ser mantenidas vigentes durante el
procedimiento arbitral. Con tal fin, el Contratista deberá prorrogar

o sustituir dichas fianzas, según sea necesario. =

21.4 Las Partes renuncian a cualquier reclamación diplomática. = =
21.5 Este Contrato se redacta e interpreta en el idioma castellano,
por lo que las Partes convienen en que esta versión es la única y la

oficial.
CLAUSULA VIGÉSIMA SEGUNDA — TERMINACION
22.1 _ ha terminación del Contrato se rige por lo estipulado en él, y
oriamente por las normas de la Ley No. 262213 y, en cuanto a
e no esté previsto en ella, por las normas del Código Civil, =
o los casos previstos en el acápite 22.3, cuando una de las

tú

tes incurra en incumplimiento de cualquiera de las obligaciones
tipuladas en el Contrato por causas que no fueran de Caso Fortuito
Fuerza Mayor, la otra Parte podrá notificar a dicha Parte,
comunicándole el incumplimiento y su intención de dar por terminado
el Contrato al término del plazo de sesenta (60) Días a no ser que
dentro de este plazo el referido incumplimiento sea subsanado 0 que
a satisfacción de la otra Parte demuestre que está en vía de
subsanación. =
Si la Parte que recibe una notificación de incumplimiento cuestiona
o niega la existencia de éste, dicha Parte puede referir el asunto a

MOTARIO DK £L

arbitraje conforme a lo dispuesto en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes; y el
Contrato terminará si habiendo sido confirmado el incumplimiento,
éste no es subsanado dentro de dicho plazo.
El Contrato puede terminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes. =
22.2 A la terminación del Contrato cesarán totalmente todos los

"

hi

derechos y obligaciones de las Partes, especificados en el Contrato
y se tendrá en consideración: == ==

a) Que los derechos y las obligaciones de las Partes derivados de

este Contrato con anterioridad a dicha terminación sean respetados;
incluyendo, entre otros, el derecho del Contratista a los
Hidrocarburos extraidos y a las garantías estipuladas en el

Contrato¿z y =
1947252

CIENTO DIECISEIS MIL TRESCIENTOS DOS

b) Que en caso de incumplimiento y responsabilidad ¡incurridos en
fecha anterior a la terminación por cualquiera de las Partes, de
cualquiera de las obligaciones estipuladas en el Contrato, éstos
sean subsanados por la Parte infractora, salvo las obligaciones
especificadas en el Contrato que se extinguen con la terminación del
mismo. =

22.3 El Contrato se resolverá de pleno derecho y sin previo trámite,
en los casos siguientes:

22.31 En caso que el Contratista haya incumplido con la ejecución
del programa mínimo de trabajo de cualquier periodo de la fase de
exploración, luego de haber hecho uso de las prórrogas contempladas
en el acápite 3.4 de ser el caso, y sin razones satisfactorias a
PERUPETRO, salvo que se cumpla lo previsto en los acápites 4.7 y
4.13 =
22.3.2 En caso que al vencimiento de la fase de exploración o del
periodo de retención, lo último que suceda, no se efectuara ninguna
declaración de Descubrimiento Comercial. =
22.3.3 En los casos especificos señalados

Én los acápites 3.10, 4-2

Y Lada
22.3.4 En caso que alguna de las empresas que conforman el
Contratista haya sido declarada en insolvencia, disolución,

liquidación o quiebra y la otra u otras empresas que conforman el
Contratista o un tercero debidamente calificado por PERUPETRO, no
asuma la participación en el Contrato de la empresa disuelta,
liquidada o quebrada en un plazo de quince (15) Días Utiles.
22.3.5 En caso de no encontrarse vigentes las garantias corporativas
a que se refiere el acápite 3.11 o en caso de haber sido declarada

la insolvencia, disolución, liquidación 0 quiebra de alguna entidad
que haya otorgado la garantía a que se refiere el acápite 3.11 y
dicha garantía no haya sido asumida por un tercero y aceptada por
PERUPETRO. =
22.3.6 Por mandato de un laudo arbitral que declare, en los casos
del acápite 22.1, un incumplimiento y éste no sea subsanado conforme
a lo dispuesto en el referido acápitez o por mandato de un laudo
arbitral que declare la terminación del Contrato. ==:
22.3.7 Al vencimiento del plazo contractual. =
22,4 De acuerdo a lo establecido por el artículo 872 de la Ley No.

26221, también podrá resolverse el Contrato cuando en aplicación del
"Reglamento de Medio Ambiente para las Actividades de
Hidrocarburos", aprobado por Decreto Supremo Nou. O046-93-EM y sus

modificatorias, procede el cese definitivo de actividades.

22.5 En caso que alguna de las empresas que conforman el

BN 4947253

Dr. Ricardo Ortiz do ZoyaHo

HHOTARIO DE

CIENTO DIECISEIS MIL TRESCIENTOS TRES

Contratista, 0 alguna de las entidades que hayan otorgado la
garantía a quese refiere el acápite 3.11, solicite protección
contra las acciones de acreedores, PERUPETRO podrá resolver el
Contrato en caso estime que sus derechos bajo el Contrato nu se
encuentren debidamente protegidos. =:

22,6 A la terminación del Contrato, el Contratista entregará en
propiedad al Estado, a través de PERUPETRO, a menos que éste no los
requiera, sin cargo ni costo alguno para éste, en buen estado de
conservación, mantenimiento y funcionamiento, y teniendo en cuenta
el desgaste normal producido por el USO y los inmuebles,
instalaciones de energia, campamentos, medios de comunicación,
ductos y demás bienes de producción e instalaciones de propiedad del
Contratista que permitan la continuación de las Operaciones, = =
aso de haber Explotación conjunta de Petróleo, Gas Natural No
fiado y/o Gas Natural No Asociado y Condensados, al término del
dzo establecido en el acápite 3.1 para la fase de explotación de
gtróleo, el Contratista entregará en propiedad al Estado, a través
PERUPETRO, a menos que éste no los requiera, sin cargo ni costa

alguno para éste, en buen estado de conservación, mantenimiento y
funcionamiento y teniendo en cuenta el desgaste normal producido por
el uso, los bienes e instalaciones propios de la Explotación de
Petróleo, que no sean necesarios para la Explotación de Bas Natural
No Asociado y/o Gas Natural No Asociado y Condensados.

Los bienes e instalaciones que conserve el Contratista para la
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado
y Condensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, aún cuando continuaran en propiedad del
Contratista o de las empresas que conforman el Contratista, serán
aplicados a servir ambas Explotaciones, celebrándose al efecto un
convenio entre las Partes. =
En caso que el Contratista haya estado Usando los bienes e
instalaciones descritos en el primer párrafo del presente acápite
pero que no sean conexos 0 accesorios exclusivamente a las
Operaciones, esto es, que también hayan estado siendo usados para
Operaciones en otras áreas con contrato vigente para la Exploración
o Explotación de Hidrocarburos en el pais, el Contratista continuará
con la propiedad de dichos bienes, haciendo uso de ellos. =

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el último
Año de Vigencia del Contrato, el Contratista dará las facilidades y
colaborará con PERUPETRO en todo lo necesario para que, sin
interferir con las Operaciones, PERUPETRO pueda realizar todos los
actos y celebrar todos los convenios que permitan una transición
:947254

CIENTO DIECISEIS MIL TRESCIENTOS CUATRO

ordenada y no interrumpida de las Dperaciones que se vengan
realizando a la fecha de terminación del Contrato.
ANEXO "A"
DESCRIPCION DEL LOTE 2-33
UBICACION =
El Lote 2-33 se encuentra ubicado en el zócalo continental frente a

las costas de las Provincias de Lima y Cañete del Departamento de
Lima, Chincha del Departamento de Ica y está delimitado tal como se
muestra en el Anexo "B" (Mapa)
PUNTO DE REFERENCIA
El punto de referencia (P+.R.) es la Estación Morro Clarita, ubicado
en la Provincia de Cañete del Departamento de Lima.
PUNTO DE PARTIDA ==
Desde el Punto de Referencia (P.R.) se mide 19,419.6564 m hacia el
Este y luego 45,815.710 m hacia el Sur hasta encontrar el Punto (72)
que es el Punto de Partida (P.P=.) del perímetro del Lote.
CONFORMACION DEL LOTE ==
Desde el punto (72) | (P.P.) se mide 71,758.581 m Deste en línea
recta con azimut de 270%00'"00"” hasta llegar al Punto (68) = SS
Desde el Punto (68) se mide 62,547.680 m Norte en línea recta con
azimut de 360%00*00" hasta llegar al Punto (42) =
Desde el Punto (42) se mide 28,000,000 m Oeste en línea recta con
azimut de 270%*00'"00" hasta llegar al Punto (41)
Desde el Punto (41) se mide 36,932.450 m Norte en línea recta con
azimut de 360%00'00" hasta llegar al Punto (22)
Desde el Punto (22) se mide 20,000,000 m Oeste en
azimut de 270*00'00" hasta llegar al Punto (21)
Desde el Punto (21) se mide 46,782.020 m Norte en línea recta con
azimut de 360%00'00" hasta llegar al Puntu (1)
Desde el Punto (1) se mide 33,580,711 m Este en línea recta con
azimut de 90*00'00" hasta llegar al Punto (3)
Desde el Punto (3) se prosigue por la línea de playa rumbo Sur Este
hasta llegar al Punto (72) o Punta de Partida (P.P.) cerrando asi el
perímetro del Lote.
COLINDANCIAS =
Por el norte, este, Sur y Deste con áreas libre
DEFINICION DE LAS PARCELAS ==
Parcela 1 rodeada por los puntos de esquina

conforme a la siguiente descripción:

ti

"n

"

11

Parcela 2 rodeada por los puntos de esquina
Parcela 3 rodeada por los puntos de esquina
Parcela 4 rodeada por los puntos de esquina
Parcela 3 rodeada por los puntos de esquina

a
aw 4947255

CIENTO DIECISEIS MIL TRESCIENTOS CINCO

Parcela 6 rodeada por los puntos de esquina 8,79,13 y 12 =
Parcela 7 rodeada por los puntos de esquina 79,10,14 y 13 =
Parcela 8 rodeada por los puntos de esquina 10,11,15 y 14
Parcela 9 rodeada por los puntos de esquina 12,13,18 y 17
Parcela 10 rodeada por los puntos de esquina 13,14,19 y 18
Parcela 11 rodeada por los puntos de esquina 14,15,16,20 y
Parcela 12 rodeada por los puntos de esquina 17,18,22 y 21
Parcela 13 rodeada por los puntos de esquina 18,19,23 y 22
Parcela 14 rodeada por los puntos de esquina 179,20,24 y 23
Parcela 15 rodeada por los puntos de esquina 22,23,26 y 25
Parcela 16 rodeada por los puntos de esquina 23,24,27 y 26
Parcela 17 rodeada por los puntos de esquina 16,28,27,24 y
céla 18 rodeada por los puntos de esquina 25,26,31 y 30
ardela 19 rodeada por los puntos de esquina 26,27,32 y 31
ela 20 rodeada por los puntos de esquina 27,28,29,33 y
cela 21 rodeada por los puntos de esquina 30,31,35 y 34
rcela 22 rodeada por los puntos de esquina 31,32,37,36 y
arcela 23 rodeada por los puntos de esquina 32,33,39,38 y
Parcela 24 rodeada por los puntos de esquina 29,40,39 y 33 =
Parcela 253 rodeada por los puntos de esquina 34,35,36,42 y 41
Parcela 26 rodeada por los puntos de esquina 36,37,38,44,43 y
Parcela 27 rodeada por los puntos de esquina 38,379,40,45 y
Parcela 28 rodeada por los puntos de esquina 43,44,48 y 47
Parcela 29 rodeada por los puntos de esquina 44,45,46,47 y
Parcela 30 rodeada por los puntos de esquina 47,48,51 y 50
Parcela 31 rodeada por los puntos de esquina 48,49,52 y 51
Parcela 32 rodeada por los puntos de esquina 46,53,52 y 49
Parcela 33 rodeada por los puntos de esquina 50,51,56 y 55
Parcela 34 rodeada por los puntos de esquina 51,52,57 y 56
Parcela 35 rodeada por los puntos de esquina 52,53,54,58 y
Parcela 36 rodeada por los puntos de esquina 55,56,60 y 59
Parcela 37 rodeada por los puntos de esquina 56,57,61 y
Parcela 38 rodeada por los puntos de esquina 57,58,62 y
Parcela 39 rodeada por los puntos de esquina 54,63,62 y
Parcela 40 rodeada por los puntos de esquina 59,60,65 y
Parcela 41 rodeada por los puntos de esquina 60,61,66 y
Parcela 42 rodeada por los puntos de esquina 61,62,67 y
Parcela 43 rodeada por los puntos de esquina 64,65,697 y
Farcela 44 rodeada por los puntos de esquina 65,66,70 y
Parcela 45 rodeada por los puntos de esquina 66,67,71 y 70 ==
Parcela 46 rodeada por los puntus de esquina £2,63,72,71 y 67
RELACION DE COORDENADAS PSAD 56 DEL PUNTO DE REFERENCIA Y LAS

4947256

CIENTO DIECISEIS MIL TRESCIENTOS SEIS

ESQUINAS DEL AREA

COORDENADAS GEOGRAFICAS COORDENADAS PLANAS UTM

Punto Latitud Sur Longitud Oeste Metros Norte Metros Este
Est. Morro =
Clarita (PR) 13%09'"41"424 76%21"53"794 8'544,585.580 352,061.500
72 (P.P.) 1334 '35"718 76*11'16"167 8'498,769.870 371,481.164
68 1334 "21"181 76*51'03"045 8'498,769.870 299,722. 383
qu 13*00'26"158 7650"47"4628 8'561,317.500 299,722. 383
41 13*00"19"086 77*06"16" 592 8'561,317.500 271,722.583
22 12*40"17"409 77"06'06"601 8'"598,250.000 271,722.583
Z a 12*40"12"142 77*17"09"175 8'"598,250.000 251,722.583
E 12*14"50"385 77*16"55"851 8'645,032.020 251,722. 383
3 12"14"58"997 76*58'"25"116 8'545,032.020 283,303.294
RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS ==
PUNTO COORDENADAS PLANAS UTM

Es 8'"645,032.020 m N 251,722.583 m E

q 8"645,032.020 m N 271,722.583 m E

3 8"645,032.020 m N 285,303.294 m E

4 8'641,652.923 m N 291,722.583 m E

3 8'638,250.000 m N 251,722.583 m E

6 8'638,250.000 m N 271,722.583 m E

7 8'638,250.000 m N 291,722.583 m E

8 8'628,250,.000 m N 251,722.583 m E

E 8"5628,250.000 m N 271,722. 583 mE

10 8'628,250.000 m N 291,722.583 m E

deL 8'628,250.000 m N 307,050.000 m E

EL 8'"618,250.000 m N 251,722,583 m E

13 8'"618,250.000 m N 271,722.583 m E

14 8"618,250.000 m N 2791,722.583 m E

15 8'618,250.000 m N 305,098.838 m E

16 8'"611,005.186 m N 311,7/22.593 m E

17 8"608,250.000 m N 251,722.583 m E

18 8"608,250.000 m N 271,722.583 m E

7 8"608,250,000 m N 291,722.583 m E

20 8'608,250.000 m N 311,722.583 m E

2d 8'598,250.000 m N 251,722.583 m E

22 8"598,250.000 m N 2 AOS ME

23 8'598,250.000 m N 271,722.283 ME

24 8'598,250.000 m N 311,722.83 m E

23 8'*588,250.000 m N 2/1,722.083 m E

26 8'588,250.000 m N mE

27 8" 588,250.000 m N E

=8N 4947257

CIENTO DIECISEIS MIL TRESCIENTOS SIETE
28 8'588,250.000 m N 324,349.148 m E
E 8'580,717.898 m N 331,722.583 m E
30 8'578,250.000 m N 2/1,722.583 m E
31 8"578,250,.000 m N 291,722. 383 m E
32 8'578,250.000 m N 311,722.583 m E
33 8"578,250.000 m N 331,722.583 m E
34 8" 568,250.000 m N 271,722.583 m E
35 8" 568,250.000 m N 291,722.583 m E
36 8" 568,2530.000 m N 299,722.583 m E
37 8"568,250.000 m N 311,722.583 m E
38 8'568,250.000 m N 319,722.83 m E
8" 568,250.000 m N 331,722.583 m E
8"568,250.000 m N 337,518.835 m E
8'"561,317.500 m N 271,722.583 m E
8'561,317.500 m N 299,722,583 m E
| a 8'558,250.000 m N 299,722.583 m E
= 8"558,250.000 m N 319,722.583 m E
= 8'558,250.000 m N 337,288.458 m E
—= 8'555,423.491 m N 339,722.583 m E
47 8" 548,250.000 m N 299,722.383 m E
48 8" 548,250.000 m N 319,722.583 m E
47 8" 548,250.000 m N 339,722.583 m E
50 8'538,250.000 m N 299,722.583 m E
51 8'538,250.000 m N 319,722.583 m E
32 8'538,250.000 m N 339,722.583 m E
33 B"538,250.000 m N 356,410.549 m E
54 8"534,363.776 m N 359,722.583 m E
55 8'528,250.000 m N 299,722.583 m E
] 56 8'"528,250.000 m N 319,722.583 m E
57 8'528,250.000 m N 339,722.583 m E
58 8'528,250.000 m N 339,722.583 m E
59 8"518,250.000 m N 299,722.583 m E
60 8'518,250.000 m N 319,722.583 m E
61 8'518,250.000 m N 339,722.583 m E
62 8'"518,250.000 m N 359,722.583 m E
63 8'"518,250.000 m N 370,436,411 m E
64 8"508,250.000 m N 297,722.383 m E
65 8" 508,250.000 m N 319,722.583 m E
66 8'*508,250.000 m N 3379,722.583 m E
67 8*508,250.000 m N 339,722.583 m E
68 8"498,769.870 m N 279,722.383 m E
$69 8" 498,759.870 m N 319,722.583 m E ===S
19471258

CIENTO DIECISEIS MIL TRESCIENTOS OCHO

70 8'498,769.870 m N 339,722,583 m E ===
71 8'498,769.870 m N 359,722,583 m E
a 8'498,769.870 m N 371,481.164 m E
EXTENSION (AREA POR PARCELAS) = ====
PARCELA AREA
1 13,564.040 ha
2 12,398.191 ha
E 20,000,000 ha
4 20,000,000 ha
5 12,602.930 ha
6 y 20,000.000 ha
7 20,000.000 ha
8 15,110.424 ha
9 20,000.000 ha
10 20,000,000 ha
11 16,772.072 ha
12 20,000.000 ha
ds 20,000,000 ha
14 20,000,000 ha
15 20,000.000 ha
16 20,000.000 ha
17 16,537.709 ha
18 20,000.000 ha
19 20,000.000 ha
20 17,382.047 ha
21 20,000.000 ha
22 20,000.000 ha
23 20,000.000 ha
24 5,515.12 ha
25 19,410.B60 ha
26 20,000.000 ha
27 17,773.170 ha
28 20,000.000 ha
29 19,468.448 ha
30 20,000.000 ha
5 20,000,000 ha
32 14,162.945 ha
33 20,000.000 ha
34 20,000.000 ha
3 19,412.100 ha
36 20,000.000 ha

e
Ni

20,000.000 ha
aw 4947259

CIENTO DIECISEIS MIL TRESCIENTOS NUEVE

38 20,000,000 ha

39 10,007.726 ha

240 20,000.000 ha

41 20,000.000 ha

42 20,000,000 ha

43 18,7960.260 ha

44 18,7650.260 ha

45 18,960.260 ha

46 22,567.302 ha
Total 849,566.560 ha
28 Parcelas regulares de 20,000.000 ha c/u = 560,000.000 ha
03 Parcelas regulares de 18,760.260 ha c/u = 564,880.780 ha

15 P4rgelas irregulares de áreas diversas = 232,685.777 ha
TOAAAL /46 PARCELAS = 849,5665.557 ha
coordenadas, distancias, áreas y azimuts mencionados en este

se refieren al sistema de proyección universal transversal
cator (U.T.M.), esferoide internacional, zona 18 (Meridiano
tral 75%00"00") =
datum geodésico es el Provisional para América del Sur, La Canoa
1956, ubicado en Venezuela (PSAD 56) =
En caso de discrepancia de las coordenadas U.T.M. con las
coordenadas geográficas o con las distancias, áreas y azimuts, las

h

Mn

coordenadas U.T.M. serán consideradas correctas

ANEXO "B"
MAPA DEL AREA DE CONTRATO — LOTE 2-33

"VS VNVNYId HOJLONIAd
A
"VS OYLZANUAN JUANA SONNEUVIONOIR

0 NOIOVLOTDA A NOJDVUOVAXZ VUVA
VIDNADM 30 OLVHANOS 30 VIYV

MUA 139 OTVIOZ YNOZ.

££-Z 3101

ONV390

«E. OXINV

CIENTO DIECISEIS MIL TRESCIENTOS DIEZ
2
z
3
3
8
y
y

sw 4347260
BN 4947261

CIENTO DIECISEIS MIL TRESCIENTOS ONCE

ANEXO "C-1 " =
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA NQ =

Il

PERUPETRO S.A.
Ciudad. =
De nuestra consideración

Por la presente, nosotros

(Entidad del sistema financiero)
nos  constituimos en fiadores solidarios de =

,
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de un millón y 00/100 Dólares (US$
D00.00) a fin de garantizar el fiel cumplimiento de las
igAciones del Contratista del programa mínimo de trabajo del

r período, contenidas en la cláusula cuarta del Contrato de
Licgficia para la Exploración y Explotación de Hidrocarburos en el
233, suscrito con PERUPETRO (en adelante llamado Contrato)
obligación que asume =

=(Entidad del sistema financiero) =
Jajo la presente fianza se limita a pagar a PERUPETRO la suma de un
illón y 00/100 Dólares (US$ 1*'000,000.00) requerida en su solicitud
de pago.

MOTARIO

Dx. Ricardo Ortiz y

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática,  pagadera a la
presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida por PERUPETRO a (Entidad del Sistema
financiero): = solicitando el pago de un millón y 00/100 Dólares
(US$  1'000,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida.
2. La presente fianza expirará a más tardar el..... a menos que con
anterioridad a esa fecha=.. (Entidad del sistema financiero)...
reciba una carta de PERUPETRO liberando a = (Entidad del sistema
financiero) === y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada en
la fecha de recepción de la mencionada carta de PERUPETRO. =
3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa Activa
en Moneda Extranjera (TAMEX) de las Instituciones del Sistema
Financiero que publica la Superintendencia de Banca y Seguros

1]

"n

aplicable durante el período de retraso 0 la tasa que la sustituya.
Los intereses serán calculados a partir de la fecha de la recepción
de la carta notarial dirigida por FERUPETRO (Entidad del

1947262

CIENTO DIECISEIS MIL TRESCIENTOS DOCE

sistema financiero)

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza y = (Entidad del
sistema financiero) y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. =
Atentamente,

ú

(Entidad del sistema financiero)
ANEXO "C-2"
CARTA FIANZA PARA EL SEGUNDO PERIODO DEL PROGRAMA MINIMO DE TRABAJO
CARTA FIANZA NO
Lima,
Señores
PERUPETRO S.A.
Ciudad. == =
De nuestra consideración:

Por la presente, nosotros ===== (Entidad del sistema financiero)

== nos constituimos en fiadores solidarios de

,
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de quinientos mil y 00/100 Dólares
(US$ 500,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista del programa mínimo de trabajo del
segundo período, contenidas en la cláusula cuarta del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote Z-33, suscrito con PERUPETRO (en adelante llamado Contrato)
La obligación que asume Entidad del sistema financiero) =
bajo la presente fianza se limita a pagar a PERUPETRO la suma de
quinientos mil y 00/100 Dólares (US$ 500,000.00) requerida en su
solicitud de pago. = =
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional Y de realización automática, pagadera a la
presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida por PERUPETRO a
financiero) 5

(Entidad del sistema
solicitando el pago de quinientos mil y 00/100
Dólares (US$ 500,000,00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida.

2. La presente fianza expirará a más tardar el ===, a menos que cot

anterioridad a esa fecha +...(Entidad del sistema financiero) reciba
======= da una carta de PERUPETRO liberando a  = (Entidad del

sistema financiero)==== y al Contratista de toda responsabilidad

baju la presente fianza, Én Cuyo caso la presente fianza será
=BNw 4947263

CIENTO DIECISEIS MIL TRESCIENTOS TRECE

cancelada en la fecha de recepción de la mencionada carta de
PERUPETRO.
3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa Activa
en Moneda Extranjera (TAMEX) de las Instituciones del Sistema
Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso oO la tasa que la sustituya.
Los intereses serán calculados a partir de la fecha de la recepción
de la carta notarial dirigida por PERUPETRO a (Entidad del
sistema financiero) =

A partir de la fecha de la expiración o cancelación no
presentar reclamo alguno por la presente fianza y
tema financiero) =

se podrá
(Entidad del
y el Contratista quedarán liberados de toda
sabilidad u obligación respecto a la presente fianza.
amente,

tidad del sistema financiero) =
EX "C=3"
ARTA FIANZA PARA EL TERCER PERIODO DEL PROGRAMA MINIMO DE TRABAJO =
CARTA FIANZA NQ
Lima, =
Señores
PERUPETRO S.A.
Ciudad. =
De nuestra consideración:

Rioardo Ortiz do Zevallos Villarán

MOTARI

Por la presente, nosotros (Entidad del sistema financiero)
==== nos constituimos en fiadores solidarios de =
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de un millón y 00/100 Dólares (US$
1'000,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista del programa mínimo de trabajo del
tercer período, contenidas en la cláusula cuarta del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 2-33, suscrito con PERUPETRO (en adelante llamado Contrato)
La obligación que asume === (Entidad del sistema financiero) =
bajo la presente fianza se limita a pagar a PERUPETRO la suma de un
millón y 00/100 Dólares (US$ 1'000,000.00) requerida en su solicitud
de pago.

1. Esta fianza es solidaria, sin beneficio de excu ión, irrevocable,
incondicional y de realización automática, pagadera a la
presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida por PERUPETRO a

(Entidad del sistema
1947264

CIENTO DIECISEIS MIL TRESCIENTOS CATORCE

financiero) === solicitando el pago de un millón y 00/100 Dólares
(US$  1'000,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida,

2. La presente fianza expirará a más tardar el
anterioridad aesa fecha ===(Entidad del sistema financiero)...
reciba una carta de PERUPETRO liberando a .--*«(Entidad del sistema
financiero) === y al Contratista de toda responsabilidad bajo la

= a menos que con

presente fianza, en cuyo caso la presente fianza será cancelada

an
la fecha de recepción de la mencionada carta de PERUPETRO. =

3. Toda démora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa Activa
en Moneda Extranjera (TAMEX) de las Instituciones del Sistema
Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso 0 la tasa que la sustituya.
Los intereses serán calculados a partir de la fecha de la recepción
de la carta notarial dirigida por PERUPETRO a (Entidad del
sistema financiero)

A partir de la fecha de la expiración O cancelación no se p
presentar reclamo alguno por la presente fianza y -= (Entidad del
sistema financiero) ==== y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. == =
Atentamente y

(Entidad del sistema financiero)
ANEXO "C-4”
CARTA FIANZA PARA EL CUARTO PERIODO DEL PROGRAMA MINIMO DE TRABAJO =
CARTA FIANZA NQ ==
Lima,
Señores ==
PERUPETRO S.A.
Ciudad. =
De nuestra consideración:
Por la presente, nosotros =

(Entidad del sistema finar
nos constituimos en fiadores solidarios de =
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
llamada PERUPETRO, por el importe de un millón y 00/100 Dólares (US$
1'000,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista del programa mínimo de trabajo del

:iero)

cuarto período, contenidas en la cláusula cuarta del Contratu de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote Z-33, suscrito con PERUPETRO (en adelante llamado Contratu).

:8N 4947265

br. Ricardo Orilz de Zevallos

CIENTO DIECISEIS MIL TRESCIENTOS QUINCE

La obligación que asume (Entidad del sistema financiero)
bajo la presente fianza se limita a pagar a PERUPETRO la suma de un
millón y 00/100 Dólares (US$ 1'000,000,00) requerida en su solicitud

de pago. =

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la
presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida ¡por PERUPETRO a
financiero) =

(Entidad del sistema
solicitando el pago de un millón y 00/100 Dólares
(US$  1'000,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida. ==

presente fianza expirará a más tardar el

=, (2 Menos que
terioridad a esa fecha ...(Entidad del sistema financiero)...
a una carta de PERUPETRO liberando a «.-«(Entidad del sistema
nciero) y al Contratista de toda responsabilidad bajo la
présente fianza, en cuyo caso la presente fianza será cancelada en
fecha de recepción de la mencionada carta de PERUPETRO.
Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa Activa
en Moneda Extranjera (TAMEX) de las Instituciones del Sistema
Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el período de retraso O la tasa que la sustituya:
Los intereses serán calculados a partir de la fecha de la recepción
de la carta notarial dirigida por PERUPETRO a (Entidad del
Sistema financiero)==: ==

A partir de la fecha de la expiración o cancelación nose podrá
presentar reclamo alguno por la presente fianza y ==== (Entidad del
sistema financiero) ==== y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza.
Atentamente, =

(Entidad del sistema financi
ANEXD_"C-5"”
CARTA FIANZA PARA EL QUINTO PERIODO DEL PROGRAMA MINIMO DE TRABAJD
CARTA FIANZA N£ =
Lima, =

Señores ==
PERUPETRO S.A.
Ciudad. ==

De nuestra consideración:

Por la presente, nosotros

(Entidad del sistema financieru>
14947266

CIENTO DIECISEIS MIL TRESCIENTOS DIECISEIS

nos  constituimos en  fiadores solidarios de = = en adelante
llamado el Contratista, ante PERUPETRO S.A., en adelante llamada
PERUPETRD, par el importe de un millón y 00/100 Dólares (US$
1'000,000.00) a fin de garantizar el fiel cumplimiento de las
obligaciones del Contratista del programa mínimo de trabajo del
quinto período, contenidas en la cláusula cuarta del Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 2-33, suscrito con PERUPETRO (en adelante llamado Contratu).=
La obligación que asume

«(Entidad del sistema financiero) =
bajo la presente fianza se limita a pagar a PERUPETRO la suma de un
millón y 00/100 Dólares (US$ 1'000,000.00) requerida en su solicitud
de pago. =

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización automática, pagadera a la
presentación dentro del plazo de vigencia de la misma, de una carta
notarial dirigida por PERUPETRO a (Entidad del sistema
financiero)=.-.. solicitando el pago de un millón y 00/100 Dólares
(US$ 1'000,000.00), adjuntando copia certificada de la carta
notarial dirigida por PERUPETRO al Contratista exigiéndole el
cumplimiento de la obligación antes referida. =
2. La presente fianza expirará a más tardar el

s 34 menos que
con anterioridad a esa fecha »..*.(Entidad del sistema financiero)
reciba una carta de PERUPETRO liberando a som (Entidad del sistema
financiero) === y al Contratista de toda responsabilidad bajo la
presente fianza, en cuyo caso la presente fianza será cancelada
la fecha de recepción de la mencionada carta de PERUPETRO. =

3. Toda demora por nuestra parte para honrar la presente fianza a
favor de ustedes, devengará un interés equivalente a la Tasa Activa
en Moneda Extranjera (TAMEX) de las Instituciones del Sistema
Financiero que publica la Superintendencia de Banca y Seguros
aplicable durante el periodo de retraso o la tasa que la sustituya.
Los intereses serán calculados a partir de la fecha de la recepción
de la carta notarial dirigida por PERUPETRO a ===(Entidad del
sistema financiero) =

A partir de la fecha de la expiración o cancelación no se podrá
presentar reclamo alguno por la presente fianza Y «.... (Entidad del
sistema financiero)..*.**- y el Contratista quedarán liberados de toda
de toda responsabilidad u obligación resp
Atentamente,

zto a la presente fianza.

(Entidad del sistema financiero)
ANEXO ”D" =

an 4947267

CIENTO DIECISEIS MIL TRESCIENTOS DIECISIETE

GARANTIA CORPORATIVA =
Señores =
PERUPETRO S.A.

PERU =
Por el presente documento, PETRO-TECH INTERNATIONAL —INC., de
conformidad con el acápite 3.11 del Contrato de Licencia para la

Exploración y Explotación de Hidrocarburos en el Lote Z-33 a ser
suscrito por PERUPETRO S.A. ("PERUPETRO”) con PETRO-TECH PERUANA
SiAny (Petrotech) garantiza solidariamente ante PERUPETRO el
imiento por Petrotech, de todas las obligaciones que ésta asuma

programa mínimo de trabajo descrito en el acápite 4.6 del

rato, así como la ejecución por Petrotech, de cada uno de los
Pgramas anuales de Explotación, tal como puedan ser reajustados u
ámbiados, que el Contratista presente a PERUPETRO en cumplimiento
Ael acápite 5.3 del Contrato.
Esta garantía subsistirá mientras sean exigibles las obligaciones de
Petrotech derivadas del Contrato. Para los efectos de esta garantia
PETRO-TECH INTERNATIONAL INC., se somete a las leyes de la República
del Perú, renuncia expresamente a toda reclamación diplomática y se
somete al procedimiento arbitral para solución de controversias
establecido en la cláusula vigésimo primera del Contrato.
Atentamente,

wallos Villarán

Garante Corporativo
(Persona legalmente autorizada)
ANEXO "E" =
PROCEDIMIENTO CONTABLE ==
1. DISPOSICIONES GENERALES
1.1 PROPOSITO
El propósito del presente anexo es elde establecer normas y

procedimientos de contabilidad que permitan determinar los ingresos,
inversiones, gastos y costos operativos del Contratista para efectos
del cálculo del Factor R t-1 a que se refi
Contrato.
1.2 DEFINICIONES
Los términos utilizados en el presente anexo que han sido definidos

e la cláusula octava del

en la cláusula primera del Contrato, tendrán el significado que se
les otorga en dicha cláusula. Los términos contables incluidos en el
presente anexo, tendrán el significado que les otorgan las normas y

prácticas contables aceptadas en el Perú y en la industria petrolera
1947268

CIENTO DIECISEIS MIL TRESCIENTOS DIECIOCHO

internacional.
1.3 NORMAS DE CONTABILIDAD ==
a) El Contratista llevará su contabilidad de conformidad con las

normas legales vigentes, con los principios y prácticas contables
establecidos y aceptados enel Perú y en la industria petrolera
internacional, y de acuerdo con lo dispuesto en el presente

Procedimiento Contable. =

b) El "Manual de Procedimientos Contables" a que se refiere el
acápite 18.1 del Contrato, deberá considerar las estipulaciones
contenidas en el presente anexo. =
2. REGISTROS CONTABLES, INSPECCION Y AJUSTES
2.1 SISTEMAS DE CUENTAS: E:

Para efectos de la determinación del Factor Rx-1 , €l Contratista
llevará un sistema especial de cuentas para registrar en ellas, en
Dólares, los ingresos percibidos y egresos efectuados, con relación
a las Operaciones del Contrato. Este sistema constará de dos cuentas
principales; la Cuenta de Ingresos del Factor Rz-1 , y la Cuenta de
Egresos del Factor Rey +
2.2 TIPO DE CAMBIO
Las transacciones efectuadas en moneda nacional, serán registradas
al tipo de cambio venta publicado el primer día útil siguiente al
Día en que se efectuó el desembolso o se percibió el ingreso. Las
transacciones efectuadas en Dólares y la valorización de la
producción, se registrarán de conformidad con lo estipulado en el
punto 3.3 del presente anexos

2.3 DOCUMENTACION DE SUSTENTO
El Contratista mantendrá en sus archivos la documentación original
de sustento de los cargos efectuados a las cuentas del F
2.4 ESTADO DE CUENTAS DEL FACTOR Rt-1 =
Durante la fase de exploración el Contratista deberá remitir dentro
de los treinta Días siguientes al vencimiento de cada periodo, un
Estado detallado Mes a Mes de las cuentas de ingre:
factor R correspondiente a dicho período.
De haber optado el Contratista por la aplicación de la metodología
descrita en el acápite 8.3.2, para el cálculo de la regalía, éste
presentará a PERUPETRO, dentro de los treinta (30) Días siguientes a
la fecha de Declaración de Descubrimiento Comercial, un Estado
detallado Mes a Mes de las Cuentas de Ingresos y Egresos del Factor
R correspondiente al periodo transcurrido entre el último Estado
presentado hasta el mes de julio o diciembre del año anterior, según

tor Rey o»

s y egresos del

corresponda. ==
En adelante, el Contratista presentará a PERUPETRO, dentro de los

e

o

e. . e0 6 c

(e
BN 4947269

Ox. Ricardo Orilz do Zovallos Villarán

CIENTO DIECISEÍS MIL TRESCIENTOS DIECINUEVE

quince (15) Días siguientes a la terminación del mes de enero y
julio de cada año calendario, un Estado detallado Mes a Mes de las
s d

Cuentas de Ingresos y Egre:

Factor Ea correspondi
semestre anterior. ==
a) Estado de la Cuenta de Ingresos del Factor R al E
El Estado Mes a Mes de la Cuenta de Ingresos incluye la valorización
de la Producción Fiscalizada correspondiente al semestre reportado.
Asimismo, contendrá en forma detallada, y clasificadas por
naturaleza, todas las transacciones por las que el Contratista ha
percibido ingresos, incluyendo la fecha en que éste se percibió
efectivamente, así como una descripción corta de la transacción,
númer del comprobante contable, monto en Dólares, o en moneda
z 1 y en Dólares si el ingreso se percibió en moneda nacional,
ipo de cambio correspondiente.
Jtado de la Cuenta de Egresos del Factor Re-7
stado Mes a Mes de la Cuenta de Egresos contendrá en forma

llada y clasificadas por naturaleza, todas las transacciones por
que el Contratista ha efectuado desembolsos, incluyendo la fecha
que éste se realizó efectivamente, asi como una descripción corta
e la transacción, número del comprobante contable, monto en
Dólares, 0 en moneda nacional y en Dólares si el desembolso se
realizó en moneda nacional, indicando el tipo de cambio
correspondiente.
2.5 INSPECCION CONTABLE Y AJUSTES
a) Los libros de contabilidad y la documentación original de
sustento de las transacciones incluidas en cada Estado de Cuenta
serán puestos a disposición, en horas de oficina, de los
representantes autorizados de PERUPETRO para su inspección, cuando
éstos lo requieran. = a
La inspección de los libros de contabilidad y de la documentación de
sustento, se realizará de conformidad con las normas de auditoria

"

generalmente aceptadas, incluyendo procedimientos de muestreos,

cuando el caso lo requiera. ==:
b) Los Estados de Cuentas del Factor Res se considerarán
aceptados, si  PERUPETRO no los objetara, por escrito, en el plazo
máximo de veinticuatro (24) Meses computados a partir de la fecha de
su presentación a PERUPETRO.
El Contratista deberá responder documentadamente las observaciones
formuladas por PERUPETRO dentro de los tres (3) Meses siguientes a
la recepción de la comunicación con la que PERUPETRO formulú las

observaciones. Si el Contratista no cumpliera con el plazo antes
referido, las observaciones de PERUPETRO se tendrán por aceptadas.
4947270

CIENTO DIECISEIS MIL TRESCIENTOS VEINTE

c) Toda discrepancia derivada de una inspección contable deberá ser
resuelta por las Partes en el plazo máximo de tres (3) Meses,
computados a partir de la fecha en que PERUPETRO recibió la
respuesta del Contratista. Vencido el referido plazo, la
discrepancia será puesta a consideración del Comité de Supervisión,
para que proceda según lo estipulado en el acápite 7.4 del Contrato.
De persistir la discrepancia las Partes podrán acordar que dicha
discrepancia sea revisada por una firma de auditoria externa
previamente aceptada por PERUPETRO, o que se proceda de conformidad
con lo estipulado en el acápite 21.3 del Contrato. El fallo arbitral
o el dictámen de los auditores externos, serán considerados como
definitivos.

d) Si como resultado de la inspección contable se estableciera que
en un determinado período debió aplicarse un Factor Rey distinto
al que se aplicó, se procederá a realizar los ajustes
correspondientes. Todo ajuste devengará intereses de
establecido en el acápite 8.5 del Contrato. =
3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R4-4
3.1 INGRESOS ==:
Se reconocerán como ingresos y registrarán en la Cuenta de
Ingresos del Factor Res s los siguientes: =

acuerdo a lo

a) La valorización de la Producción Fiscalizada de Hidrocarburos,
según lo estipulado en la cláusula octava del Contrato. =

b) Enajenación de activos que fueron adquiridos por el Contratista
para las Operaciones del Contrato, y cuyo costo fue registrado en la

Cuenta de Egresos del Factor Rg.y ==

c) Servicios prestados a terceros en los que participa personal
cuyas remuneraciones y beneficios son registrados a la Cuenta de
Egresos del Factor Re-¿ » y/o en los que se utiliza bienes cuyo
costo de adquisición ha sido registrado en la Cuenta de Egresos del
Factor Re-1 .- =

d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor R ,
o subarriendo de bienes cuyo alquiler es cargado en la Cuenta de
Egresos del Factor Reg-g » =

e) Indemnizaciones obtenidas de seguros tomados con relación a las
actividades del Contrato y a bienes siniestrados, incluyendo las
indemmizaciones de seguros por lucro cesante. No están considerados
los ingresos obtenidos como resultado de contratos de cobertura de

precios o ""hedging"".

f) Otros ingresos que representan créditos aplicables a cargos

efectuados a la Cuenta de Egresos del Factor Rz-J .=
=8w 4947271

Dr. Ricardo Ortiz de Zevallos Villarán

CIENTO DIECISEIS MIL TRESCIENTOS VEINTIUNO

3.2 EGRESOS
A — partir de la Fecha de Suscripción, se reconocerán todas las
inversiones, gastos y costos operativos que se encuentren
debidamente sustentados con el comprobante de pago correspondiente.
Sin embargo, este reconocimiento estará sujeto a las siguientes
limitaciones: =

"

a) En cuanto al personali =
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O temporalmente a las Operaciones .
Para ello, el Contratista deberá poner a disposición de PERUPETRO
S.A.slen el momento que éste lo requiera, la planilla y la política
de personal de la empresa. =
giftrarán en general todas las remuneraciones y beneficios del

as del Contrato, los costos del personal asignado temporal ou
pafcialmente a las Operaciones, se cargarán a la Cuenta de Egresos
conformidad con lo estipulado en el literal h) de este NEO A
) En cuanto a servicios de Afiliadas =
mn los servicios recibidos de Afiliadas, los cobros serán
competitivos con aquell en los
prestado por otras compañias.

MOTARIO

uales el servicio pudiera ser

c) En cuanto a los materiales y equipos =
Los materiales y equipos que adquiera el Contratista, serán
registrados en la Cuenta de Egresos del Factor Rt-14 de acuerdo con
lo indicado a continuación:

— Materiales y equipos nuevos (condición "A”) =

Coma condición "A" serán considerados aquellos materiales y equipos
NUEVOS y, que están en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al precio de la
correspondiente factura Comercial más aquellos costos generalmente
aceptados por la práctica contable, incluyendo los costos
adicionales de importación si fuera el caso. =
> Materiales y equipos usados (condición "B")

Como condición "B" serán considerados aquellos materiales y equipos
que no siendo nuevos están en condición de ser utilizados sin
reacondicionamiento alguno, y se registrarán al setenta y cinco por
ciento as del precio al que se cotizan en ese momento los
materiales y equipos nuevos, 0 al precio de compra según la

correspondiente factura comercial, lo que resultare menor. =
> Materiales y equipos (condición "C”) ==

4947272

CIENTO DIECISEIS MIL TRESCIENTOS VEINTIDOS

Como condición "C" serán considerados aquellos materiales y equipos
que pueden ser utilizados para su función original después de un
adecuado reacondicionamiento, y se registrarán al cincuenta por
ciento (50%) del precio al que se cotizan en ese momento los
materiales y equipos nuevos, 0 al precio de compra según la
correspondiente factura comercial, lo que resultare menor.
d) En cuanto a fletes y gastos de transporte =
Sólo se reconocerá los gastos de viaje del personal del Contratista
y de sus familiares, así como los gastos de transporte de efectos
personales y menaje de casa, de acuerdo a la política interna de la
empresa.
En el transporte de equipos, materiales y suministros necesarios
para las Dperaciones, el Contratista evitará el pago de "falsos
fletes". De darse el caso, el reconocimiento de tales desembolsos
estará supeditado a la expresa aceptación por escrito de PERUPETRD.=
e) En cuanto a los seguros =

Las primas y costos netos de los seguros colocados to
parcialmente en Afiliadas del Contratista, serán reconocidos
únicamente en la medida en que éstos se cobren en forma competitiva

loo

respecto a compañias de seguros que no tengan relación con el
Contratista ==

No se debe considerar los pagos efectuados como resultado de
contratos de cobertura de precios "hedging".
f) En cuanto a los tributos
Sólo se reconocerán los tributos pagados con relación a actividades
inherentes al Contrato. =

l

9) En cuanto a gastos de investigación

Los gastos de investigación para el desarrollo de nuevos equipos,
materiales, procedimientos y técnicas a utilizarse en la búsqueda,
desarrollo y producción de Hidrocarburos, así como gastos de
perfeccionamiento de los mismos, serán reconocidos previa aprobación
por escrito de PERUPETRO.,
h) En cuanto a la asignación proporcional de gastos en general ==
Si el Contratista desarrollara otras actividades además de las del
Contrato, o tuviese suscrito con PERUPETRO más de un contrato, los
costos del personal técnico y administrativo, los gastos de
mantenimiento de oficinas administrativas, los gastos y costos de

operación de almacenes, así como otros gastos y costos indirectos,
se cargarán a la Cuenta de Egresos del Factor sl sobre una base
de asignación proporcional de yastos que ubedecerá a una politica
previamente propuesta por el Contratista y aceptada por PERUPETRO.

3.3 OPORTUNIDAD DEL REGISTRO

o
BN 4947273

CIENTO DIECISEIS MIL TRESCIENTOS VEINTITRES

a) Los ingresos correspondientes a la valorización de la Producción
Fiscalizada de Hidrocarburos de un determinado mes calendario, se
registrarán como ingresos del mes calendario en el que los

Hidrocarburos fueron fiscalizados.
b) Los ingresos a que se refieren los literales b), Cc), d), e) y f)
del punto 3.1 del presente anexo, se cargarán a la Cuenta de

Ingresos en el momento en que efectivamente se percibieron.
c) Los egresos se registrarán en el momento en que se efectuó el
pago correspondiente.
4. INGRESOS Y EGRESOS NO RECONOCIDOS
4.1 INGRESOS NO RECONOCIDOS
Para efectos del cálculo del Factor Reg , nose reconocerán como

esps, los siguientes:

ngresos financieros en general. ==
ngresos percibidos por la prestación de $
enajenación de bienes de propiedad del Contratista, efectuadas antes

rvici

|

E
3
3

Il

a Fecha de Suscripción del Contrato.
Ingresos percibidos por actividades no relacionadas con las

eraciones del Contrato. = E

-.2 EGRESOS NO RECONOCIDOS

Para efectos del cálculo del Factor Rey , nose reconocerán como

egresos los desembolsos efectuados por los siguientes conceptos:
a) Las Inversiones, gastos y costos incurridos por el Contratista
antes de la Fecha de Suscripción del Contrato.
b) Los gastos de intereses sobre préstamos, incluyendo los intereses

sobre créditos de los proveedores. =-

Cc) Los gastos financieros en general. ==
d) Los costos incurridos por la toma de inventarios en caso de
efectuarse alguna cesión de derechos del Contratista en virtud del
Contrato. =
e) Depreciación y amortización de activos.

f) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
indemizaciones ¡impuestas pur las autoridades, inclusive las
impuestas como resultados de juicios. =
9) Multas, recargos y reajustes derivados del incumplimiento en e

pu

ll

pago oportuno de tributos vigentes en el pais. == =
9) Impuesto a la Renta aplicable al Contratista y el Impuesto

aplicable a las utilidades disponibles para el titular del exterior,

si fuera el caso. ==
h) Impuesto General a las Ventas y de Promoción municipal, ex
cuando constituya gaslu de acuerdo a la Ley del Impuestu a la Renta.

pto
1947274

CIENTO DIECISEIS MIL TRESCIENTOS VEINTICUATRO

i) Las donaciones en general, excepto aquellas previamente aprobadas
por PERUPETRO.
j) Gastos de publicidad, excepto aquellos previamente aprobados por
PERUPETRO «
k) Los costos y gastos de transporte y comercialización de los
Hidrocarburos más allá del Punto de Fiscalización de la Producción.

1) Las inversiones en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el ¿rea de
Contrato, después del Punto de Fiscalización de la Producción.
11) Dtros gastos
del Contrato.
5. REVISION DEL PROCEDIMIENTO CONTABLE
Las dispos

e inversion

no vinculados con las Opera

iones del presente Procedimiento Contable podrán ser
modificadas por acuerdo de las Partes, con la indicación de la fecha
a partir de la cual empezará a regir. = =
ANEXO "FF" =
UNIDADES DE TRABAJO EXPLORATORIO
TABLA DE EQUIVALENCIAS ==:

Actividad UTE
Sismica 2D — Km

Sismica 3D — Km2

Reprocesamiento 2D — Km

Gravimetríia — Km
Magnetometría — Km
Pozos: Profundidad — m

===0 — 1000 0.10 x

1001 —- 2000 0.13 x m
2001 — 3000 0.18 x m
3001 - 4000 0.22 x m
4001 a más 0,25 x m

Nota.— Para efecto de valorización de las fianzas establecidas en el
acápite 3.10, se debe usar la siguiente equivalencia: 1 UTE = US$
3,333.334 =
Usted, Señor Notario, se servirá agregar los insertos que se
mencionan y demás cláusulas de ley y elevar a escritura pública la

presente minuta, cuidando de pasar los partes correspondientes al
Registro Público de Hidrocarburos
Lima, 12 de setiembre de 2004
Firmado: Por poder de Perupetro S.A.- Antonio Rodolfo Stumpfle
Guimaraes .=

Firmado: Por poder de Petro-Tech Peruana S.A

Alberto Varillas

Cueto.== =

€
=BNw 4947275

CIENTO DIECISEIS MIL TRESCIENTOS VEINTICINCO

Firmado: Por poder de Petro-Tech International Inc.— William Kallop.
Firmado: En representación del Banco Central de R
Carlos Ballón Avalos.- Manuel Monteagudo Valdez. =:

erva del Per

La minuta se encuentra debidamente firmada y autorizada por el
Abogado Doctor Alberto Varillas Cueto, con número de Colegio de
Abogados de Lima Trece mil quiniento
INSERTO NQ 01 =
APRUEBAN CONTRATO DE LICENCIA PARA LA EXPLORACION Y EXPLOTACION DE
HIDROCARBUROS EN EL LOTE Z-33.
DECRETO SUPREMO _NQ_025-2004-EM
EL PRESIDENTE DE LA REPUBLICA
RANDO:
es política del Gobierno promover el desarrollo de las

noventitre:

idades hidrocarburíferas, a fin de garantizar el futuro
tecimiento de combustibles sobre la base de la libre
cofipetenciaj 2= =======>=22>2>=>==2>=>2=-=

Qe, mediante Ley N2 26221, Ley Orgánica de Hidrocarburos, se
egulan las actividades de hidrocarburos en el territorio nacional;

Que, el artículo 102 de la Ley N2 26221, establece diferentes formas
contractuales para realizar actividades de exploración y/o
explotación de hidrocarburos;=
Que, PERUPETRO S.A., conforme a lo establecido en los artículos 62 y
112 de la Ley N2 26221, ha sido autorizado para negociar y celebrar
contratos para exploración y/o explotación d
negociación directa o por convocatoria;

Dx. Ricardo Ortiz de Zavallos Villarán

hidrocarburos, previa

Que, al amparo de las facultades señaladas en el considerando
precedente, PERUPETRO S.A. ha negociado con PETRO-TECH PERUANA S.A.,
el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-33, ubicado en el zócalo
continental frente a las costas de las provincias de Lima y Cañete
del departamento de Lima y Chincha del departamento de Ica;
Que, mediante Acuerdo de Directorio N2£ 029-2004 de fecha 19 de mayo
de 2004, el Directorio de PERUPETRO S.A. aprobó el Proyecto de
Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 2-33, elevándolo al Poder Ejecutivo para su
consideración y respectiva aprobación; =
Que, de acuerdo con lo establecido en los artículos 632 y 662 de la
Ley N2 26221, en el Decreto Legislativo NOS 668 y demás normas
aplicables, es procedente otorgar las garantías señaladas por estos
dispositivos; ==

De conformidad con los numerales 8) y 24) del artículo 1182 de la
Constitución Politica del Perú y la Ley Orgánica de Hidrocarburos,
1947276

CIENTO DIECISEIS MIL TRESCIENTOS VEINTISEIS

Ley N2 26221, modificada por la Ley de Actualización en
Hidrocarburos, Ley NQ 27377; =
DECRETA: ==
Artículo 12.- Del lote objeto del contrato
Aprobar la conformación, extensión, delimitación y nomenclatura del
área inicial del Lote Z-33, ubicado en el zócalo continental frente
a las costas de las provincias de Lima y Cañete del departamento de
Lima y Chincha del departamento de Ica, adjudicándolo a PERUPETRO
S.A. y declarándolo materia de suscripción del contrato. El mapa y
memoria descriptiva de dicho Lote forman parte integrante del
presente Décreto Supremo.

Artículo 22.— De la aprobación del contrato
Aprobar el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 2-33, que consta de una (1) Cláusula
Preliminar, veintidós (22) Cláusulas y diez (10) Anexos, a
celebrarse entre PERU-PETRO S.A. y PETRO-TECH PERUANA S.A. con
intervención del Banco Central de Reserva del Perú, para garantizar
a la empresa Contratista lo establecido en los artículos 632 y 662
de la Ley Orgánica de Hidrocarburos, Ley N2 26221, = =
Artículo 32,-— De la autorización para suscribir el contrato ==
Autorizar a PERUPETRD S.A. a suscribir con PETRO-TECH PERUANA S.A. ,
el Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos en el Lote 72-33, aprobado por el presente Decreto
Supremo.=
Artículo 42.— Del refrendo

El presente Decreto Supremo será refrendado por el Ministro de
Economía y Finanzas y por el Ministro de Energía y Minas.=

Dado en la casa de Gobierno en Lima, a los diecinueve días del mes
de julio del año dos mil cuatro.=
Alejandro Toledo.=
Presidente Constitucional de la Repúbli
Pedro Pablo Kuczynski
Ministro de Economia y Finanzas
Jaime Quijandría Salmón
Ministro de Energía y Minas.
INSERTO NQ2 02 —
TRANSCRIPCION
PERUPETRO
Un sello.- Perupetro S.A.- Gerencia de Contratos.- 21 Mayo 2004.-—
Recibido. =

Pongo en su conocimiento que en la Sesión de Directorio No. 11-2004,
realizada el día 19 de Mayo del 2004, el Directorio acordú el

m

O 0 060 0 0 0 0 0 E)

o .
Dx. Ricardo Ortiz de Zevallos Villarán

aw 4947277

MOTARIO

CIENTO DIECISEIS MIL TRESCIENTOS VEINTISIETE

Acuerdo siguiente: = ==
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA LA EXPLORACION Y
EXPLOTACION DE HIDROCARBUROS EN EL LOTE 7-33
ACUERDO DE DIRECTORIO No. 029-2004

San Borja, 19 de Mayo del 2004, =
Visto el Memorando No. CONT-GFNE-688-2004, de 13 de Mayu del 2004,
por el que se solicita la aprobación del Proyecto de Contrato de
Licencia para la Exploración y Explotación de Hidrocarburos en el
Lote 2-33; y,
Considerando: = =
Que, las Comisiones de Trabajo de PERUPETRO S.A. y de  PETRO-TECH
S:.A.s llegaron a un acuerdo sobre el texto del Proyecta de

rato de Licencia para la Exploración y Explotación de
idrogarburos en el Lote Z-333 el mismo que es sometido a
consideración del Directorio con Memorando No. CONT-GFNE--688-2004 =
en el Informe Técnico Legal No. SFNE-681-2004, la Comisión de
Trábajo de PERUPETRO S.A., concluye señalando que, el Proyecto de
Cóntrato de Licencia para la Exploración y Explotación de
idrocarburos en el Lote 7-33, con PETRO-TECH PERUANA S.A., se
encuentra justificado, de acuerdo a los aspectos legales,
contractuales, económicos y geológicos analizados, así como a los
trabajos del programa mínimo acordadoz por lo que recomienda se

someta a consideración del Directorio. =
Que, el Artículo 112 de la Ley No. 26221, Ley Orgánica de
Hidrocarburos, modificado por el Artículo 12 de la Ley No. 27377,
Ley de Actualización en Hidrocarburos, dispone que los Contratos, se
aprobarán por Decreto Supremo refrendado por los Ministros de
Economía y Finanzas y de Energía y Minas, en un plazo no mayor de
sesenta (60) días de iniciado el trámite de aprobación ante el
Ministerio de Energía y Minas por la Entidad Contratante; a
De conformidad con el Artículo 442 del estatuto Social de PERUPETRO
S.Ar =
El Directorio, por unanimidad:
ACORDO
1. Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote Z-33, a suscribirse entre
PERUPETRO S.A. y PETRO-TECH PERUANA S.A.j asi como, el Proyecto de
Decreto Supremo que aprobaría el mencionado Contrato; los que se

$"

adjuntan al presente Acuerdo y forman parte integrante del mismo.-
2. Elevar el señor Ministro de Energía y Minas los Proyectos de
Decreto Supremo y de Contrato de Licencia, referidos en el numeral
i, precedente, para su correspondiente trámite de aprobación por
1947278

CIENTO DIECISEIS MIL TRESCIENTOS VEINTIOCHO

Decreto Supremo, de conformidad con el Artículo 112 de la Ley No.
26221, Ley Orgánica de Hidrocarburos, modificado por el Artículo 12
de la Ley No. 27377, Ley de Actuliazación en Hidrocarburos =
3. Autorizar al Gerente General de PERUPETRO S.A., a suscribir el
Contrato a que se refiere el numeral 1, que antecede, una vez que se
haya expedido el respectivo Decreto Supremo.=
4. Exonerar el presente Acuerdo del trámite de lectura y aprobación
de Acta.=
Lo que transcribo a usted para su conocimiento y demás fines.
San Borja,¿19 de Mayo del 2004.

Una firma ilegible.— José Abramovitz Delmar.—- Vice Presidente del
Directorio. =

Otra firma ilegible.—- Isabel Tafur Marin Secretaria General.=
INSERTO NQ 03 =

INSCRIPCION =

NOMBRAMIENTO DEL GERENTE GENERAL DE PERUPETRO S.Az
N2 Partida: 00259837
INSCRIPCION DE SDCIEDADES ANONIMA
PERUPETRO S.A.
REGISTRO DE PERSONAS JURIDICAS =
RUBRO: NOMBRAMIENTO DE MANDATARIOS
C 00028 =
Por sesión de Directorio del 25/03/2003, $e acordó: Nombrar a
ANTONIO RODOLFO STUMPFLE GUIMARAES (DNI N2 08772263), como Gerente
General de Perupetro S.A., a partir de la fecha. Otorgarle poderes
en su condición de Gerente General a partir de la fecha. Asi consta
en Copia Certificada del 08/03/2004 otorgada ante Notario Ricardo
Fernandini Barreda, en la ciudad de Lima. El Acta de Sesión de
Directorio corre a fojas 118 a 238 del Libro de Actas de Directorio
N2 03, legalizado con fecha 07.01.2003, por Notario Ricardo
Fernandini Barreda, en la ciudad de Lima. El título fue presentado
el 09/03/04 a las 01:35:07 PM horas, baju el N2 2004-00050191 del
Tomo Diario 0447, Derechos: S/.40.00 con recibo NQ 00014001 con
recibo N2 00015478, Lima, 19/03/2004 ==
Una firma ilegible.- Dr. Nilo Arroba Ugaz.- Registrador Público.-
DRLC.
INSERTO N9 04
INSCRIPCION
FODERES PETRO TECH INTERNATIONAL INC
TITULO N2 2004-00176983 ==:

Fecha de Presentación: 06/07/2009 ===

Se deja constancia que se ha registrado lo siguiente:

-8N 4947279

dr. Ricardo Ortlx de Zpw

MOTARIO D

CIENTO DIECISEIS MIL TRESCIENTOS VEINTINUEVE

ACTO PARTIDA N2 ASIENTO
Otorgamiento de Poder de Sociedad 01819941 A0003

Extranjera
Derechos S5/.138.00 con Recibo(s) Número(s) 00004138-54 00005605-55 =
LIMA, 09 de Agosto de 2004.=
Una firma ilegible.— Fernando Pio Luna Salcedo.- Reg
Público. =
NS Partida: 01819941
INSCRIPCION DE PODERES OTORGADOS FOR SOCIEDADES CONSTITUIDAS 0D
SUCURSALES ESTABLECIDAS EN EL EXTRANJERO PETRO TECH INTERNATIONAL
INC. $ : 50
REGISIRO DE PERSONAS JURIDICAS

Ñ

documento privado donde obra el acuerdo de directorio del
14/05/2004 con firmas certificadas por Notario Público del Condado y
Eftado de Nueva York, por el Secretario de Condado y Secretario de
a Corte Suprema de Nueva York, por el Cónsul General Adscrito del
Perú en Nueva York y por la Dirección General de Asuntos Consulares
del Ministerio de Relaciones Exteriores del Perú, se acordó otorga
poder y nombrar al Presidente del Directorio de la sociedad señor
William M. Kallop, estadounidense, con Pasaporte NS 112067367, o al
Director señor Lawrence Chan, estadounidense, con Pasaporte NQ
156882296, o al Director señor Alberto Varillas Cueto, con DNI N2

07813924, con las siguientes facultades: =

a) Suscribir el Contrato de Cesión de Licencia entre Petro-Tech
Peruana S.A. y Perupetro S.A. para la exploración y explotación de
hidrocarburos en el Lote 2-33 de la Plataforma Continental de Perú
(Lima e Ica), así como realizar todas las acciones y otorgar todos
los documentos que se requieran ante el Registro Público de Lima y
demás autoridades administrativas 0 entes judiciales, nacionales,
regionales, departamentales o provinciales de la República del Perú,
donde resulte necesario o conveniente, incluyendo la comparecencia
ante un notario público, con el fin de efectuar el registro del

mencionado Contrato de Licencia.=

b) Otorgar garantías corporativas a Petro-Tech Peruana S.A., para
ser parte del Contrato de Licencia celebrado entre Petro-Tech
Peruana S.A. y Perupetro S.A., para la exploración y explotación de
hidrocarburos en el Lote 2-33 de la Plataforma Continental de Perú
(Lima e Ica), de conformidad con las leyes de la República del Perú.
Cc) Representar a la compañía ante las autoridades peruanas
competentes en asuntos de inversión extranjera, con auturidad
1947280

CIENTO DIECISEIS MIL TRESCIENTOS TREINTA

suficiente para obtener el registro de las inversiones efectuadas 0
por efectuar de la Sociedad como inversionista extranjero en la
República del Perú y, suscribir los convenios de estabilidad
jurídica de acuerdo con las leyes de la República del Perú,
encontrándose facultado para realizar todas las acciones y suscribir
todos los documentos que puedan ser necesarios O convenientes para
tales propósitos.= =
El título fue presentado el 06/07/2004 a las 16:44:23 horas, bajo el
N2  2004-176983 del Tomo Diario 0452. Derechos S/.13B8.00 con
Recibo(s) Número(s) 00004138-54 00005605-55.— LIMA, 09 de Agosto de
2004, . 20
Una firma ilegible.—- Fernando Pio Luna Salced
Público.
INSERTO NS 05
CARTA
BANCO CENTRAL DE RESERVA DEL PERU
Gerencia General
Un sello,- Perupetro S.A.- Gerencia General.- 4 Jun 2004.-— Recibido

Otro sello 04 Jun 2004,
Recibido =
66-114-2004
Lima, 2 de junio del 2004
Señor
Rodolfo Stumpfle G.
Gerente General
PERUPETRO S.A.

Ciudad. =
Tengo el agrado de dirigirme a usted con relación a su carta NQ
Carta GBGRL-CONT-723-2004, referida a la cláusula de derechos
financieros del Contrato de Licencia para la exploración y
explotación de hidrocarburos en el lote 2-33 acordado con la empresa
Petro-Tech Peruana S.A. ==

Perupetro.- Gerencia de Contratos

Al respecto, debo manifestarle que el Banco Central de Reserva del
Perú ha aprobado el texto de la cláusula décimo primera del proyecto
de contrato que nos remitiera adjunto a su carta, teniendo en cuenta
que es igual al modelo aprobado por nuestro Directorio el 18 de
noviembre de 1993 para los contratos de licencia a celebrarse con
uma empresa petrolera =

Asimismo, debo informarle que para la suscripción de dicho contrato
han sido designados el señor Carlos Ballón Avalus, Gerente de

Operaciones Internacionales y el ductor Manuel Monteagudo Valdez,

Jefe de la Oficina Legal. ====="=== == Runas nnnenulao= ==
s8N* 4947281

CIENTO DIECISEIS MIL TRESCIENTOS TREINTIUNO

Hago uso de la ocasión para expresarle la seguridad de mi mayor
consideración. =
Una firma ilegibl

Renzo Rossini Miñan.- Gerente General(e) =
Un sello.- Perupetro S.A.—- Asesoría Jurídica.—- 4 Jun 2004.- Recibido
Inserto No. 06 =
BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL ==
HUMBERTO PEIRANO PORTOCARRERO, Secretario General del Banco Central
de Reserva del Perú, en uso de la facultad que le confiere el
artículo 31 de la Ley Orgánica de la Institución, CERTIFICA:
Que ef el Acta N2 3334 correspondiente a la Sesión de Directorio
¿Prada el 27 de enero de 1994, con asistencia de los Directores
Tes Mario Tovar Velarde (Presidente), Henry Barclay Rey de
ro, Alberto Benavides de la Quintana, Sandru Fuentes Acurio,
redo Jalilie Awapara y Raúl Otero Bossano figura un acuerdo del
énor literal siguiente:
FACULTADES DEL GERENTE GENERAL, (063-A)
Al respecto el Directorio acordó =

1, Otorgar al Gerente General las siguientes facultades: =
e. Aprobar las cláusulas financieras de los contratos petroleros,
una vez que el Directorio haya autorizado los modelos respectivos,
Lima, 16 de setiembre de 1994.
Una firma ilegible.
Inserto No. 07 =
BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL ==
HUMBERTO PEIRANO PORTACARRERO, Secretario General del Banco Central
de Reserva del Perú, en uso de la facultad que le confiere el
artículo 31 de la Ley Orgánica de la Institución, CERTIFICA: =
Que en el Acta N2 3737, correspondiente a la sesión de Directorio
celebrada el 21 de mayo de 1998, con asistencia de los Directores
señores Germán Suárez Chávez (Presidente), Mario Tovar Velarde,
Alberto Benavides de la Quintana, Jorge Baca Campodónica, Guillermo
Castañeda Mungi y Gianfranco Castagnola Zúñiga, figura un acuerdo
del tenor literal siguiente:
"DESIGNACION DE FUNCIONARIOS PRINCIPALES (VERBAL)
(oa

Dr. Ricardo Ortix do Zeyallos Villarán

. el Directorio acurdó:

1. Designar Gerente de Crédito y Regulación Financiera al Gerente de
Operaciones Internacionales, señor Juan Antonio Ramírez Andueza, en

sustitución de la señurita María Isabel Valera Loza, quien pasará a
1947282

CIENTO DIECISEIS MIL TRESCIENTOS TREINTIDOS

desempeñarse com Asesora de la Gerencia General. ==
2. Promover a la categoría de gerente y designar en el cargo de
Gerente de Operaciones Internacionales al «señor Carlus Ballón
Avalos.

Lima, 3 de junio de 1998.
Una firma ilegible.
Inserto No. 08

BANCO CENTRAL DE RESERVA DEL PERU
SECRETARIA GENERAL
DEHERA BRUCE MITRANI, Secretaria General del Banco Central de Reseva
del Perú, en uso de la facultad que le confiere el artículo 312 de
la Ley Orgánica de la Institución, CERTIFICA:
Que en el Acta N2 3950, correspondiente a la sesión de Directorio
celebrada el 17 de octubre del 2002, con asistencia de los
Directores señores Richard Webb Duarte (Presidente) y con asistencia
de los directores señores Carlos Castro Rodríguez, Kurt Burneo
Farfán, Oscar Dancourt Masías, Gonzalo Garcia Núñez, Daniel
Schydlowsky Rosenberg y Julio Velarde Flores, figura un acuerdo del

tenor literal siguiente: ==:
"NOMBRAMIENTO DE FUNCIONARIO, (675) =

propuso el nombramiento del señor Manuel Munteagudo Valdez, Doctor
en Derecho, como Jefe de la Oficina Legal, lo
manera unánime por el Directorio...”
Lima, 2 de diciembre del 2002, =
Una firma ilegible.
INSERTO NQ 09
ANOTACION DE INSCRIPCION
TITULO N2 00113936.- Del 23/04/2000 ==:
Registrada RENUNCIA AL CARGO Y ESTRUCTURA DE PODERES EN SOCIEDAD
ANONIMA en la Partida Electrónica N2 00225762 del Registro de
PERSONAS JURIDICAS.==
Derechos: S5/.198.00 Recibo N2 00011454, Lima, 14/07/2000
Una firma ¡ilegible.—- Gladys Malena Puente Arrieta.- Registrador
Público.

ual fue aceptado de

Sigue un sello.===
OFICINA REGISTRAL DE LIMA Y CALLADO
Partida: 00225762 =
OFICINA LIMA
INSCRIPCION DE SOCIEDADES ANONIMAS
FETRDO TECH PERUANA S.A.

gn 4947283

CIENTO DIECISEIS MIL TRESCIENTOS TREINTITRES

REGISTRO DE PERSONAS JURIDICAS ==
RUBRO : NOMBRAMIENTO DE MANDATARIOS ==
C 00009 =
For Sesión de Directorio del 02/06/2000 se acordó aceptar la
renuncia del Sr. Rafael Samaniego Bogovich al cargo de Gerente de
Administración, revocándole todas las facultades que le fueron
otorgadas. Asimismo se acordó aprobar la nueva ESTRUCTURA DE_PODERES
de la sociedad, el cual se encuentra redactado de la siguiente
manera: A) En Materia de Inversiones: Representar los títulos de la
Inversiones de las que la sociedad sea titular ante otras
soci des, empresas, -.. Podrá concurrir y representar a la sociedad

nta de Accionistas, Participacionistas, Sindicatos de
acionistas,===» B) En el Orden Administrativo y Societario:
esentar a la sociedad ante todo tipo de autoridades y entidades
Vlicas y privadas, particular pero únicamente PETROPERU S.A.,
JRUPETRO S.A. y otras vinculadas a las actividades desarrolladas
por la sociedad¿ nombrar y cesara los funcionarios, empleados,
asesores, consultores,... 0) En Materia de Contratos: Celebrar todo
tipo de actos jurídicos y contratos con respecto al patrimonio de la
empresa, incluyendo contratos de compra venta, permuta, suministro,
donación, mutuo, arrendamiento de bienes muebles e inmuebles
incluyendo todas las modalidades de arrendamiento financiero y

Ricardo Ortiz de

leasing,=... estando facultado para gravar y disponer de todos los
bienes muebles e inmuebles de la sociedad y otorgar todo tipo de
garantías reales o personales a nombre de ella, tales como hipoteca,
prenda y cualquier otro de naturaleza similar siempre que su monto
no exceda de US$ 3'000,000 o su equivalente en cualquier otra moneda
por cada operación. Para la celebración de cualquier contrato cuyo
monto exceda de US$ 3'000,000 o su equivalente en cualquier otra
moneda se requerirá acuerdo del directorio. D) En Materia Bancariar
Abrir y cerrar cuentas corrientes y otras imposiciones, cualquiera
sea su modalidad, advance account, cuentas a plazO0,=... pagar y
cobrar giros y transferencias y efectuar cargos y ahorros en todo
tipo de cuentas,-+.. girar cheques sobre los saldos acreedores en
cuenta corriente o en sobregiro y endosarlos,... siempre que su
montu no exceda de US$ 3'000,000 o su equivalente en cualquier otra
moneda por cada operación. Para cualquier operación bancaria cuyo
monto exceda de US$ 3'000,000 uv su equivalente en cualquier otra
moneda se requerirá acuerdo del directorio. E) En Materia Prucesal:
Representar a la Suciedad, a sola firma, ante las autoridades
políticas, administrativas, judiciales, pol

ciales)... con las

facultades generales y especiales contenidas en lus Artículos 742
1947284 SNA,

ss

CIENTO DIECISEIS MIL TRESCIENTOS TREINTICUATRO

y 752 del Código Procesal Civil,=-*.. Asimismo podrán representar a la
sociedad ante las autoridades administrativas y judiciales de
trabajo con las facultades y atribuciones otorgadas por la Ley No
26636, Ley Procesal del Trabajo y podrán representar a la sociedad
ante los Juzgados de Trabajo===»*»F) En Materia Administrativo
Tributaria: Sin perjuicio de los poderes que se otorguen en materia
procesal, representar a la sociedad ante la SUNAT, ADUANAS, ESSALUD,
SAFF y AFP en todas las instancias nacionales, regionales O locales
de las referidas instituciones con las facultades de representación
judicial y administrativa y con las facultades especiales,
requeridas/¿para presentar solicitudes,=-.» 6) Sustitución de Poderes:
Sustituir o delegar en todo 0 en parte los poderes referidos en
Apoderados designados al efecto. Si se trata de sustitución o
delegación de poderes para los que se requiere actuación conjunta,

se requerirá, asimismo, actuación conjunta para delegarlos 0”

sustituirlos en todoo en parte. Se designa a los siguientes
Apoderados para el ejercicio de la Estructura de Poderes: A) En
Materia de Inversionesi Facultar a los señores: WILLIAM  KALLOP
MOORE, LAWRENCE CHAN YOUNG y ALBERTO VARILLAS CUETO para que de
manera individual y a sola firma puedan ejercer las facultades en
materia de inversiones antes indicadas. B) En el Orden
Administrativo y Societario:z Facultar a los señores: WILLIAM KALLOP
MOORE, LAWRENCE CHAN YOUNG y ALBERTO VARILLAS CUETD para que de
manera individual y a sola firma puedan ejercer las facultades en el
orden administrativo y societario antes indicados. O En Materia de
Contratos: Facultar a los señores: WILLIAM KALLOP MDORE, LAWRENCE
CHAN YOUNG, CARLOS VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO para
que de manera individual y a sola firma puedan ejercer las
facultades en materia de contratos antes indicadas. Para la
celebración de contratos que impliquen gravar los bienes de la
sociedad, tales como contratos de hipoteca, aval, prenda u otros de
naturaleza similar, se requerirá la firma conjunta de cualquiera de
dos de los apoderados antes mencionados. D) En Materia Bancaria: D.1
Facultar a los señores: WILLIAM KALLOP MOORE, LAWRENCE CHAN YOUNG,
CARLOS VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO para que
firmando conjuntamente cualquiera de ellos puedan ejercer las
facultades en materia bancaria antes indicadas siempre que el monto
de cada operación no sea superior a US$ 3'000,000 o su equivalente
en cualquier moneda. D.2 Facultar a los señores: WILLIAM KALLOP
MOORE, LAWRENCE CHAN YOUNG, CARLOS VALDIZAN MONTENEGRO y ALBERTO
VARILLAS CUETO para que firmando conjuntamente cualquiera Uno de
ellos con el Sr. ERNESTO BALLON MALDONADO puedan ejercer las
an 4947285

CIENTO DIECISEIS MIL TRESCIENTOS TREINTICINCO

facultades en materia bancaria antes indicadas siempre que el monto
de cada operación no sea superior a US$ 1'500,000 U su equivalente
en cualquier moneda. D.3 Facultar a los señores: CARLOS VALDIZAN
MONTENEGRO, JORGE NAKAO y CARLOS BENAVIDES CALMET para que firmando
conjuntamente cualquiera dos de ellos puedan ejercer las facultades
en materia bancaria antes indicadas siempre que el monto de cada
operación no sea superior a US$ 500,000 o su equivalente en
cualquier moneda. D.4 Facultar a los señores: WILLIAM KALLOP MOORE,
LAWRENCE CHANG YOUNG, ALBERTO VARILLAS CUETO y ERNESTO  BALLON
MALDONADO, para que firmando conjuntamente cualquiera uno de ellos
Se señores EDMUNDO RODRIGUEZ CAMPERO uv CARLOS BENAVIDES CALMET
nfejercer las facultades en materia bancaria antes indicadas

con 1

sXAempfe que el monto de cada operación no sea superior a US$ 5,000 o
su equivalente en cualquier moneda. E) En Materia Procesal+ Facultar
Ss señores: WILLIAM KALLOP MOORE, LAWRENCE CHAN YOUNG, CARLOS
IZAN MONTENEGRO, ALBERTO VARILLAS CUETO, CARLOS BENAVIDES CALMET
OSE SANCHEZ ROMERO, para que actuando individualmente y a sola
puedan ejercer las facultades en materia procesal antes
ndicadas. F) En Materia Administrativo — Tributaria: Facultar a los
señores: EDMUNDO RODRIGUEZ CAMPERO, PEDRO FIGUEROA GARBARINO y
CARLOS BENAVIDES CALMET, para que actuando individualmente y a sola
firma puedan ejercer las facultades en materia Administrativo —

dr. Ricardo Ortiz de Zevallos Villarán

Tributaria antes indicadas. E) Sustitución de Poderes: Únicamente
los señores: WILLIAM KALLOP MDORE, LAWRENCE CHAN YDUNG, CARLOS
VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO quedan facultados a
delegar los poderes otorgados a excepción de aquellos referidos a
materia bancaria. F) Revocatoria de Poderes: Se revocan todas las
facultades anteriormente otorgadas. Así consta en COPIA CERTIFICADA
del 21/06/2000 otorgada ante NOTARIO VELARDE ALVAREZ ABRAHAM en la
ciudad de LIMA El título fue presentado el 23/06/00 a las 13:03:43
horas, bajo el No 2000-00113936 del Tomo Diario 0407. Derechos 1: S/.
198.00 con recibo N2 00011454 con recibo N2 00017560, LIMA.—
14/07/200
Una firma ilegible.- Gladys Malena Puente Arrie
Público.— ORLE
INSERTO NS 10

ANOTACION DE INSCRIPCION
TITULO N2 00226142,.— DEL 12/12/2000 =
Registrado OTORGAMIENTO DE PODER en la Partida Electróúnica N2Q
11232909 del Registro de PERSONAS JURIDICAS. > =
Derechos S/.2,706.00 Recibo N2 00027887, 00025265,
00000222 Lima, 10/01/2001 Ss >

-= Registrador

0

00025897,

1947286

CIENTO DIECISEIS MIL TRESCIENTOS TREINTISEIS

Una firma ilegible.—- Tomás Humberto Cerdán Limay.- Registrador
Público. E
Sigue un sello.=
INSCRIPCION DE MANDATOS-HIDROCARBUROS =
PETRO TECH PERUANA S.A.
REGISTRO DE PERSONAS JURIDICAS

RUBRO : OTORGAMIENTO DE PODERES
A 00002
Por Sesión de Directorio del 02/06/2000 se acordó aprobar la nueva
ESTRUCTURA DE_PODERES de la sociedad, el cual se encuentra redactado
de la siguiente manera: A) En Materia de Inversiones: Representar
los títulos de la Inversiones de las que la sociedad sea titular

0

ante otras sociedades, empresas,=+* Podrá concurrir y representar a
la sociedad en Junta de Accionistas, Participacionistas, Sindicatos
de Obligacionistas,==.» B) En el Orden Administrativo y Societario:
Representar a la sociedad ante todo tipo de autoridades y entidades
públicas y privadas, particular pero Únicamente PETROPERU SA,
PERUPETRO S.A. y otras vinculadas a las actividades desarrolladas
por la sociedad¿ nombrar y cesar a los funcionarios, empleados,
asesores, consultores,..* C) En Materia de Contratos: Celebrar todo
tipo de actos jurídicos y contratos con respecto al patrimonio de la
empresa, incluyendo contratos de compra venta, permuta, suministro,
donación, mutuo, arrendamiento de bienes muebles e inmuebles
incluyendo todas las modalidades de arrendamiento financiero y
leasing,=-»-. estando facultado para gravar y disponer de todos los
bienes muebles e inmuebles de la sociedad y oturgar todo tipo de
garantías reales o personales a nombre de ella, tales como hipoteca,
prenda y cualquier otro de naturaleza similar siempre que su montu
no exceda de US$ 3'000,000 o su equivalente en cualquier otra moneda
por cada operación. Para la celebración de cualquier contrato cuyo
monto exceda de US$ 3'000,000 a su equivalente en cualquier otra
moneda se requerirá acuerdo del directorio. D) En Materia Bancaria:
Abrir y cerrar cuentas corrientes y vtras imposiciones, cualquiera
sea su modalidad, advance account, cuentas a plazO0,=-==* pagar y
cobrar giros y transferencias y efectuar cargos y ahorros en todo
tipo de  cuentas,... girar cheques sobre los saldos acreedores en
cuenta corriente o en sobregiro y endosarlos,... siempre que su
monto no exceda de US$ 3'000,000 o su equivalente en cualquier otra
moneda por cada operación. Para cualquier Operación bancaria cuyo
monto exceda de US$ 3'000,000 uU su equivalente en cualquier outra
moneda se requerirá acuerdo del directorio. E) En Materia Procesal:

Representar a la Suciedad, a sola firma, ante las auturidades

=8w 4947287

CIENTO DIECISEIS MIL TRESCIENTOS TREINTISIETE

políticas, administrativas, judiciales, policiales,... con las
facultades generales y especiales contenidas en los Artículos 742 y
752 del Código Procesal Civil,...» Asimismo podrán representar a la
sociedad ante las autoridades administrativas y judiciales de
trabajo con las facultades y atribuciones otorgadas por la Ley No
26636, Ley Procesal del Trabajo y podrán representar a la sociedad
ante los Juzgados de Trabajos==*F) En Materia Administrativo -—
Tributaria: Sin perjuicio de los poderes que se otorguen en materia
procesal, representar a la sociedad ante la SUNAT, ADUANAS, ESSALUD,
SAFP y AFP en todas las instancias nacionales, regionales 0 locales
de las feridas instituciones con las facultades de representación

y administrativa y con las facultades especiales,
ueridas para presentar solicitudes,=.. 6) Sustitución de Poderes;

ustifuir | delegar en todo o en parte los poderes referidos en
Apodérados designados al efecto. Si se trata de sustitución O
delfgación de poderes para los que se requiere actuación conjunta,
requerirá, asimismo, actuación conjunta para delegarlos o
sástituirlos en todoo en parte. Se designa a los siguientes
poderados para el ejercicio de la Estructura de Poderes: A) En
Materia de Inversiones; Facultar a los señores: WILLIAM KALLOP
MOORE, LAWRENCE CHAN YOUNG y ALBERTO VARILLAS CUETO para que de
manera individual y a sola firma puedan ejercer las facultades en
materia de inversiones antes indicadas. B) En el Orden
Administrativo y Societario; Facultar a los señores: WILLIAM KALLOP
MOORE, LAWRENCE CHAN YOUNG y ALBERTO VARILLAS CUETO para que de
manera individual y a sola firma puedan ejercer las facultades en

Dr. Ricardo Ortiz de Zovallos Villarán

el orden administrativo y societario antes indicados. C) En Materia
de Contratosií Facultar a los señores: WILLIAM KALLOP MOORE, LAWRENCE
CHAN YOUNG, CARLOS VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO para
que de manera individual y a sola firma puedan ejercer las
facultades en materia de contratos antes indicadas. Para la
celebración de contratos que impliquen gravar los bienes de la
sociedad, tales como contratos de hipoteca, aval, prenda u otros de
naturaleza similar, se requerirá la firma conjunta de cualquiera de
dos de los apoderados antes mencionados. D) En Materia Bancaria: D.1
Facultar a los señorest WILLIAM KALLOP MOORE, LAWRENCE CHAN YOUNG,
CARLOS VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO para que
firmando conjuntamente cualquiera dos de ellos puedan ejercer las
facultades en materia bancaria antes indicadas siempre que el monto
de cada operación no sea superior a US$ 3'000,000 y su equivalente
en cualquier moneda. .2 Facultar alos señores: WILLIAM KALLOP
MODRE, LAWRENCE CHAN YOUNG, CARLOS VALDIZAN MONTENEGRO y ALBERTO
1947288

CIENTO DIECISEIS MIL TRESCIENTOS TREINTIOCHO

VARILLAS CUETO para que firmando conjuntamente cualquiera uno de
ellos con el Sr, ERNESTO BALLON MALDONADO puedan ejercer las
facultades en materia bancaria antes indicadas siempre que el monto
de cada operación no sea superior a US$ 1'500,000 o su equivalente
en cualquier moneda. D.3 Facultar a los señores: CARLOS VALDIZAN
MONTENEGRO, JORGE NAKAD y CARLOS BENAVIDES CALMET para que firmando
conjuntamente cualquiera dos de ellos puedan ejercer las facultades
en materia bancaria antes indicadas siempre que el monto de cada
operación no sea superior a US$ 500,000 oO su equivalente en
cualquier moneda. D,4 Facultar a los señores: WILLIAM KALLOP MOORE,
LAWRENCE CHANG YOUNG, ALBERTO VARILLAS CUETO y ERNESTO BALLON
MALDONADO, para que firmando conjuntamente cualquiera uno de ellos
con los señores EDMUNDO RODRIGUEZ CAMPERO o CARLOS BENAVIDES CALMET
puedan ejercer las facultades en materia bancaria antes indicadas
siempre que el monto de cada operación no sea superior a US$ 5,000 o
su equivalente en cualquier moneda. E) En Materia Procesal: Facultar
a los señores: WILLIAM KALLOP MOORE, LAWRENCE CHAN YOUNG, CARLOS

VALDIZAN MONTENEGRO, ALBERTO VARILLAS CUETO, CARLOS BENAVIDES CALMET
y JOSÉ SANCHEZ ROMERO, para que actuando individualmente y a sola
firma puedan ejercer las facultades en materia procesal antes
indicadas. F) En Materia Administrativo — Tributaria: Facultar a los
señores: EDMUNDO RODRIGUEZ CAMPERO, PEDRO FIGUEROA GARBARINO y
CARLOS BENAVIDES CALMET, para que actuando individualmente
y a sola firma puedan ejercer las facultades en materia
Administrativo -— Tributaria antes indicadas. 6) Sustitución de
Poderes: únicamente los señoresí WILLIAM KALLOP MOORE, LAWRENCE CHAN
YOUNG, CARLOS VALDIZAN MONTENEGRO y ALBERTO VARILLAS CUETO quedan
facultados a delegar los poderes otorgados a excepción de aquellos
referidos a materia bancaria. Así consta en COPIA CERTIFICADA del
21/06/2000 otorgada ante NOTARIO VELARDE ALVAREZ ABRAHAM en la
ciudad de LIMA. El título fue presentado el 12/12/00 a las horas
09:53, bajo el No 2000-00226142 del Tomo Diario 0409. Derechos 1: S/.
2706.00 con los recibos No 00027867, 00025265, 00025897. LIMA.—
10/01/2001,
Una firma ilegible.—- Tomás Humberto Cerdán Limay.— Registrador
Público.- ORLC =
CONCLUSION:
Estando en todo conforme con la minuta e insertos transcritos previa

lectura que les hicez instruí a los comparecientes del contenido de
los mismos quienes se ratifican en el mismo procediendo a firmarlo.
Se concluyó el proceso de firmas, conforme al artículo 59, inciso j
- (00) =

de la ley del notariado el

= día del mes

0 0 0 0
BN 4947289

CIENTO DIECISEIS MIL

TRESCIENTOS TREINTINUEVE
de del año dos mil cuatro (2004) y dejo constancia que el
número de serie de la foja donde se

inicia el presente instrumento
es 4947201 y concluye en la foja con número de serie 494728
de todo lo que doy fe,

Fr. Ricardo Ortiz de Zovallos 4

ANTONIO RODOLFO STUMPFLE GUIMARAES

WILLIAM KAYQLOP

CARLOS BALLON AVALOS >

1 MONTEAGUDO VALDEZ

ZEVAÍLOS VILLARAN
de Lima
Es copia Fotostática de la Escritura Pública que corre e egistro y x
solicitud de pia ameato pido el Deia testimoy46 de aquerdo a Ley.

SUNARP [ANOTACION DE INSCRIPCION

ZONA REGISTRAL N” IX, SEDE LIMA
OFICINA REGISTRAL. LIMA

TITULO N* : 2004-00275182

Fecha de Presentación : 10/09/2004

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N” ASIENTO
CONTRATOS DE LICENCIA 11268310 A0003

Derechos S/.1,280,00 con Recibo(s) Numero(s) 00008047-58 00009142-58.
LIMA, 05 de Octubre de 2004

TOMAS HUMBERTO CERDAN LIMAY
REGISTRADOR PUBLICO

yo 13 - Dlls LIA

7 A
pone Fegistal Nx Sede 1;
A
PERSONA RAR TES.

Ricardo Ortiz ZevaYos Villarán,

AN,
Ai
